Exhibit 10.2

 

 

 

CREDIT AGREEMENT

 

dated as of May 12, 2005

 

among

 

SABRE INC.,

as Borrower,

 

THE LENDERS PARTY HERETO,

and

 

MORGAN STANLEY SENIOR FUNDING, INC.,

as Administrative Agent and Syndication Agent

 

 

 

MORGAN STANLEY SENIOR FUNDING, INC.
and
BEAR, STEARNS & CO. INC.,

as

Joint Lead Arrangers and Joint Book Managers

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

Article and Section

 

ARTICLE I  DEFINITIONS AND ACCOUNTING TERMS

 

1.01

Defined Terms

 

1.02 [a05-12522_1ex10d2.htm#a1_02InterpretiveProvisions__033319]

Interpretive Provisions
[a05-12522_1ex10d2.htm#a1_02InterpretiveProvisions__033319]

 

1.03 [a05-12522_1ex10d2.htm#a1_03AccountingTermsAndProvisions_033322]

Accounting Terms and Provisions
[a05-12522_1ex10d2.htm#a1_03AccountingTermsAndProvisions_033322]

 

1.04 [a05-12522_1ex10d2.htm#a1_04Rounding__033325]

Rounding [a05-12522_1ex10d2.htm#a1_04Rounding__033325]

 

1.05 [a05-12522_1ex10d2.htm#a1_05ReferencesToAgreementsAndLaw_033328]

References to Agreements and Laws
[a05-12522_1ex10d2.htm#a1_05ReferencesToAgreementsAndLaw_033328]

 

1.06 [a05-12522_1ex10d2.htm#a1_06TimesOfDay__033331]

Times of Day [a05-12522_1ex10d2.htm#a1_06TimesOfDay__033331]

 

1.07 [a05-12522_1ex10d2.htm#a1_07ExchangeRatesCurrencyEquival_033332]

Exchange Rates; Currency Equivalents
[a05-12522_1ex10d2.htm#a1_07ExchangeRatesCurrencyEquival_033332]

 

 

 

 

ARTICLE II  COMMITMENTS AND CREDIT EXTENSIONS
[a05-12522_1ex10d2.htm#ArticleiiCommitmentsAndCreditExte_032020]

 

2.01 [a05-12522_1ex10d2.htm#a2_01Commitments__033338]

Commitments [a05-12522_1ex10d2.htm#a2_01Commitments__033338]

 

2.02 [a05-12522_1ex10d2.htm#a2_02BorrowingsConversionsAndCont_033346]

Borrowings, Conversions and Continuations
[a05-12522_1ex10d2.htm#a2_02BorrowingsConversionsAndCont_033346]

 

2.03 [a05-12522_1ex10d2.htm#a2_03RepaymentOfLoans__033350]

Repayment of Loans [a05-12522_1ex10d2.htm#a2_03RepaymentOfLoans__033350]

 

2.04 [a05-12522_1ex10d2.htm#a2_04Prepayments__033351]

Prepayments [a05-12522_1ex10d2.htm#a2_04Prepayments__033351]

 

2.05 [a05-12522_1ex10d2.htm#a2_05TerminationOrReductionOfComm_033354]

Termination or Reduction of Commitments
[a05-12522_1ex10d2.htm#a2_05TerminationOrReductionOfComm_033354]

 

2.06 [a05-12522_1ex10d2.htm#a2_06Interest__033355]

Interest [a05-12522_1ex10d2.htm#a2_06Interest__033355]

 

2.07 [a05-12522_1ex10d2.htm#a2_07Fees__033357]

Fees [a05-12522_1ex10d2.htm#a2_07Fees__033357]

 

2.08 [a05-12522_1ex10d2.htm#a2_08ComputationOfInterestAndFees_033359]

Computation of Interest and Fees
[a05-12522_1ex10d2.htm#a2_08ComputationOfInterestAndFees_033359]

 

2.09 [a05-12522_1ex10d2.htm#a2_09PaymentsGenerally__033402]

Payments Generally [a05-12522_1ex10d2.htm#a2_09PaymentsGenerally__033402]

 

2.10 [a05-12522_1ex10d2.htm#a2_10SharingOfPayments__033405]

Sharing of Payments [a05-12522_1ex10d2.htm#a2_10SharingOfPayments__033405]

 

2.11 [a05-12522_1ex10d2.htm#a2_11EvidenceOfDebt__033407]

Evidence of Debt [a05-12522_1ex10d2.htm#a2_11EvidenceOfDebt__033407]

 

2.12 [a05-12522_1ex10d2.htm#a2_12EscrowAccount__033409]

Escrow Account [a05-12522_1ex10d2.htm#a2_12EscrowAccount__033409]

 

2.13 [a05-12522_1ex10d2.htm#a2_13SwitchToRecommendedOffer__033411]

Switch to Recommended Offer
[a05-12522_1ex10d2.htm#a2_13SwitchToRecommendedOffer__033411]

 

 

 

 

ARTICLE III  TAXES, YIELD PROTECTION AND ILLEGALITY
[a05-12522_1ex10d2.htm#ArticleiiiTaxesYieldProtectionAnd_032511]

 

3.01 [a05-12522_1ex10d2.htm#a3_01Taxes__032513]

Taxes [a05-12522_1ex10d2.htm#a3_01Taxes__032513]

 

3.02 [a05-12522_1ex10d2.htm#a3_02Illegality__032533]

Illegality [a05-12522_1ex10d2.htm#a3_02Illegality__032533]

 

3.03 [a05-12522_1ex10d2.htm#a3_03InabilityTo_032554]

Inability to Determine Rates [a05-12522_1ex10d2.htm#a3_03InabilityTo_032554]

 

3.04 [a05-12522_1ex10d2.htm#a3_04IncreasedCost_032556]

Increased Cost; Capital Adequacy; Reserves on Eurodollar Rate Loans
[a05-12522_1ex10d2.htm#a3_04IncreasedCost_032556]

 

3.05 [a05-12522_1ex10d2.htm#a3_05Compensation_032622]

Compensation for Losses [a05-12522_1ex10d2.htm#a3_05Compensation_032622]

 

3.06 [a05-12522_1ex10d2.htm#a3_06_032629]

Matters Applicable to All Requests for Compensation
[a05-12522_1ex10d2.htm#a3_06_032629]

 

3.07 [a05-12522_1ex10d2.htm#a3_07_032638]

Survival Losses [a05-12522_1ex10d2.htm#a3_07_032638]

 

 

 

 

ARTICLE IV  CONDITIONS PRECEDENT
[a05-12522_1ex10d2.htm#ArticleivConditionsPrecedent_032641]

 

4.01 [a05-12522_1ex10d2.htm#a4_01ConditionsToEffectiveness__032642]

Conditions to Effectiveness
[a05-12522_1ex10d2.htm#a4_01ConditionsToEffectiveness__032642]

 

4.02 [a05-12522_1ex10d2.htm#a4_02BorrowingOfAcquisitionLoans__032710]

Borrowing of Acquisition Loans
[a05-12522_1ex10d2.htm#a4_02BorrowingOfAcquisitionLoans__032710]

 

4.03 [a05-12522_1ex10d2.htm#a4_03_032811]

Conditions to Credit Extensions other than Borrowing of Acquisition Loans
[a05-12522_1ex10d2.htm#a4_03_032811]

 

 

 

 

ARTICLE V  REPRESENTATIONS AND WARRANTIES
[a05-12522_1ex10d2.htm#ArticlevRepresentationsAndWarrant_032827]

 

5.01 [a05-12522_1ex10d2.htm#a5_01CorporateExistence__032830]

Corporate Existence [a05-12522_1ex10d2.htm#a5_01CorporateExistence__032830]

 

5.02 [a05-12522_1ex10d2.htm#a5_02PowerAndAuthority__032832]

Power and Authority [a05-12522_1ex10d2.htm#a5_02PowerAndAuthority__032832]

 

5.03 [a05-12522_1ex10d2.htm#a5_03Enforceability__032856]

Enforceability [a05-12522_1ex10d2.htm#a5_03Enforceability__032856]

 

5.04 [a05-12522_1ex10d2.htm#a5_04LegalProceedings__032858]

Legal Proceedings [a05-12522_1ex10d2.htm#a5_04LegalProceedings__032858]

 

5.05 [a05-12522_1ex10d2.htm#a5_05NoMaterialAdverseEffect__032900]

No Material Adverse Effect
[a05-12522_1ex10d2.htm#a5_05NoMaterialAdverseEffect__032900]

 

5.06 [a05-12522_1ex10d2.htm#a5_06ComplianceWithLaw__032902]

Compliance with Law [a05-12522_1ex10d2.htm#a5_06ComplianceWithLaw__032902]

 

 

i

--------------------------------------------------------------------------------


 

5.07 [a05-12522_1ex10d2.htm#a5_07UseOfProceeds__032905]

Use of Proceeds [a05-12522_1ex10d2.htm#a5_07UseOfProceeds__032905]

 

5.08 [a05-12522_1ex10d2.htm#a5_08Disclosure__032907]

Disclosure [a05-12522_1ex10d2.htm#a5_08Disclosure__032907]

 

5.09 [a05-12522_1ex10d2.htm#a5_09AbsenceOfDefault__032926]

Absence of Default [a05-12522_1ex10d2.htm#a5_09AbsenceOfDefault__032926]

 

5.10 [a05-12522_1ex10d2.htm#a5_10ErisaCompliance__032927]

ERISA Compliance [a05-12522_1ex10d2.htm#a5_10ErisaCompliance__032927]

 

5.11 [a05-12522_1ex10d2.htm#a5_11FinancialCondition__032935]

Financial Condition [a05-12522_1ex10d2.htm#a5_11FinancialCondition__032935]

 

5.12 [a05-12522_1ex10d2.htm#a5_12MarginRegulationsInvestmentC_032939]

Margin Regulations; Investment Company Act; Public Utility Holding Company Act
[a05-12522_1ex10d2.htm#a5_12MarginRegulationsInvestmentC_032939]

 

5.13 [a05-12522_1ex10d2.htm#a5_13Insurance__032943]

Insurance [a05-12522_1ex10d2.htm#a5_13Insurance__032943]

 

 

 

 

ARTICLE VI  AFFIRMATIVE COVENANTS
[a05-12522_1ex10d2.htm#ArticleviAffirmativeCovenants_032946]

 

6.01 [a05-12522_1ex10d2.htm#a6_01PreservationOfExistence__032948]

Preservation of Existence
[a05-12522_1ex10d2.htm#a6_01PreservationOfExistence__032948]

 

6.02 [a05-12522_1ex10d2.htm#a6_02PaymentOfTaxesAndClaims__033009]

Payment of Taxes and Claims
[a05-12522_1ex10d2.htm#a6_02PaymentOfTaxesAndClaims__033009]

 

6.03 [a05-12522_1ex10d2.htm#a6_03InspectionRights__033011]

Inspection Rights [a05-12522_1ex10d2.htm#a6_03InspectionRights__033011]

 

6.04 [a05-12522_1ex10d2.htm#a6_04FinancialSt_034553]

Financial Statements [a05-12522_1ex10d2.htm#a6_04FinancialSt_034553]

 

6.05 [a05-12522_1ex10d2.htm#a6_05CertificatesNoticesAndOtherI_033015]

Certificates, Notices and Other Information
[a05-12522_1ex10d2.htm#a6_05CertificatesNoticesAndOtherI_033015]

 

6.06 [a05-12522_1ex10d2.htm#a6_06KeepingOfRecordsAndBooksOfAc_033130]

Keeping of Records and Books of Account
[a05-12522_1ex10d2.htm#a6_06KeepingOfRecordsAndBooksOfAc_033130]

 

6.07 [a05-12522_1ex10d2.htm#a6_07ComplianceWithLaws__033133]

Compliance with Laws [a05-12522_1ex10d2.htm#a6_07ComplianceWithLaws__033133]

 

6.08 [a05-12522_1ex10d2.htm#a6_08MaintenanceOfInsurance__033134]

Maintenance of Insurance
[a05-12522_1ex10d2.htm#a6_08MaintenanceOfInsurance__033134]

 

6.09 [a05-12522_1ex10d2.htm#a6_09MaintenanceOfProperties__033138]

Maintenance of Properties
[a05-12522_1ex10d2.htm#a6_09MaintenanceOfProperties__033138]

 

6.10 [a05-12522_1ex10d2.htm#a6_10ComplianceWithAgreements__033203]

Compliance with Agreements
[a05-12522_1ex10d2.htm#a6_10ComplianceWithAgreements__033203]

 

6.11 [a05-12522_1ex10d2.htm#a6_11UseOfProceeds__033205]

Use of Proceeds [a05-12522_1ex10d2.htm#a6_11UseOfProceeds__033205]

 

6.12 [a05-12522_1ex10d2.htm#a6_12ConductOfAcquisitionFurnishi_033207]

Conduct of Acquisition; Furnishing of Scheme Documentation and Other Reports
[a05-12522_1ex10d2.htm#a6_12ConductOfAcquisitionFurnishi_033207]

 

6.13 [a05-12522_1ex10d2.htm#a6_13PrepaymentOfLoans__033303]

Prepayment Of Loans [a05-12522_1ex10d2.htm#a6_13PrepaymentOfLoans__033303]

 

 

 

 

ARTICLE VII  NEGATIVE COVENANTS
[a05-12522_1ex10d2.htm#ArticleviiNegativeCovenants_033306]

 

7.01 [a05-12522_1ex10d2.htm#a7_01RestrictedFundedDebt__033308]

Restricted Funded Debt [a05-12522_1ex10d2.htm#a7_01RestrictedFundedDebt__033308]

 

7.02 [a05-12522_1ex10d2.htm#a7_02Liens__033310]

Liens [a05-12522_1ex10d2.htm#a7_02Liens__033310]

 

7.03 [a05-12522_1ex10d2.htm#a7_03FundamentalChanges__031607]

Fundamental Changes [a05-12522_1ex10d2.htm#a7_03FundamentalChanges__031607]

 

7.04 [a05-12522_1ex10d2.htm#a7_04AssetDispositions__031609]

Asset Dispositions [a05-12522_1ex10d2.htm#a7_04AssetDispositions__031609]

 

7.05 [a05-12522_1ex10d2.htm#a7_05FinancialCovenants__031611]

Financial Covenants [a05-12522_1ex10d2.htm#a7_05FinancialCovenants__031611]

 

7.06 [a05-12522_1ex10d2.htm#a7_06PermittedSecuritizationTrans_031614]

Permitted Securitization Transaction
[a05-12522_1ex10d2.htm#a7_06PermittedSecuritizationTrans_031614]

 

7.07 [a05-12522_1ex10d2.htm#a7_07TransactionsWithAffiliates__031617]

Transactions with Affiliates
[a05-12522_1ex10d2.htm#a7_07TransactionsWithAffiliates__031617]

 

7.08 [a05-12522_1ex10d2.htm#a7_08DividendsStockRepurchasesAnd_031619]

Dividends; Stock Repurchases and Redemptions
[a05-12522_1ex10d2.htm#a7_08DividendsStockRepurchasesAnd_031619]

 

7.09 [a05-12522_1ex10d2.htm#a7_09SchemeDocumentation__031621]

Scheme Documentation [a05-12522_1ex10d2.htm#a7_09SchemeDocumentation__031621]

 

 

 

 

ARTICLE VIII  EVENTS OF DEFAULT AND REMEDIES
[a05-12522_1ex10d2.htm#ArticleviiiEventsOfDefaultAndReme_031625]

 

8.01 [a05-12522_1ex10d2.htm#a8_01EventsOfDefault__031626]

Events of Default [a05-12522_1ex10d2.htm#a8_01EventsOfDefault__031626]

 

8.02 [a05-12522_1ex10d2.htm#a8_02RemediesUponEventOfDefault__031635]

Remedies upon Event of Default
[a05-12522_1ex10d2.htm#a8_02RemediesUponEventOfDefault__031635]

 

8.03 [a05-12522_1ex10d2.htm#a8_03CertainFundsCleanupPeriod__031638]

Certain Funds; Clean-Up Period
[a05-12522_1ex10d2.htm#a8_03CertainFundsCleanupPeriod__031638]

 

8.04 [a05-12522_1ex10d2.htm#a8_04ApplicationOfFunds__031641]

Application of Funds [a05-12522_1ex10d2.htm#a8_04ApplicationOfFunds__031641]

 

 

 

 

ARTICLE IX  ADMINISTRATIVE AGENT [a05-12522_1ex10d2.htm#Articleix_031128]

 

9.01 [a05-12522_1ex10d2.htm#a9_01AppointmentAndAuthority__031135]

Appointment and Authority
[a05-12522_1ex10d2.htm#a9_01AppointmentAndAuthority__031135]

 

9.02 [a05-12522_1ex10d2.htm#a9_02RightsAsALender__031141]

Rights as a Lender [a05-12522_1ex10d2.htm#a9_02RightsAsALender__031141]

 

9.03 [a05-12522_1ex10d2.htm#a9_03ExculpatoryProvisions__031142]

Exculpatory Provisions
[a05-12522_1ex10d2.htm#a9_03ExculpatoryProvisions__031142]

 

9.04 [a05-12522_1ex10d2.htm#a9_04RelianceByAdministrativeAgen_031154]

Reliance by Administrative Agent
[a05-12522_1ex10d2.htm#a9_04RelianceByAdministrativeAgen_031154]

 

9.05 [a05-12522_1ex10d2.htm#a9_05DelegationOfDuties__031210]

Delegation of Duties [a05-12522_1ex10d2.htm#a9_05DelegationOfDuties__031210]

 

9.06 [a05-12522_1ex10d2.htm#a9_06ResignationOfAdministrativeA_031211]

Resignation of Administrative Agent
[a05-12522_1ex10d2.htm#a9_06ResignationOfAdministrativeA_031211]

 

9.07 [a05-12522_1ex10d2.htm#a9_07NonrelianceOnAdministrativeA_031215]

Non-Reliance on Administrative Agent and Other Lenders
[a05-12522_1ex10d2.htm#a9_07NonrelianceOnAdministrativeA_031215]

 

9.08 [a05-12522_1ex10d2.htm#a9_08NoOtherDutiesEtc__031219]

No Other Duties, Etc. [a05-12522_1ex10d2.htm#a9_08NoOtherDutiesEtc__031219]

 

9.09 [a05-12522_1ex10d2.htm#a9_09AdministrativeAgentMayfilePr_031221]

Administrative Agent May File Proofs of Claim
[a05-12522_1ex10d2.htm#a9_09AdministrativeAgentMayfilePr_031221]

 

 

ii

--------------------------------------------------------------------------------


 

ARTICLE X  MISCELLANEOUS [a05-12522_1ex10d2.htm#ArticlexMiscellaneous_031237]

 

10.01 [a05-12522_1ex10d2.htm#a10_01AmendmentsEtc__031243]

Amendments, Etc. [a05-12522_1ex10d2.htm#a10_01AmendmentsEtc__031243]

 

10.02 [a05-12522_1ex10d2.htm#a10_02NoticesEffectivenessElectro_031256]

Notices; Effectiveness; Electronic Communication
[a05-12522_1ex10d2.htm#a10_02NoticesEffectivenessElectro_031256]

 

10.03 [a05-12522_1ex10d2.htm#a10_03NoWaiverCumulativeRemedies__031306]

No Waiver; Cumulative Remedies
[a05-12522_1ex10d2.htm#a10_03NoWaiverCumulativeRemedies__031306]

 

10.04 [a05-12522_1ex10d2.htm#a10_04ExpensesIndemnityDamageWaiv_031308]

Expenses; Indemnity; Damage Waiver
[a05-12522_1ex10d2.htm#a10_04ExpensesIndemnityDamageWaiv_031308]

 

10.05 [a05-12522_1ex10d2.htm#a10_05PaymentsSetAside__031332]

Payments Set Aside [a05-12522_1ex10d2.htm#a10_05PaymentsSetAside__031332]

 

10.06 [a05-12522_1ex10d2.htm#a10_06SuccessorsAndAssigns__031339]

Successors and Assigns
[a05-12522_1ex10d2.htm#a10_06SuccessorsAndAssigns__031339]

 

10.07 [a05-12522_1ex10d2.htm#a10_07TreatmentOfCertainInformati_031429]

Treatment of Certain Information; Confidentiality
[a05-12522_1ex10d2.htm#a10_07TreatmentOfCertainInformati_031429]

 

10.08 [a05-12522_1ex10d2.htm#a10_08RightOfSetoff__031512]

Right of Setoff [a05-12522_1ex10d2.htm#a10_08RightOfSetoff__031512]

 

10.09 [a05-12522_1ex10d2.htm#a10_09InterestRateLimitation__031514]

Interest Rate Limitation
[a05-12522_1ex10d2.htm#a10_09InterestRateLimitation__031514]

 

10.10 [a05-12522_1ex10d2.htm#a10_10CounterpartsIntegration__031518]

Counterparts; Integration
[a05-12522_1ex10d2.htm#a10_10CounterpartsIntegration__031518]

 

10.11 [a05-12522_1ex10d2.htm#a10_11SurvivalOfRepresentationsAn_031534]

Survival of Representations and Warranties
[a05-12522_1ex10d2.htm#a10_11SurvivalOfRepresentationsAn_031534]

 

10.12 [a05-12522_1ex10d2.htm#a10_12Severability__031535]

Severability [a05-12522_1ex10d2.htm#a10_12Severability__031535]

 

10.13 [a05-12522_1ex10d2.htm#a10_13ReplacementOfLenders__031537]

Replacement of Lenders
[a05-12522_1ex10d2.htm#a10_13ReplacementOfLenders__031537]

 

10.14 [a05-12522_1ex10d2.htm#a10_14GoverningLawJurisdictionEtc_031547]

Governing Law; Jurisdiction; Etc.
[a05-12522_1ex10d2.htm#a10_14GoverningLawJurisdictionEtc_031547]

 

10.15 [a05-12522_1ex10d2.htm#a10_15WaiverOfJuryTrial__031556]

Waiver of Jury Trial [a05-12522_1ex10d2.htm#a10_15WaiverOfJuryTrial__031556]

 

10.16 [a05-12522_1ex10d2.htm#a10_16_031533]

USA PATRIOT Act Notice [a05-12522_1ex10d2.htm#a10_16_031533]

 

10.17 [a05-12522_1ex10d2.htm#a10_17_031536]

Judgment Currency [a05-12522_1ex10d2.htm#a10_17_031536]

 

10.18 [a05-12522_1ex10d2.htm#a10_18_031552]

ENTIRE AGREEMENT [a05-12522_1ex10d2.htm#a10_18_031552]

 

 

iii

--------------------------------------------------------------------------------


 

SCHEDULES

 

 

 

Schedule 2.01 [a05-12522_1ex10d2.htm#Schedule2_01_035324]

 

Lenders and Commitments [a05-12522_1ex10d2.htm#Schedule2_01_035324]

 

Schedule 2.13 [a05-12522_1ex10d2.htm#Schedule2_13_035325]

 

Switch Date Amendments [a05-12522_1ex10d2.htm#Schedule2_13_035325]

 

Schedule 3.03 [a05-12522_1ex10d2.htm#Schedule3_03_035739]

 

Mandatory Cost Rate [a05-12522_1ex10d2.htm#Schedule3_03_035739]

 

Schedule 4.01 [a05-12522_1ex10d2.htm#Schedule4_01_035350]

 

Certain Consents and Approvals [a05-12522_1ex10d2.htm#Schedule4_01_035350]

 

Schedule 4.02 [a05-12522_1ex10d2.htm#Schedule4_02_035351]

 

Certain Regulatory Approvals in Respect of Sabre UK
[a05-12522_1ex10d2.htm#Schedule4_02_035351]

 

Schedule 5.02 [a05-12522_1ex10d2.htm#Schedule5_02_035353]

 

Specified Consents, Approvals and Agreements
[a05-12522_1ex10d2.htm#Schedule5_02_035353]

 

Schedule 5.04 [a05-12522_1ex10d2.htm#Schedule5_04_035356]

 

Legal Proceedings [a05-12522_1ex10d2.htm#Schedule5_04_035356]

 

Schedule 10.02 [a05-12522_1ex10d2.htm#Schedule10_02_035358]

 

Notice Addresses [a05-12522_1ex10d2.htm#Schedule10_02_035358]

 

 

 

 

EXHIBITS

 

 

 

Exhibit 2.02

 

Form of Loan Notice

 

Exhibit 2.11

 

Form of Note

 

Exhibit 6.05(d)

 

Form of Compliance Certificate

 

Exhibit 10.06

 

Form of Assignment and Assumption

 

 

iv

--------------------------------------------------------------------------------


 

CREDIT AGREEMENT

 

This CREDIT AGREEMENT (the “Credit Agreement”) is entered into as of May 12,
2005, among SABRE INC., a Delaware corporation (the “Borrower”), the Lenders
party hereto, MORGAN STANLEY SENIOR FUNDING, INC., as Administrative Agent, and
MORGAN STANLEY SENIOR FUNDING, INC. and BEAR, STEARNS & CO. INC., as Joint Lead
Arrangers and Joint Book Managers.

 

WHEREAS, the Borrower has requested that the Lenders provide a term credit
facility for the purposes set forth herein; and

 

WHEREAS, the Lenders have agreed to make the requested facility available on the
terms and conditions set forth herein;

 

NOW, THEREFORE, in consideration of these premises and the mutual covenants and
agreements contained herein, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto covenant and agree as follows:


 


ARTICLE I
DEFINITIONS AND ACCOUNTING TERMS


 

1.01                        Defined Terms.

 

As used in this Credit Agreement, the following terms have the meanings provided
below:

 

“Acquisition” means the acquisition by Sabre UK of the outstanding share capital
of Target through the Scheme.

 

“Acquisition Loan” means a Loan used, or to be used, in or towards funding the
consideration payable by Sabre UK to Target shareholders under the Scheme.

 

“Administrative Agent” means Morgan Stanley Senior Funding, Inc., in its
capacity as administrative agent for the Lenders under any of the Credit
Documents, or any successor administrative agent.

 

“Administrative Agent’s Office” means, with respect to any currency, the
Administrative Agent’s address and, as appropriate, account as set forth on
Schedule 10.02 with respect to such currency or such other address or account
with respect to such currency as the Administrative Agent may from time to time
notify the Borrower and the Lenders.

 

“Administrative Questionnaire” means an administrative questionnaire for the
Lenders in a form supplied by the Administrative Agent.

 

“Affiliate” means, with respect to any Person, another Person that directly, or
indirectly through one or more intermediaries, Controls or is Controlled by or
is under common Control with the Person specified.

 

“Agent-Related Persons” means the Administrative Agent, together with its
Affiliates (including, in the case of Morgan Stanley Senior Funding, Inc., in
its capacity as the Administrative Agent, Morgan

 

--------------------------------------------------------------------------------


 

Stanley Senior Funding, Inc. as an Arranger), and the officers, directors,
employees, agents and attorneys-in-fact of such Persons and Affiliates.

 

“Aggregate Commitments” means the Commitments of all the Lenders. The initial
Aggregate Commitments total $800,000,000.

 

“Alternative Currency” means British Pounds Sterling.

 

“Alternative Currency Equivalent” means, at any time, with respect to any amount
denominated in Dollars, the equivalent amount thereof in the Alternative
Currency as determined by the Administrative Agent at such time on the basis of
the Spot Rate (determined in respect of the most recent Revaluation Date) for
the purchase of the Alternative Currency with Dollars.

 

“Announcement Date” means the date on which the Press Release is issued.

 

“Applicable Currency” means, with respect to any Loan, the currency in which
such Loan is denominated.

 

“Applicable Percentage” means (i) for any day prior to the 180th day after the
Initial Funding Date, the rate per annum set forth in Table I below opposite the
applicable Debt Rating, and (ii) for any day from and after the 180th day after
the Initial Funding Date, the rate per annum set forth in Table II below
opposite the applicable Debt Rating:

 

Table I

 

Pricing
Level

 

S&P
Debt Rating

 

Moody’s
Debt Rating

 

Margin
for Eurocurrency Loans

 

Base
Margin

 

Commitment
Fee

1

 

A and above

 

A2 and above

 

0.375%

 

0.000%

 

0.080%

2

 

A-

 

A3

 

0.500%

 

0.000%

 

0.100%

3

 

BBB+

 

Baa1

 

0.625%

 

0.000%

 

0.125%

4

 

BBB

 

Baa2

 

0.750%

 

0.000%

 

0.150%

5

 

BBB-

 

Baa3

 

1.000%

 

0.000%

 

0.225%

6

 

BB+ and below

 

Ba1 and below

 

1.250%

 

0.250%

 

0.300%

 

Table II

 

Pricing
Level

 

S&P
Debt Rating

 

Moody’s
Debt Rating

 

Margin
for Eurocurrency Loans

 

Base
Margin

 

Commitment
Fee

1

 

A and above

 

A2 and above

 

0.875%

 

0.000%

 

0.080%

2

 

A-

 

A3

 

1.000%

 

0.000%

 

0.100%

3

 

BBB+

 

Baa1

 

1.125%

 

0.125%

 

0.125%

4

 

BBB

 

Baa2

 

1.250%

 

0.250%

 

0.150%

5

 

BBB-

 

Baa3

 

1.500%

 

0.500%

 

0.225%

6

 

BB+ and below

 

Ba1 and below

 

1.750%

 

0.750%

 

0.300%

 

2

--------------------------------------------------------------------------------


 

The Parent will maintain a Debt Rating at all times with each of the Rating
Services. The applicable Pricing Level will be determined by reference to the
Debt Ratings; provided that (a) if Debt Ratings are provided by each of the
Rating Services and the Debt Ratings by the Rating Services indicate different
Pricing Levels, then (i) if they are only one level apart, the applicable
Pricing Level shall be determined by reference to the higher (less expensive)
Debt Rating and shall be set at the Pricing Level indicated thereby (e.g., if
the Debt Rating by S&P is A and Moody’s is A3, the Applicable Percentage would
be set at Pricing Level 1), (ii) if they are two or four levels apart, the
applicable Pricing Level shall be determined by using the Debt Rating that is
the intermediate Debt Rating (e.g., if the Debt Rating by S&P is A and Moody’s
is Baa1, the Applicable Percentage would be set at Pricing Level 2) and (iii) if
they are three or five levels apart, the applicable Pricing Level shall be
determined by using the Debt Rating that is the higher (less expensive) of the
two intermediate Debt Ratings (e.g., if the Debt Rating by S&P is A and Moody’s
is Baa2, the Applicable Percentage would be set at Pricing Level 2), (b) if
there is only one Debt Rating, then the applicable Pricing Level shall be
determined by reference to the Pricing Level indicated thereby (e.g., if the
only Debt Rating is by S&P and it is BBB, the Applicable Percentage would be set
at Pricing Level 4; provided, however, that if as of the last day upon which
there were two Debt Ratings those ratings were two or more levels apart, then
the applicable Pricing Level shall be determined by reference to the next lower
(more expensive) Debt Rating and shall be set at the Pricing Level indicated
thereby (e.g., if the only Debt Rating is by S&P and it is BBB and Moody’s last
Debt Rating was A-, the Applicable Percentage would be set at Pricing Level 5)
and (c) if there is no Debt Rating, then the Applicable Percentage would be set
at Pricing Level 6.

 

The Applicable Percentage shall be determined and adjusted on the first Business
Day following the date of any change in the Debt Rating. Adjustments in the
Applicable Percentage shall be effective as to all Credit Extensions, existing
and prospective, from the date of adjustment. Determinations by the
Administrative Agent of the applicable Pricing Level shall be conclusive absent
manifest error. The Administrative Agent shall promptly notify the Lenders of
changes in the Applicable Percentage.

 

“Applicable Time” means, with respect to any borrowings and payments in the
Alternative Currency, the time that such borrowings and payments would be
required to be made if denominated in Dollars or such other time as may be
determined by the Administrative Agent for timely settlement for the Alternative
Currency on the relevant date in accordance with normal banking procedures.

 

“Approved Fund” means any Fund that is administered or managed by (a) a Lender,
(b) an Affiliate of a Lender or (c) an entity or an Affiliate of an entity that
administers or manages a Lender.

 

“Arrangers” means Morgan Stanley Senior Funding, Inc. and Bear, Stearns & Co.
Inc. in their capacities as joint lead arrangers and joint book managers, and
“Arranger” means either of them, as the context may require.

 

“Asset Disposition” shall mean and include the sale, lease or other disposition
of any property or asset (including without limitation the Capital Stock of a
Subsidiary) by the Borrower or any of its Subsidiaries; but for purposes hereof
shall not include, in any event, (a) the sale of inventory in the ordinary
course of business, (b) the sale or disposition of machinery and equipment no
longer used or useful in the conduct of business, (c) a sale, lease, transfer or
other disposition of property or assets by the Borrower to any of its
Subsidiaries or by any Subsidiary to the Borrower, (d) a sale, transfer or other
disposition of Securitization Receivables in connection with a Permitted
Securitization Transaction or

 

3

--------------------------------------------------------------------------------


 

(e) a sale, transfer or other disposition of cash or marketable securities in
connection with any (i) dividend payment or other distribution in respect of, or
purchase, redemption or other acquisition of, Capital Stock of the Borrower or
its Subsidiaries or (ii) acquisition by the Borrower or its Subsidiaries of any
assets, rights, properties, goods or services, or loans, advances or other
credits extended by the Borrower or its Subsidiaries, or other transaction or
arrangement whereby the Borrower or its Subsidiaries receive consideration.

 

“Assignment and Assumption” means an Assignment and Assumption substantially in
the form of Exhibit 10.06.

 

“Attorney Costs” means and includes all reasonable fees, expenses and
disbursements of any law firm or other counsel.

 

“Attributable Principal Amount” means (a) in the case of capital leases, the
amount of capital lease obligations determined in accordance with GAAP, (b) in
the case of Synthetic Leases, an amount determined by capitalization of the
remaining lease payments thereunder as if it were a capital lease determined in
accordance with GAAP, (c) in the case of Securitization Transactions, the
outstanding principal amount of such financing, after taking into account
reserve amounts and making appropriate adjustments, determined by the
Administrative Agent in its reasonable judgment and (d) in the case of Sale and
Leaseback Transactions, the present value (discounted in accordance with GAAP at
the debt rate implied in the applicable lease) of the obligations of the lessee
for rental payments during the term of such lease).

 

“Availability Period” means the period from and including the Conditions
Precedent Satisfaction Date to but excluding the later of (i) the day on which
the Certain Funds Period ends and (ii) the day following the repayment,
refinancing, defeasance, or other retirement of all of the Specified Target
Group Obligations; provided that the Availability Period shall in no event
extend beyond the Termination Date.

 

“Bankruptcy Code” means the United States Bankruptcy Code of 1978, as amended
from time to time.

 

“Base Rate” means for any day a fluctuating rate per annum equal to the higher
of (a) the Federal Funds Rate plus 1/2 of 1% and (b) the rate of interest in
effect for such day as publicly announced from time to time by Bank of America,
N.A. as its “prime rate”. The “prime rate” is a rate set by Bank of America,
N.A. based upon various factors including Bank of America, N.A.’s costs and
desired return, general economic conditions and other factors, and is used as a
reference point for pricing some loans, which may be priced at, above, or below
such announced rate. Any change in the prime rate announced by Bank of America,
N.A. shall take effect at the opening of business on the day specified in the
public announcement of such change.

 

“Base Rate Loan” means a Loan that bears interest based on the Base Rate. All
Base Rate Loans shall be denominated in Dollars.

 

“Borrower” has the meaning provided in the recitals hereto, together with its
successors and permitted assigns.

 

“Borrowing” means a borrowing consisting of simultaneous Loans of the same Type
and, in the case of Eurocurrency Rate Loans, in the same currency and having the
same Interest Period.

 

“British Pounds Sterling” or “£” means the lawful currency of the United
Kingdom.

 

4

--------------------------------------------------------------------------------


 

“Business Day” means any day other than a Saturday, Sunday or other day on which
commercial banks are authorized to close under the Laws of, or are in fact
closed in, the state where the Administrative Agent’s Office with respect to
Obligations denominated in Dollars is located and, if such day relates to any
Eurocurrency Rate Loan, means any such day on which dealings in deposits in the
relevant currency are conducted by and between banks in the London or other
applicable offshore interbank market for such currency.

 

“Capital Markets Transaction” means the incurrence by the Borrower or any
Subsidiary of any Indebtedness for borrowed money with a maturity in excess of
one year or the issuance by the Borrower or any Subsidiary in a registered
public offering, Rule 144A transaction, Regulation S transaction or private
placement of Capital Stock (including without limitation any equity-linked
security) or notes, debentures, instruments or other debt securities with a
maturity in excess of one year other than: (i) an issuance of Capital Stock to a
member of the Consolidated Group; (ii) the issuance of Capital Stock in
connection with the grant to or exercise by a present or former employee,
officer or director under a stock incentive plan, stock option plan or other
equity-based compensation plan or arrangement; (iii) the issuance of Capital
Stock or Indebtedness in connection with any joint venture arrangement or any
purchase or acquisition of (x) more than 50% of the Capital Stock with ordinary
voting power of another Person or (y) all or substantially all of the property
(other than Capital Stock) of another Person, whether or not involving a merger
or consolidation with such Person; (iv) the incurrence of Indebtedness under
this Credit Agreement or the Existing Credit Agreement; (v) the incurrence of
Indebtedness under any Permitted Securitization Transaction; or (vi) the
incurrence of Indebtedness under any Swap Contract for purposes other than
speculation.

 

“Capital Stock” means (a) in the case of a corporation, capital stock, (b) in
the case of an association or business entity, any and all shares, interests,
participations, rights or other equivalents (however designated) of capital
stock, (c) in the case of a partnership, partnership interests (whether general
or limited), (d) in the case of a limited liability company, membership
interests and (e) any other interest or participation that confers on a Person
the right to receive a share of the profits and losses of, or distributions of
assets of, the issuing Person.

 

“Certain Funds Period” means the period beginning on the Announcement Date and
ending on the earliest of (i) the date 15 days after the Scheme Effective Date,
(ii) the Scheme Cancellation Date and (iii) subject to Section 8.03(a), the date
of termination of the Commitments in accordance with this Credit Agreement.

 

“Circular” means the circular relating to the Scheme distributed or to be
distributed to the shareholders of Target.

 

“City Code” means the City Code on Takeovers and Mergers.

 

“Commitment” means the commitment of each Lender to make Loans hereunder, as
such commitment may be (a) reduced from time to time pursuant to Section 2.05,
or (b) reduced or increased from time to time pursuant to assignments by or to
such Lender pursuant to Section 10.06. Each Lender’s initial Commitment is set
out in Schedule 2.01.

 

“Commitment Percentage” means, at any time for each Lender, a fraction
(expressed as a percentage carried to the ninth decimal place), the numerator of
which is such Lender’s Commitment and the denominator of which is the Aggregate
Commitments. The initial Commitment Percentages are set out in Schedule 2.01.

 

5

--------------------------------------------------------------------------------


 

“Commitment Period” means the period from and including the Effective Date to
the earlier of (a) the Termination Date or (b) the date on which the Commitments
shall have been terminated in accordance with this Credit Agreement.

 

“Compliance Certificate” means a certificate substantially in the form of
Exhibit 6.05(d).

 

“Conditions Precedent Satisfaction Date” means the date on which the conditions
specified in Sections 4.01 and 4.02 have been satisfied (or waived in accordance
with Section 10.01). For the avoidance of doubt, the Conditions Precedent
Satisfaction Date may occur on or after the Effective Date.

 

“Consolidated EBITDA” means, for any period for the Consolidated Group, the sum
of (a) Consolidated Net Income, plus (b) to the extent deducted in determining
net income, (i) Consolidated Interest Expense, (ii) taxes and (iii) depreciation
and amortization, in each case on a consolidated basis determined in accordance
with GAAP. Except as otherwise expressly provided, the applicable period shall
be the four consecutive fiscal quarters ending as of the date of determination.

 

“Consolidated Funded Debt” means Funded Debt of the Consolidated Group
determined on a consolidated basis in accordance with GAAP.

 

“Consolidated Group” means the Parent and its Consolidated Subsidiaries, as
determined in accordance with GAAP.

 

“Consolidated Leverage Ratio” means, as of the last day of each fiscal quarter,
the ratio of (a) Consolidated Funded Debt on such day to (b) Consolidated EBITDA
for the period of four consecutive fiscal quarters ending as of such day.

 

“Consolidated Net Income” shall mean the net income (excluding extraordinary
items or the cumulative effect of accounting changes) of the Consolidated Group
determined on a consolidated basis in accordance with GAAP for (A) the
applicable period of four consecutive fiscal quarters, for purposes of
calculating the Consolidated Leverage Ratio and (B) the applicable fiscal
quarter then ended, for purposes of calculating increases to the Consolidated
Net Worth under Section 7.05(b) .

 

“Consolidated Net Worth” means, as of any date, consolidated shareholders’
equity or net worth of the Consolidated Group as determined in accordance with
GAAP.

 

“Consolidated Subsidiary” shall mean, as to any Person, any Subsidiary of such
Person which under the rules of GAAP consistently applied should have its
financial results consolidated with those of such Person for purposes of
financial accounting statements.

 

“Contractual Obligation” means, as to any Person, any provision of any security
issued by such Person or of any agreement, instrument or other undertaking to
which such Person is a party or by which it or any of its property is bound.

 

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.
“Controlling” and “Controlled” have meanings correlative thereto. Without
limiting the generality of the foregoing, for purposes of the definition of
“Affiliate” and Section 5.12(b) hereof, a Person shall be deemed to be
Controlled by another Person if such other Person possesses,

 

6

--------------------------------------------------------------------------------


 

directly or indirectly, power to vote 10% or more of the securities having
ordinary voting power for the election of directors, managing general partners
or the equivalent.

 

“Controlled Group” shall mean as of the applicable date all members of a
controlled group of corporations and all trades or businesses (whether or not
incorporated) under common control which, together with the Borrower, are
treated as a single employer under Section 414 of the IRC.

 

“Court Order” means an order of the High Court of Justice sanctioning the Scheme
under section 425 of the Companies Act 1985.

 

“Credit Agreement” has the meaning provided in the recitals hereto, as the same
may be amended and modified from time to time.

 

“Credit Documents” means this Credit Agreement, the Notes and the Fee Letter.

 

“Credit Extension” means each of the following: (a) a Borrowing and (b) the
conversion of a Borrowing.

 

“Debt Rating” means, as of any date of determination, the rating as determined
by either of the Rating Services of the Parent’s non-credit enhanced, senior
unsecured long-term debt.

 

“Debtor Relief Laws” means the Bankruptcy Code, and all other liquidation,
conservatorship, bankruptcy, assignment for the benefit of creditors,
moratorium, rearrangement, receivership, insolvency, reorganization, or similar
debtor relief Laws of the United States or the United Kingdom or other
applicable jurisdictions from time to time in effect and affecting the rights of
creditors generally.

 

“Default” means any event, act or condition that constitutes and Event of
Default or that, with notice, the passage of time, or both, would constitute an
Event of Default.

 

“Default Rate” means an interest rate equal to (i) the Base Rate plus (ii) the
Applicable Percentage, if any, applicable to Base Rate Loans plus (iii) 2% per
annum; provided, however, that with respect to a Eurocurrency Rate Loan, the
Default Rate shall be an interest rate equal to the interest rate (including any
Applicable Percentage and any Mandatory Cost Rate) otherwise applicable to such
Loan plus 2% per annum.

 

“Defaulting Lender” means any Lender that (a) has failed to fund any portion of
the Loans required to be funded by it hereunder within one Business Day of the
date required to be funded by it hereunder and has not cured such failure prior
to the date of determination, (b) has otherwise failed to pay over to the
Administrative Agent or any other Lender any other amount required to be paid by
it hereunder within one Business Day of the date when due, unless the subject of
a good faith dispute, and has not cured such failure prior to the date of
determination, or (c) has been deemed insolvent or become the subject of a
bankruptcy or insolvency proceeding.

 

“Dollar” or “$” means the lawful currency of the United States.

 

“Dollar Equivalent” means, at any time, (a) with respect to any amount
denominated in Dollars, such amount, and (b) with respect to any amount
denominated in the Alternative Currency, the equivalent amount thereof in
Dollars as determined by the Administrative Agent at such time on the basis of
the Spot Rate (determined in respect of the most recent Revaluation Date) for
the purchase of Dollars with the Alternative Currency.

 

7

--------------------------------------------------------------------------------


 

“Domestic Subsidiary” means any Subsidiary that is organized under the laws of
any state of the United States or the District of Columbia.

 

“Effective Date” means the date on which the conditions specified in
Section 4.01 are satisfied (or waived in accordance with Section 10.01), as such
satisfaction (or waiver) is irrevocably evidenced by the notice from the
Administrative Agent to the Borrower referred to in the final paragraph of
Section 4.01.

 

“Eligible Assignee” means (a) a Lender; (b) an Affiliate of a Lender; (c) an
Approved Fund; and (d) any other Person (other than a natural person) approved
by (i) the Administrative Agent and (ii) unless an Event of Default has occurred
and is continuing, the Borrower (each such approval not to be unreasonably
withheld or delayed); provided that notwithstanding the foregoing, “Eligible
Assignee” shall not include the Borrower or any of the Borrower’s Affiliates or
Subsidiaries; and provided further that an Eligible Assignee shall include only
a Lender, an Affiliate of a Lender, an Approved Fund or another Person which,
through its Lending Offices, is capable of lending the Alternative Currency to
the Borrower without the imposition of any Taxes or additional Taxes, as the
case may be.

 

“Environmental Laws” means any and all federal, state, local, and foreign
statutes, laws, regulations, ordinances, rules, judgments, orders, decrees,
permits, concessions, grants, franchises, licenses, agreements or governmental
restrictions relating to pollution and the protection of the environment or the
release of any materials into the environment, including those related to
hazardous substances or wastes, air emissions and discharges to waste or public
systems.

 

“Equity Transaction” means, with respect to any member of the Consolidated
Group, any issuance or sale of shares of its Capital Stock, other than an
issuance (a) to a member of the Consolidated Group, (b) in connection with the
grant or exercise by a present or former employee, officer or director under a
stock incentive plan, stock option plan or other equity-based compensation plan
or arrangement or (c) in connection with any joint venture arrangement or any
purchase or acquisition of (x) more than 50% of the Capital Stock with ordinary
voting power of another Person or (y) all or substantially all of the property
(other than Capital Stock) of another Person, whether or not involving a merger
or consolidation with such Person.

 

“ERISA” means the United States Employee Retirement Income Security Act of 1974.

 

“ERISA Affiliate” means any trade or business (whether or not
incorporated) under common control with the Borrower within the meaning of
Section 414(b) or (c) of the IRC (and Sections 414(m) and (o) of the IRC for
purposes of provisions relating to Section 412 of the IRC).

 

“ERISA Event” means (a) a Reportable Event with respect to a Pension Plan; (b) a
withdrawal by the Borrower or any ERISA Affiliate from a Pension Plan subject to
Section 4063 of ERISA during a plan year in which it was a substantial employer
(as defined in Section 4001(a)(2) of ERISA) or a cessation of operations that is
treated as such a withdrawal under Section 4062(e) of ERISA; (c) a complete or
partial withdrawal by the Borrower or any ERISA Affiliate from a Multiemployer
Plan or notification that a Multiemployer Plan is in reorganization; (d) the
filing of a notice of intent to terminate, the treatment of a Plan amendment as
a termination under Sections 4041 or 4041A of ERISA, or the commencement of
proceedings by the PBGC to terminate a Pension Plan or Multiemployer Plan;
(e) an event or condition that would reasonably be expected to constitute
grounds under Section 4042 of ERISA for the termination of, or the appointment
of a trustee to administer, any Pension Plan or Multiemployer

 

8

--------------------------------------------------------------------------------


 

Plan; or (f) the imposition of any liability under Title IV of ERISA, other than
for PBGC premiums due but not delinquent under Section 4007 of ERISA, upon the
Borrower or any ERISA Affiliate.

 

“Escrow Account” means an escrow account established on the books of the
Administrative Agent or another financial institution satisfactory to the
Administrative Agent and in the name of the Borrower, and subject to terms and
conditions satisfactory to the Administrative Agent and the Borrower.

 

“Eurocurrency Rate” means for any Interest Period with respect to a Eurocurrency
Rate Loan: the applicable Screen Rate for such Interest Period; or, if the
applicable Screen Rate shall not be available, the rate per annum determined by
the Administrative Agent as the rate of interest at which deposits in the
relevant currency for delivery on the first day of such Interest Period in Same
Day Funds in the approximate amount of the Eurocurrency Rate Loan being made,
continued or converted and with a term equivalent to such Interest Period would
be offered by the principal London office of the Administrative Agent (or one of
its affiliates) to major banks in the London or other offshore interbank market
for such currency at their request at approximately 11:00 a.m. (London time) two
Business Days prior to the first day of such Interest Period.

 

“Eurocurrency Rate Loan” means a Loan that bears interest at a rate based on the
Eurocurrency Rate. Eurocurrency Rate Loans may be denominated in Dollars or in
the Alternative Currency. All Loans denominated in the Alternative Currency must
be Eurocurrency Rate Loans.

 

“Eurocurrency Reserve Percentage” means, for any day during any Interest Period,
the reserve percentage (expressed as a decimal, carried out to five decimal
places) in effect on such day, whether or not applicable to any Lender, under
regulations issued from time to time by the FRB for determining the maximum
reserve requirement (including any emergency, supplemental or other marginal
reserve requirement) with respect to eurocurrency funding (currently referred to
as “eurocurrency liabilities”). The Eurocurrency Rate for each outstanding
Eurocurrency Rate Loan shall be adjusted automatically as of the effective date
of any change in the Eurocurrency Reserve Percentage.

 

“Event of Default” has the meaning provided in Section 8.01.

 

“Existing Credit Agreement” means the Credit Agreement dated as of June 15, 2004
among the Borrower, the lenders party thereto and Bank of America, N.A., as
administrative agent, as amended from time to time.

 

“Excluded Taxes” means, with respect to the Administrative Agent, any Lender or
any other recipient of any payment to be made by or on account of any obligation
of the Borrower hereunder, (a) taxes imposed on or measured by its overall net
income (however denominated), and franchise taxes imposed on it (in lieu of net
income taxes), (b) any branch profits taxes imposed by the United States or any
similar tax imposed by any other jurisdiction in which the Borrower is subject
to tax and (c) in the case of a Foreign Lender (other than an assignee pursuant
to a request by the Borrower under Section 10.13), any withholding tax that is
imposed on amounts payable to such Foreign Lender at the time such Foreign
Lender becomes a party hereto (or designates a new Lending Office) or is
attributable to such Foreign Lender’s failure or inability (other than as a
result of a change in law following the time at which such Foreign Lender
becomes a Lender hereunder) to comply with Section 3.01(e), except to the extent
that such Foreign Lender (or its assignor, if any) was entitled, at the time of
designation of a new Lending Office (or assignment), to receive additional
amounts from the Borrower with respect to such withholding tax pursuant to
Section 3.01(a).

 

9

--------------------------------------------------------------------------------


 

“Extraordinary Receipts” means the receipt by any member of the Consolidated
Group of any tax refunds, indemnity payments or pension reversions.

 

“Federal Funds Rate” means, for any day, the rate per annum equal to the
weighted average of the rates on overnight federal funds transactions with
members of the Federal Reserve System arranged by federal funds brokers on such
day, as published by the Federal Reserve Bank of New York on the Business Day
immediately succeeding such day; provided that (a) if such day is not a Business
Day, the Federal Funds Rate for such day shall be such rate on such transactions
on the immediately preceding Business Day as so published on the immediately
succeeding Business Day, and (b) if no such rate is so published on such
immediately succeeding Business Day, the Federal Funds Rate for such day shall
be the average rate (rounded upward, if necessary, to the next 1/100th of 1%)
charged to                         on such day on such transactions as
determined by the Administrative Agent.

 

“Fee Letter” means the letter agreement, dated May 11, 2005, among the Borrower,
the Administrative Agent and the Arrangers.

 

“Foreign Lender” means, with respect to the Borrower, any Lender that is not a
“United States person” as defined by Section 7701(a)(30) of the IRC.

 

“FRB” means the Board of Governors of the Federal Reserve System of the United
States.

 

“Fund” means any Person (other than a natural person) engaged in making,
purchasing, holding or otherwise investing in commercial loans and similar
extensions of credit in the ordinary course of its business.

 

“Funded Debt” means, as to any Person at a particular time, without duplication,
all of the following, whether or not included as indebtedness or liabilities in
accordance with GAAP:

 

(a)                                  all obligations for borrowed money, whether
current or long-term (including the Obligations hereunder), and all obligations
evidenced by bonds, debentures, notes, loan agreements or other similar
instruments;

 

(b)                                 all purchase money indebtedness, including
indebtedness and obligations in respect of conditional sales and title retention
arrangements and the deferred purchase price of property or services, but
excluding customary conditional sales and title retention arrangements with
suppliers that are entered into in the ordinary course of business and trade
accounts payable incurred in the ordinary course of business and payable on
customary trade terms;

 

(c)                                  all standby letters of credit or
acceptances or bank guaranties issued or created for the account of such Person
(excluding all performance or commercial letters of credit and performance bank
guaranties);

 

(d)                                 the Attributable Principal Amount of capital
leases and Synthetic Leases;

 

(e)                                  the Attributable Principal Amount of
Securitization Transactions;

 

(f)                                    all preferred stock and comparable equity
interests providing for mandatory redemption, sinking fund or other like
payments;

 

(g)                                 Support Obligations in respect of Funded
Debt of another Person;

 

10

--------------------------------------------------------------------------------


 

(h)                                 Funded Debt of any partnership or joint
venture or other similar entity in which such Person is a general partner or
joint venturer, and, as such, has personal liability for such obligations, but
only to the extent there is recourse to such Person for payment thereof.

 

For purposes hereof, the amount of Funded Debt shall be determined (i) based on
the outstanding principal amount in the case of borrowed money indebtedness
under clause (a) and purchase money indebtedness under clause (b), (ii) based on
the maximum amount available to be drawn in the case of letter of credit
obligations and the other obligations under clause (c), and (iii) based on the
amount of Funded Debt that is the subject of the Support Obligations in the case
of Support Obligations under clause (g).

 

“GAAP” means generally accepted accounting principles in effect in the United
States as set forth in the opinions and pronouncements of the Accounting
Principles Board and the American Institute of Certified Public Accountants and
statements and pronouncements of the Financial Accounting Standards Board from
time to time applied on a consistent basis, subject to the provisions of
Section 1.03.

 

“Governmental Authority” means any nation or government, any state or other
political subdivision thereof, and any agency, authority, instrumentality,
regulatory body, court, administrative tribunal, central bank or other entity
exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government.

 

“Hazardous Materials” means all explosive or radioactive substances or wastes
and all hazardous or toxic substances, wastes or other pollutants, including
petroleum or petroleum distillates, asbestos or asbestos-containing materials,
polychlorinated biphenyls, radon gas, infectious or medical wastes and all other
substances or wastes of any nature regulated pursuant to any Environmental Law.

 

“Indebtedness” means, as to any Person at a particular time, without
duplication, all of the following, whether or not included as indebtedness or
liabilities in accordance with GAAP:

 

(a)                                  all Funded Debt;

 

(b)                                 net obligations under any Swap Contract;

 

(c)                                  Support Obligations in respect of
Indebtedness of another Person; and

 

(d)                                 Indebtedness of any partnership or joint
venture or other similar entity in which such Person is a general partner or
joint venturer, and, as such, has personal liability for such obligations, but
only to the extent there is recourse to such Person for payment thereof.

 

For purposes hereof, the amount of Indebtedness shall be determined (i) based on
Swap Termination Value in the case of net obligations under Swap Contracts under
clause (b) and (ii) based on the outstanding principal amount of the
Indebtedness that is the subject of the Support Obligations in the case of
Support Obligations under clause (c).

 

“Indemnified Taxes” means Taxes other than Excluded Taxes.

 

“Indemnitees” has the meaning provided in Section 10.04(b).

 

“Information” has the meaning provided in Section 10.07.

 

11

--------------------------------------------------------------------------------


 

“Initial Funding Date” means the date on which the Borrowing of the Acquisition
Loans occurs.

 

“Interest Payment Date” means, (a) as to any Base Rate Loan, the first Business
Day after the end of each March, June, September and December, commencing
June 30, 2005, and the Termination Date, and (b) as to any Eurocurrency Rate
Loan, the last Business Day of each Interest Period for such Loan, the date of
repayment of principal of such Loan and the Termination Date, and in addition,
where the applicable Interest Period exceeds three (3) months, the date every
three (3) months after the beginning of such Interest Period. If an Interest
Payment Date falls on a date that is not a Business Day, such Interest Payment
Date shall be deemed to be the immediately succeeding Business Day.

 

“Interest Period” means, as to each Eurocurrency Rate Loan, the period
commencing on the date such Eurocurrency Rate Loan is disbursed or converted to
or continued as a Eurocurrency Rate Loan and ending on the date one (1) week or
one (1), two (2), three (3) or six (6) months thereafter, as selected (subject
to availability) by the Borrower in its Loan Notice; provided that:

 

(a)                                  any Interest Period that would otherwise
end on a day that is not a Business Day shall be extended to the immediately
succeeding Business Day unless such Business Day falls in another calendar
month, in which case such Interest Period shall end on the immediately preceding
Business Day;

 

(b)                                 any Interest Period that begins on the last
Business Day of a calendar month (or on a day for which there is no numerically
corresponding day in the calendar month at the end of such Interest Period)
shall end on the last Business Day of the calendar month at the end of such
Interest Period; and

 

(c)                                  no Interest Period with respect to any Loan
shall extend beyond the Termination Date.

 

“Investment” means, as to any Person, any direct or indirect acquisition or
investment by such Person, whether by means of (a) the purchase or other
acquisition of Capital Stock of another Person, (b) a loan, advance or capital
contribution to, guaranty or assumption of debt of, or purchase or other
acquisition of any other debt or equity participation or interest in, another
Person, including any partnership or joint venture interest in such other
Person, or (c) the purchase or other acquisition (in one transaction or a series
of transactions) of assets of another Person that constitute a business unit.
For purposes of covenant compliance, the amount of any Investment shall be the
amount actually invested, without adjustment for subsequent increases or
decreases in the value of such Investment.

 

“IRC” means the United States Internal Revenue Code of 1986, as amended from
time to time.

 

“IRS” means the United States Internal Revenue Service.

 

“Laws” means, collectively, all international, foreign, federal, state and local
statutes, treaties, rules, guidelines, regulations, ordinances, codes and
administrative or judicial precedents or authorities, including the
interpretation or administration thereof by any Governmental Authority charged
with the enforcement, interpretation or administration thereof, and all
applicable administrative orders, directed duties, licenses, authorizations and
permits of, and agreements with, any Governmental Authority.

 

“Lender” means each of the Persons identified as a “Lender” on the signature
pages hereto and Persons who, pursuant to the terms of this Credit Agreement,
become successors and assigns of the foregoing.

 

12

--------------------------------------------------------------------------------


 

“Lending Office” means, as to any Lender, the office or offices of such Lender
set forth in such Lender’s Administrative Questionnaire or such other office or
offices as a Lender may from time to time notify the Borrower and the
Administrative Agent.

 

“Lien” means any mortgage, pledge, hypothecation, assignment, deposit
arrangement, encumbrance, lien (statutory or other), charge, or preference,
priority or other security interest or preferential arrangement of any kind or
nature whatsoever (including any conditional sale or other title retention
agreement, and any financing lease having substantially the same economic effect
as any of the foregoing).

 

“Loan” means any loan made pursuant to Section 2.01 and the Base Rate Loans and
Eurocurrency Rate Loans comprising such loans.

 

“Loan Notice” means a notice of (a) a Borrowing of Loans, (b) a conversion of
Loans from one Type to the other, or (c) a continuation of Eurocurrency Rate
Loans, which, if in writing, shall be substantially in the form of Exhibit 2.02.

 

“Major Default” means:

 

(i) any of the Events of Default set forth in:

 

(a)                                  Section 8.01(a) or (b),

 

(b)                                 with respect of the Borrower or any
Subsidiary which is not a member of the Target Group, Section 8.01(e), (f), (g),
(h) or (l); or

 

(ii) the Borrower’s failure to observe or perform any covenant, condition or
agreement in Section 6.12 (excluding Sections 6.12(b) and 6.12(d)), 7.01, 7.02,
7.04, 7.08 or 7.09 (excluding Section 7.09(c)) in relation to the Borrower or
any Subsidiary that is not a member of the Target Group.

 

“Mandatory Cost Rate” means, with respect to any period, a rate per annum
determined in accordance with Schedule 3.03.

 

“Material Adverse Effect” means a material adverse effect upon (a) the financial
condition, operations or properties of the Consolidated Group taken as a whole,
(b) the ability of the Borrower to perform in any material respect under any
Credit Document or (c) the validity or enforceability against the Borrower of
any Credit Document.

 

“Moody’s” means Moody’s Investors Service, Inc. and any successor thereto.

 

“Multiemployer Plan” means any employee benefit plan of the type described in
Section 4001(a)(3) of ERISA, to which the Borrower or any ERISA Affiliate makes
or is obligated to make contributions, or during the preceding five plan years,
has made or been obligated to make contributions.

 

“Net Cash Proceeds” means, with respect to any Reduction Event, (a) an amount
equal to the cash proceeds received by the Borrower or any of its Subsidiaries
in respect of such Reduction Event, including any cash received in respect of
any non-cash proceeds, but only as and when received, in each case net of
(b) the sum of (i) all reasonable costs, commissions, fees and out-of-pocket
expenses paid by such Person to third parties (other than Affiliates) in
connection with such event (including, without

 

13

--------------------------------------------------------------------------------


 

limitation, attorneys’ fees, investment banking fees, underwriting discounts and
commissions), (ii) in the case of a Reduction Event arising from an Asset
Disposition, the amount of all payments required to be made by such Person as a
result of such event (x) to repay Indebtedness (other than Loans) secured by
such asset or otherwise subject to mandatory prepayment as a result of such
event, (y) to redeem minority interests in such asset, and (z) to make cash
payments reasonably required in connection with the termination of leases and
other contracts not assumed by the purchaser of such asset (iii) in the case of
a Reduction Event arising from an Asset Disposition, the amount of all taxes
paid (or reasonably estimated to be payable) by such Person, and the amount of
any reserves established by such Person to fund contingent liabilities
reasonably estimated to be payable, in each case during the year that such
Reduction Event occurred or the next succeeding year and that are directly
attributable to such Reduction Event (as determined reasonably and in good faith
by a Responsible Officer of the Borrower).

 

“Notes” means the promissory notes, if any, given to evidence the Loans, as
amended, restated, modified, supplemented, extended, renewed or replaced. A form
of Note is attached as Exhibit 2.11.

 

“Obligations” means, without duplication, (a) all advances to, and debts,
liabilities, obligations, covenants and duties of, the Borrower arising under
any Credit Document or otherwise with respect to any Loan, whether direct or
indirect (including those acquired by assumption), absolute or contingent, due
or to become due, now existing or hereafter arising and including interest and
fees that accrue after the commencement by or against the Borrower or any other
member of the Consolidated Group of any proceeding under any Debtor Relief Laws
naming such Person as the debtor in such proceeding, regardless of whether such
interest and fees are allowed claims in such proceeding and (b) solely for the
purposes of Sections 7.01 and 8.03 hereof and the definition of Permitted Funded
Debt hereunder, all obligations under any Swap Contract between the Borrower and
any Lender or Affiliate of a Lender to the extent permitted hereunder.

 

“Organization Documents” means, (a) with respect to any corporation, the
certificate or articles of incorporation and the bylaws (or equivalent or
comparable constitutive documents with respect to any non-U.S. jurisdiction);
(b) with respect to any limited liability company, the certificate or articles
of formation or organization and operating agreement (or equivalent or
comparable constitutive documents with respect to any non-U.S. jurisdiction);
and (c) with respect to any partnership, joint venture, trust or other form of
business entity, the partnership, joint venture or other applicable agreement of
formation or organization (or equivalent or comparable constitutive documents
with respect to any non-U.S. jurisdiction) and any agreement, instrument, filing
or notice with respect thereto filed in connection with its formation or
organization with the applicable Governmental Authority in the jurisdiction of
its formation or organization and, if applicable, any certificate or articles of
formation or organization of such entity.

 

“Other Taxes” means all present or future stamp or documentary taxes or any
other excise or property taxes, charges or similar levies arising from any
payment made hereunder or under any other Credit Document or from the execution,
delivery or enforcement of, or otherwise with respect to, this Credit Agreement
or any other Credit Document; provided that the term “Other Taxes” shall not
include Excluded Taxes.

 

“Outstanding Amount” means, on any date, the Dollar Equivalent of the aggregate
outstanding principal amount of Loans after giving effect to any Borrowings and
prepayments or repayments of Loans.

 

“Outstanding Obligations” means, as of any date, and giving effect to making any
Credit Extensions requested on such date and all payments, repayments and
prepayments made on such date, (a) when reference

 

14

--------------------------------------------------------------------------------


 

is made to all Lenders, the aggregate outstanding principal amount of all Loans,
and (b) when reference is made to one Lender, the aggregate outstanding
principal amount of all Loans made by such Lender.

 

“Overnight Rate” means, for any day, (a) with respect to any amount denominated
in Dollars, the greater of (i) the Federal Funds Rate and (ii) an overnight rate
determined by the Administrative Agent as the case may be, in accordance with
banking industry rules on interbank compensation and (b) with respect to any
amount denominated in the Alternative Currency, the rate of interest per annum
at which overnight deposits in the Alternative Currency, in an amount
approximately equal to the amount with respect to which such rate is being
determined, would be offered for such day by an affiliate of the Administrative
Agent located in the applicable interbank market for such currency to major
banks in such interbank market.

 

“Panel” means the Panel on Takeovers and Mergers under the City Code and
includes the executive of the Panel and its appeals committee.

 

“Parent” shall mean Sabre Holdings Corporation, a Delaware corporation.

 

“Participant” has the meaning provided in Section 10.06(d).

 

“PBGC” means the Pension Benefit Guaranty Corporation.

 

“Pension Plan” means any “employee pension benefit plan” (as such term is
defined in Section 3(2) of ERISA), other than a Multiemployer Plan, that is
subject to Title IV of ERISA and is sponsored or maintained by the Borrower or
any ERISA Affiliate or to which the Borrower or any ERISA Affiliate contributes
or has an obligation to contribute, or in the case of a multiple employer or
other plan described in Section 4064(a) of ERISA, has made contributions at any
time during the immediately preceding five plan years.

 

“Permitted Funded Debt” means (a) any Support Obligation of a Subsidiary in
respect of Funded Debt of the Parent (or any other member of the Consolidated
Group) if the obligor under such Support Obligation enters into the same (or
equivalent) Support Obligation in respect of the Obligations and (b) any Funded
Debt owed by any Subsidiary to the Borrower or any other Subsidiary.

 

“Permitted Securitization Transaction” shall mean any Securitization
Transaction; provided that such Securitization Transaction (a) is in a principal
amount not exceeding $400 million and (b) is either (i) nonrecourse to the
Borrower and its Subsidiaries and is on market terms and conditions or
(ii) (A) the Administrative Agent shall be reasonably satisfied with the
structure and documentation for any such transaction and that the terms of such
transaction entered into after the Effective Date, including the discount
applicable to the receivables which are the subject of such financing and any
termination events, shall be (in the good faith understanding of the
Administrative Agent) consistent with those prevailing in the market at the time
of commitment thereto for similar transactions involving a receivables
originator/servicer of similar credit quality and a receivables pool or other
similar characteristics and (B) the documentation for such transaction shall not
be amended or modified in a way which is materially detrimental to the Lenders
hereunder without the prior written approval of the Administrative Agent and the
Required Lenders.

 

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.

 

15

--------------------------------------------------------------------------------


 

“Plan” means any “employee benefit plan” (as such term is defined in
Section 3(3) of ERISA) established by the Borrower or, with respect to any such
plan that is subject to Section 412 of the IRC or Title IV of ERISA, any ERISA
Affiliate.

 

“Press Release” means the press release issued by Sabre UK under Rule 2.5 of the
City Code announcing Sabre UK’s intention to make an offer for the Target, in
the form approved by the Administrative Agent (acting reasonably).

 

“Property” means an interest of any kind in any property or asset, whether real,
personal or mixed, and whether tangible or intangible.

 

“Rating Services” means S&P and Moody’s.

 

“Reduction Event”  means any of the following occurring on or after the date
hereof:

 

(i)  any Asset Disposition resulting in aggregate Net Cash Proceeds exceeding
$200,000,000 for any single Asset Disposition or $200,000,000 in the aggregate
for all Asset Dispositions occurring on or after the date hereof; and

 

(ii)  any Capital Markets Transaction.

 

“Register” has the meaning provided in Section 10.06(c).

 

“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the partners, directors, officers, employees, agents and advisors of such
Person and of such Person’s Affiliates.

 

“Reportable Event” means any of the events set forth in Section 4043(c) of
ERISA, other than events for which the thirty-day notice period has been waived.

 

“Required Lenders” means, as of any date of determination, Lenders having more
than fifty percent (50%) of the Aggregate Commitments or, if the Commitments
shall have expired or been terminated, Lenders holding in the aggregate more
than 50% of the Outstanding Obligations; provided that the commitments of, and
the portion of the Loans held or deemed held by, any Defaulting Lender shall be
excluded for purposes of making a determination of Required Lenders.

 

“Requirements of Law” means, as to any Person, any law, treaty, rule, regulation
or ordinance (including, Environmental Laws) or determination of an arbitrator
or a court or other Governmental Authority, in each case applicable to or
binding upon such Person or to which any of its material property is subject.

 

“Responsible Officer” means the chief executive officer, president, chief
financial officer, corporate secretary (except with regard to the execution of a
Compliance Certificate), treasurer or assistant treasurer of the Borrower. Any
document delivered hereunder that is signed by a Responsible Officer of the
Borrower shall be conclusively presumed to have been authorized by all necessary
corporate, partnership and/or other action on the part of the Borrower and such
Responsible Officer shall be conclusively presumed to have acted on behalf of
the Borrower.

 

“Restricted Funded Debt” means any Funded Debt of a Subsidiary other than
Permitted Funded Debt.

 

16

--------------------------------------------------------------------------------


 

“Restricted Payment” means any dividend or other distribution (whether in cash,
securities or other property) with respect to any Capital Stock of any member of
the Consolidated Group, or any payment (whether in cash, securities or other
property), including any sinking fund or similar deposit, on account of the
purchase, redemption, retirement, acquisition, cancellation or termination of
any such Capital Stock or of any option, warrant or other right to acquire any
such Capital Stock.

 

“Revaluation Date” means each of the following: (i) each date of a Borrowing of
a Eurocurrency Rate Loan denominated in the Alternative Currency, (ii) each date
of a continuation of a Eurocurrency Rate Loan denominated in the Alternative
Currency pursuant to Section 2.02 and (iii) such additional dates as the
Administrative Agent or the Required Lenders shall specify.

 

“S&P” means Standard & Poor’s Ratings Services, a division of The McGraw-Hill
Companies, Inc. and any successor thereto.

 

“Sabre UK” means Travelocity Europe Limited, a company organized under the laws
of England and Wales.

 

“Sale and Leaseback Transaction” means, with respect to the Borrower or any
Subsidiary, any arrangement, directly or indirectly, with any Person (other than
the Borrower) whereby the Borrower or such Subsidiary shall sell or transfer any
property, real or personal, used or useful in its business, whether now owned or
hereafter acquired, and thereafter rent or lease such property or other property
that it intends to use for substantially the same purpose or purposes as the
property being sold or transferred.

 

“Same Day Funds” means (a) with respect to disbursements and payments in
Dollars, immediately available funds, and (b) with respect to disbursements and
payments in the Alternative Currency, same day or other funds as may be
determined by the Administrative Agent to be customary in the place of
disbursement or payment for the settlement of international banking transactions
in the Alternative Currency.

 

“Scheme” means a scheme of arrangement pursuant to section 425 of the Companies
Act 1985 as contemplated in the Press Release and when it is issued, the
Circular, as the same may be amended in a manner or to an extent that is not
prohibited by this Credit Agreement.

 

“Scheme Cancellation Date” means the earliest of:

 

(i)                                      the date on which the Scheme lapses or
is withdrawn; and

 

(ii)                                 the date falling 180 days after the date of
issue of the Press Release if the Scheme Effective Date has not occurred by such
date.

 

“Scheme Documentation” means each of:

 

(i)                                     the Circular, including the notices of
Court Meetings and of any extraordinary general meeting of the Target set forth
therein;

 

(ii)                                  the resolutions of such extraordinary
general meeting;

 

(iii)                               the Press Release;

 

17

--------------------------------------------------------------------------------


 

(iv)                              any other document required pursuant to the
City Code in relation to the Scheme; and

 

(v)                                 any other document, notice or resolution
required pursuant to, or in connection with, the Scheme.

 

For purposes of this definition, “Court Meetings” means the meeting(s) of the
shareholders of the Target convened by order of the High Court of Justice to
consider and vote on whether to approve the Scheme pursuant to section 425 of
the Companies Act 1985 (and, if applicable, any adjournment of any such meeting
or any further such meeting(s) convened for such purpose).

 

“Scheme Effective Date” means the date on which the Court Order (or an office
copy of the Court Order) is filed with the Registrar of Companies in England and
Wales for registration pursuant to sub-section 3 of section 425 of the Companies
Act 1985.

 

“Screen Rate” means, for any Interest Period:

 

(a)                                              the rate per annum equal to the
rate determined by the Administrative Agent to be the offered rate that appears
on the page of the Dow Jones Market Service (formerly known as Telerate) screen
(or any successor thereto) that displays an average British Bankers Association
Interest Settlement Rate for deposits in the relevant currency (for delivery on
the first day of such Interest Period) with a term equivalent to such Interest
Period, determined as of approximately 11:00 a.m. (London time) two (2) Business
Days prior to the first day of such Interest Period; or

 

(b)                                 if the rate referenced in the preceding
clause (a) does not appear on such page or service or such page or service shall
cease to be available, the rate per annum equal to the rate determined by the
Administrative Agent to be the offered rate on such other page or other service
that displays an average British Bankers Association Interest Settlement Rate
for deposits in the relevant currency (for delivery on the first day of such
Interest Period) with a term equivalent to such Interest Period, determined as
of approximately 11:00 a.m. (London time) two (2) Business Days prior to the
first day of such Interest Period.

 

“SEC” means the United States Securities and Exchange Commission, or any
Governmental Authority succeeding to any of its principal functions.

 

“Securitization Transaction” means any financing or factoring or similar
transaction (or series of such transactions) entered by any member of the
Consolidated Group pursuant to which such member of the Consolidated Group may
sell, convey or otherwise transfer, or grant a security interest in, accounts,
payments, receivables, rights to future lease payments or residuals or similar
rights to payment (the “Securitization Receivables”) to a special purpose
subsidiary or affiliate (a “Securitization Subsidiary”) or any other Person.

 

“Settlement Account” means the bank account either in the name of the Borrower,
Sabre UK or the Target’s registrar and held with an entity acceptable to the
Administrative Agent (acting reasonably) (provided that if the account is in the
name of the Target’s registrar, such registrar has agreed to hold moneys
standing to the credit of that account on trust for the Borrower or Sabre UK
pending their application in accordance with the provisions of the Circular), as
being the account into which the payments relating to Target shares pursuant to
the Scheme are to be made.

 

18

--------------------------------------------------------------------------------


 

“Specified Target Group Obligations” means (i) the EUR 102,582,000 6%
convertible bonds due September 12, 2008 issued by the Target and constituted by
a trust deed dated September 11, 2003, (ii) obligations in respect of the
working capital facility documented pursuant to a letter agreement dated
January 20, 2005 by Royal Bank of Scotland as lender to the Target and certain
of its subsidiaries as borrowers, (iii) the obligations of any member of the
Target Group in respect of its equity interests (including warrants, options or
other rights or obligations to acquire such interests), (iv) any other
obligation of any member of the Target Group that (x) is identified in writing
to the Administrative Agent within 90 days after the Conditions Precedent
Satisfaction Date and (y) is required to be or should be (as determined by the
Borrower in its commercially reasonable judgment) repaid, refinanced, defeased
or otherwise retired in connection with the Acquisition and (v) costs, fees and
expenses incurred in connection with the repayment, refinancing, defeasances or
retirement of any of the foregoing.

 

“Spot Rate” for a currency means the rate determined by the Administrative Agent
to be the rate quoted by it as the spot rate for the purchase by it of such
currency with another currency through its principal foreign exchange trading
office at approximately 11:00 a.m. on the date two (2) Business Days prior to
the date as of which the foreign exchange computation is made; provided that the
Administrative Agent may obtain such spot rate from another financial
institution designated by the Administrative Agent if it does not have as of the
date of determination a spot buying rate for such currency.

 

“Subsidiary” of a Person means a corporation, partnership, joint venture,
limited liability company or other business entity of which a majority of the
shares of securities or other interests having ordinary voting power for the
election of directors or other governing body (other than securities or
interests having such power only by reason of the happening of a contingency)
are at the time beneficially owned, or the management of which is otherwise
controlled, directly, or indirectly through one or more intermediaries, or both,
by such Person. Unless otherwise provided, “Subsidiary” shall refer to a
Subsidiary of the Borrower. Notwithstanding the foregoing, the parties hereto
acknowledge and agree that neither Sabre Sociedad Technologica S.A. de CV nor
its current or future subsidiaries is a Subsidiary of the Borrower.

 

“Support Obligations” means, as to any Person, any (a) any obligation,
contingent or otherwise, of such Person guaranteeing or having the economic
effect of guaranteeing any Indebtedness or Funded Debt payable by another Person
(the “primary obligor”) in any manner, whether directly or indirectly, and
including any obligation of such Person, direct or indirect, (i) to purchase or
pay (or advance or supply funds for the purchase or payment of) such
Indebtedness or Funded Debt, (ii) to purchase or lease property, securities or
services for the purpose of assuring the obligee in respect of such Indebtedness
or Funded Debt of the payment or performance of such Indebtedness or Funded
Debt, (iii) to maintain working capital, equity capital or any other financial
statement condition or liquidity or level of income or cash flow of the primary
obligor so as to enable the primary obligor to pay such Indebtedness or Funded
Debt, or (iv) entered into for the purpose of assuring in any other manner the
obligee in respect of such Indebtedness or Funded Debt of the payment or
performance thereof or to protect such obligee against loss in respect thereof
(in whole or in part), or (b) any Lien on any assets of such Person securing any
Indebtedness or Funded Debt of any other Person, whether or not such
Indebtedness or Funded Debt is assumed by such Person. The amount of any Support
Obligations shall be deemed to be an amount equal to the stated or determinable
amount of the related primary obligation, or portion thereof, in respect of
which such Support Obligation is made or, if not stated or determinable, the
maximum reasonably anticipated liability in respect thereof as determined by the
guaranteeing Person in good faith.

 

“Swap Contract” means (a) any and all rate swap transactions, basis swaps,
credit derivative transactions, forward rate transactions, commodity swaps,
commodity options, forward commodity contracts, equity or equity index swaps or
options, bond or bond price or bond index swaps or options or

 

19

--------------------------------------------------------------------------------


 

forward bond or forward bond price or forward bond index transactions, interest
rate options, forward foreign exchange transactions, cap transactions, floor
transactions, collar transactions, currency swap transactions, cross-currency
rate swap transactions, currency options, spot contracts, or any other similar
transactions or any combination of any of the foregoing (including any options
to enter into any of the foregoing), whether or not any such transaction is
governed by or subject to any master agreement, and (b) any and all transactions
of any kind, and the related confirmations, that are subject to the terms and
conditions of, or governed by, any form of master agreement published by the
International Swaps and Derivatives Association, Inc., any International Foreign
Exchange Master Agreement, or any other master agreement (any such master
agreement, together with any related schedules, a “Master Agreement”), including
any such obligations or liabilities under any Master Agreement.

 

“Swap Termination Value” means, in respect of any one or more Swap Contracts,
after taking into account the effect of any legally enforceable netting
agreement relating to such Swap Contracts, (a) for any date on or after the date
such Swap Contracts have been closed out and termination values determined in
accordance therewith, such termination values, and (b) for any date prior to the
date referenced in clause (a), the amounts determined as the mark-to-market
values for such Swap Contracts, as determined based upon one or more mid-market
or other readily available quotations provided by any recognized dealer in such
Swap Contracts (which may include a Lender or any Affiliate of a Lender).

 

“Switch Date” has the meaning set forth in Section 2.13.

 

“Synthetic Lease” means any synthetic lease, tax retention operating lease,
off-balance sheet loan or similar off-balance sheet financing arrangement that
is considered borrowed money indebtedness for tax purposes but is classified as
an operating lease under GAAP.

 

“Target” means Lastminute.com Plc, a company organized under the laws of England
and Wales.

 

“Target Group” means the Target and each of its Subsidiaries.

 

“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings, assessments, fees or other charges imposed by any Governmental
Authority, including any interest, additions to tax or penalties applicable
thereto.

 

“Termination Date” means August 12, 2006.

 

“Transactions” means the execution, delivery and performance by the Borrower of
this Credit Agreement and the other Credit Documents, the borrowing of Loans,
the use of the proceeds thereof, the consummation of the Acquisition and the
other transactions contemplated by the Scheme.

 

“Type” means, with respect to any Loan, its character as a Base Rate Loan or a
Eurocurrency Rate Loan.

 

“Unfunded Pension Liability” means the excess of a Pension Plan’s “Accumulated
Benefit Obligation”, determined as of a required measurement date in accordance
with the Financial Accounting Standards Board Statement No. 87, over the fair
market value of that Pension Plan’s assets as of such measurement date.

 

“United States” or “U.S.” means the United States of America.

 

20

--------------------------------------------------------------------------------


 

1.02                        Interpretive Provisions.

 

With reference to this Credit Agreement and each other Credit Document, unless
otherwise provided herein or in such other Credit Document:

 

(a)                                  The meanings of defined terms are equally
applicable to the singular and plural forms of the defined terms.

 

(b)                                 (i)                                     The
words “herein,” “hereto,” “hereof” and “hereunder” and words of similar import
when used in any Credit Document shall refer to such Credit Document as a whole
and not to any particular provision thereof.

 

(ii)                                  Unless otherwise provided or required by
context, Article, Section, Exhibit and Schedule references are to the Credit
Document in which such reference appears.

 

(iii)                               The term “including” is by way of example or
clarification, and not limitation.

 

(iv)                              The term “documents” includes any and all
instruments, documents, agreements, certificates, notices, reports, financial
statements and other writings, however evidenced, whether in physical or
electronic form.

 

(c)                                  In the computation of periods of time from
a specified date to a later specified date, the word “from” means “from and
including”; the words “to” and “until” each mean “to but excluding”; and the
word “through” means “to and including.”

 

(d)                                 Section headings herein and in the other
Credit Documents are included for convenience of reference only and shall not
affect the interpretation of this Credit Agreement or any other Credit Document.

 

1.03                        Accounting Terms and Provisions.

 

(a)                                  All accounting terms not specifically or
completely defined herein shall be construed in conformity with, and all
financial data (including financial ratios and other financial calculations)
required to be submitted pursuant to this Credit Agreement shall be prepared in
conformity with, GAAP applied on a consistent basis, as in effect from time to
time, applied in a manner consistent with that used in preparing the audited
financial statements referenced in Section 5.11, except as otherwise
specifically prescribed herein.

 

(b)                                 If at any time any change in GAAP or in the
consistent application thereof would affect the computation of any financial
ratio or requirement set forth in any Credit Document, and either the Borrower
or the Required Lenders shall object in writing to determining compliance based
on such change, then such computations shall continue to be made on a basis
consistent with the most recent financial statements filed by the Parent with
the SEC as to which no such objection has been made.

 

1.04                        Rounding.

 

Any financial ratios required to be maintained pursuant to this Credit Agreement
shall be calculated by dividing the appropriate component by the other
component, carrying the result to one place more than the number of places by
which such ratio is expressed herein and rounding the result up or down to the
nearest number (with a rounding-up if there is no nearest number).

 

21

--------------------------------------------------------------------------------


 

1.05                        References to Agreements and Laws.

 

Unless otherwise expressly provided herein, (a) references to Organization
Documents, agreements (including the Credit Documents) and other contractual
instruments shall be deemed to include all subsequent amendments, restatements,
extensions, supplements and other modifications thereto, but only to the extent
that such amendments, restatements, extensions, supplements and other
modifications are not prohibited by any Credit Document; and (b) references to
any Law shall include all statutory and regulatory provisions consolidating,
amending, replacing, supplementing or interpreting such Law.

 

1.06                        Times of Day.

 

Unless otherwise provided, all references herein to times of day shall be
references to Eastern time (daylight or standard, as applicable).

 

1.07                        Exchange Rates; Currency Equivalents.

 

(a)                                  The Administrative Agent shall determine
the Spot Rates as of each Revaluation Date to be used for calculating Dollar
Equivalent amounts of Credit Extensions and Outstanding Amounts denominated in
the Alternative Currency. Such Spot Rates shall become effective as of such
Revaluation Date and shall be the Spot Rates employed in converting any amounts
between the applicable currencies until the next Revaluation Date to occur.
Except for purposes of financial statements delivered hereunder, calculating
financial covenants hereunder and as otherwise provided herein, the applicable
amount of any currency for purposes of the Credit Documents shall be such Dollar
Equivalent amount as so determined by the Administrative Agent.

 

(b)                                 Wherever in this Credit Agreement in
connection with a Borrowing, conversion, continuation or prepayment of a Loan,
an amount, such as a required minimum or multiple amount, is expressed in
Dollars, but such Borrowing is denominated in the Alternative Currency, such
amount shall be the Alternative Currency Equivalent of such Dollar amount
(rounded to the nearest 1,000 units of the Alternative Currency), as determined
by the Administrative Agent.

 


ARTICLE II
COMMITMENTS AND CREDIT EXTENSIONS


 

2.01                        Commitments.

 

Subject to the terms and conditions set forth herein, during the Availability
Period, each Lender severally agrees to make loans (“Loans”) to the Borrower in
Dollars or the Alternative Currency on any Business Day; provided that after
giving effect to any such Loan, with regard to each Lender individually, such
Lender’s Commitment Percentage of Loans shall not exceed its Commitment as in
effect at such time. Loans may consist of Base Rate Loans, Eurocurrency Rate
Loans, or a combination thereof, as the Borrower may request. The Commitments
are not revolving in nature, and Loans that are prepaid or repaid may not be
reborrowed. Loans may be used for the purposes set forth in Section 6.11.

 

22

--------------------------------------------------------------------------------


 

2.02                        Borrowings, Conversions and Continuations.

 

(a)                                  Each Borrowing, each conversion of Loans
from one Type to the other, and each continuation of Eurocurrency Rate Loans
shall be made upon the Borrower’s irrevocable notice to the Administrative
Agent, which may be given by telephone. Each such notice must be received by the
Administrative Agent not later than 11:00 a.m. (i) three (3) Business Days prior
to the requested date of any Borrowing of, conversion to or continuation of
Eurocurrency Rate Loans denominated in Dollars or of any conversion of
Eurocurrency Rate Loans denominated in Dollars to Base Rate Loans, (ii) four
(4) Business Days prior to the requested date of any Borrowing of, conversion to
or continuation of Eurocurrency Rate Loans denominated in the Alternative
Currency or of any conversion of Eurocurrency Rate Loans denominated in the
Alternative Currency to Base Rate Loans and (iii) on the requested date of any
Borrowing of Base Rate Loans. Each telephonic notice by the Borrower pursuant to
this Section 2.02(a) must be confirmed promptly by delivery to the
Administrative Agent of a written Loan Notice, appropriately completed and
signed by a Responsible Officer of the Borrower. Each Borrowing, conversion or
continuation shall be in a principal amount of (i) with respect to Eurocurrency
Rate Loans denominated in Dollars, $5 million or a whole multiple of $1 million
in excess thereof or (ii) with respect to Eurocurrency Rate Loans denominated in
the Alternative Currency, £5 million or a whole multiple of £1 million in excess
thereof or (iii) with respect to Base Rate Loans, $1 million or a whole multiple
of $100,000 in excess thereof. Each Loan Notice (whether telephonic or written)
shall specify (i) whether such request is for a Borrowing, conversion, or
continuation, (ii) the requested date of such Borrowing, conversion or
continuation (which shall be a Business Day), (iii) the principal amount of
Loans to be borrowed, converted or continued, (iv) the Type of Loans to be
borrowed, converted or continued, and (v) if applicable, the duration of the
Interest Period with respect thereto.

 

If the Borrower fails to specify a Type of Loan in a Loan Notice, then such Loan
shall be made as a Base Rate Loan. If the Borrower requests a Borrowing of,
conversion to, or continuation of Eurocurrency Rate Loans in any Loan Notice,
but fails to specify an Interest Period, it will be deemed to have specified an
Interest Period of one (1) month. If the Borrower fails to give a timely notice
requesting a conversion or continuation of a Eurocurrency Rate Loan, then such
Eurocurrency Rate Loan shall be converted to a Base Rate Loan on the last day of
the Interest Period applicable thereto, provided, however, that in the case of a
failure to timely request a continuation of a Loan denominated in the
Alternative Currency, such Loan shall be continued as a Eurocurrency Rate Loan
in its original currency with an Interest Period of one (1) month. No Loan may
be converted into or continued as a Loan denominated in a different currency,
but instead must be prepaid in the original currency of such Loan and reborrowed
in the other currency.

 

(b)                                 Following receipt of a Loan Notice, the
Administrative Agent shall promptly notify each Lender of the amount of its
Commitment Percentage of the applicable Loans, and if no timely notice of a
conversion or continuation is provided by the Borrower, the Administrative Agent
shall notify each Lender of the details of any automatic conversion to Base Rate
Loans or continuation of Loans denominated in the Alternative Currency, in each
case as described in the preceding subsection. In the case of a Borrowing, each
Lender shall make the amount of its Loan available to the Administrative Agent
in Same Day Funds at the Administrative Agent’s Office for the Applicable
Currency not later than 1:00 p.m. in the case of any Loan denominated in
Dollars, and not later than the Applicable Time specified by the Administrative
Agent in the case of any Loan denominated in the Alternative Currency, in each
case on the Business Day specified in the applicable Loan Notice. Upon
satisfaction and/or waiver (as applicable) of the applicable conditions set
forth in Section 4.02, the Administrative Agent shall make all funds so received
available to the Borrower (or to the Borrower’s designee) in like funds as
received by the Administrative Agent by wire transfer of such funds to the
Settlement Account.

 

23

--------------------------------------------------------------------------------


 

(c)                                  Except as otherwise provided herein,
without the consent of the Required Lenders, (i) a Eurocurrency Rate Loan may be
continued or converted only on the last day of an Interest Period for such
Eurocurrency Rate Loan and (ii) any conversion into a Eurocurrency Rate Loan may
be made only if the conditions to Credit Extensions in Section 4.03 have been
satisfied. During the existence of a Default or Event of Default, (A) no Loan
may be requested as, converted to or continued as a Eurocurrency Rate Loan and
(B) at the request of the Required Lenders, (1) any outstanding Eurocurrency
Rate Loans denominated in Dollars shall be converted immediately to Base Rate
Loans and (2) any outstanding Eurocurrency Rate Loans denominated in the
Alternative Currency shall be converted immediately to Dollar-denominated Base
Rate Loans.

 

(d)                                 The Administrative Agent shall promptly
notify the Borrower and the Lenders of the interest rate applicable to any
Interest Period for Eurocurrency Rate Loans upon determination of such interest
rate. At any time that Base Rate Loans are outstanding, the Administrative Agent
shall notify the Borrower and the Lenders of any change in Bank of America,
N.A.’s prime rate used in determining the Base Rate promptly following the
public announcement of such change.

 

(e)                                  After giving effect to all Borrowings, all
conversions of Loans from one Type to the other, and all continuations of Loans
as the same Type, there shall not be more than five (5) Interest Periods in
effect with respect to Loans.

 

(f)                                    Upon request of the Borrower and
submission of the appropriate account information to the Administrative Agent,
the Borrower may direct that Eurocurrency Rate Loans be deposited into the
account of a Subsidiary of the Borrower.

 

2.03                        Repayment of Loans.

 

The Borrower shall repay to the Lenders the Outstanding Amount of Loans on the
Termination Date.

 

2.04                        Prepayments.

 

(a)                                  Voluntary Prepayments. The Loans may be
repaid in whole or in part without premium or penalty (except, in the case of
Loans other than Base Rate Loans, amounts payable pursuant to Section 3.05);
provided that:  (A) notice thereof must be received by 11:00 a.m. by the
Administrative Agent at least (1) three (3) Business Days prior to the date of
prepayment, in the case of Eurocurrency Rate Loans denominated in Dollars,
(2) four (4) Business Days prior to the date of prepayment, in the case of
Eurocurrency Rate Loans denominated in the Alternative Currency, and (3) on the
date of prepayment, in the case of Base Rate Loans, and (B) any such prepayment
shall be a minimum principal amount of $5 million and integral multiples of $1
million in excess thereof, in the case of Eurocurrency Rate Loans denominated in
Dollars, £5 million and integral multiples of £1 million in excess thereof, in
the case of Eurocurrency Rate Loans denominated in the Alternative Currency, and
$500,000 and integral multiples of $100,000 in excess thereof, in the case of
Base Rate Loans, or, in each case, the entire remaining principal amount
thereof, if less. Each such notice of voluntary prepayment hereunder shall be
irrevocable and shall specify the date and amount of prepayment and the Loans
and Types of Loans that are being prepaid. The Administrative Agent will give
prompt notice to the applicable Lenders of any prepayment on the Loans and the
Lender’s interest therein. Prepayments of Eurocurrency Rate Loans hereunder
shall be accompanied by accrued interest thereon and breakage or other amounts
due, if any, under Section 3.05.

 

24

--------------------------------------------------------------------------------


 

(b)                                 Mandatory Prepayments. Subject to
Section 2.04(d), on any date after the end of the Certain Funds Period on which
any Net Cash Proceeds are received by or on behalf of the Borrower or any of its
Subsidiaries in respect of any Reduction Event, the Borrower shall prepay Loans
in an aggregate principal amount equal to the Dollar Equivalent or Alternative
Currency Equivalent, as applicable, of the amount of such Net Cash Proceeds.

 

(c)                                  Application. Within each Loan, prepayments
will be applied first to Base Rate Loans and then to Eurocurrency Rate Loans in
direct order of Interest Period maturities. Voluntary prepayments shall be
applied as specified by the Borrower, and voluntary prepayments of the Loans
will be paid by the Administrative Agent to the Lenders ratably in accordance
with their respective interests therein.

 

(d)                                 If:

 

(I)                                      ANY AMOUNT IS REQUIRED TO BE APPLIED IN
PREPAYMENT OF LOANS OR OUTSTANDING OBLIGATIONS UNDER SECTION 2.04(B) OR ANY
AMOUNT IS REQUIRED TO BE DEPOSITED IN THE ESCROW ACCOUNT UNDER
SECTION 2.05(B) BUT, IN ORDER TO BE SO APPLIED OR PAID OR DEPOSITED, MONEYS NEED
TO BE UPSTREAMED OR OTHERWISE TRANSFERRED FROM ONE MEMBER OF THE TARGET GROUP TO
THE BORROWER OR ANY OF ITS SUBSIDIARIES TO EFFECT THAT PREPAYMENT OR REPAYMENT
OR DEPOSIT; AND

 

(II)                                 THOSE MONEYS CANNOT BE SO UPSTREAMED OR
TRANSFERRED WITHOUT:

 

(A)                             breaching a financial assistance prohibition, a
corporate benefit restriction or other legal restriction applicable to a member
of the Target Group (or any of its directors); or

 

(B)                               the Borrower or any of its Subsidiaries
incurring a liability (including, without limitation, a tax cost) in excess of
5% of the amount to be prepaid); or

 

(C)                               breaching a fiduciary or statutory duty
applicable to the directors of a member of the Target Group,

 

then:

 

(I)                                     subject to (II) below, there will be no
obligation to make that prepayment or payment or deposit in such manner until
that impediment no longer applies (in which case the prepayment shall be made at
the end of the next Interest Period and the deposit will be made as soon as
possible); and

 

(II)                                 Sabre UK and the Borrower and its
Subsidiaries, as applicable, will use commercially reasonable efforts
(including, without limitation, the use of commercially reasonable efforts to
follow the procedures in sections 155 and following of the Companies Act 1985)
to overcome such impediment.

 

25

--------------------------------------------------------------------------------


 

2.05                        Termination or Reduction of Commitments.

 

(a)                                  Voluntary. The Commitments hereunder may be
permanently reduced in whole or in part without penalty by notice from the
Borrower to the Administrative Agent; provided that (i) any such notice thereof
must be received by 11:00 a.m. at least five (5) Business Days prior to the date
of reduction or termination and any such prepayment shall be in a minimum
principal amount of $5 million and integral multiples of $1 million in excess
thereof, in the case of Loans denominated in Dollars, or £5 million and integral
multiples of £1 million in excess thereof, in the case of Loans denominated in
the Alternative Currency; and (ii) the Commitments may not be reduced to an
amount less than the aggregate principal amount or Loans then outstanding
thereunder. The Administrative Agent will give prompt notice to the Lenders of
any such reduction in Commitments. Notwithstanding the foregoing, the Borrower
may not reduce the Commitments on any date prior to or during the Certain Funds
Period without the consent of Morgan Stanley & Co. Limited unless
contemporaneously with any such reduction the Borrower shall have deposited into
the Escrow Account the Alternative Currency Equivalent (as reasonably determined
by the Administrative Agent) of such reduction.

 

(b)                                 Mandatory. Subject to Section 2.04(d), on
any Business Day prior to or during the Certain Funds Period on which any Net
Cash Proceeds are received by the Borrower or any Subsidiary in respect of any
Reduction Event, the Commitments shall be automatically reduced by an amount
equal to the Dollar Equivalent of such Net Cash Proceeds, and the Borrower or
such Subsidiary shall immediately deposit such Net Cash Proceeds (to the extent
that such amounts do not exceed the aggregate amount of the Commitments
immediately prior to the reduction from the receipt of such Net Cash Proceeds)
in the Escrow Account in accordance with Section 2.12. The Commitments shall
terminate on the last day of the Availability Period.

 

(c)                                  Application. Any reduction of Commitments
shall be applied ratably to the commitment of each Lender according to its
commitment percentage thereof. All commitment or other fees accrued with respect
thereto through the effective date of any termination of Commitments shall be
paid on the effective date of such termination.

 

2.06                        Interest.

 

(a)                                  Subject to the provisions of
subsection (b) below, (i) each Eurocurrency Rate Loan shall bear interest on the
outstanding principal amount thereof for each Interest Period at a rate per
annum equal to the Eurocurrency Rate for such Interest Period plus the
Applicable Percentage plus, for any Interest Period with respect to any
Eurocurrency Rate Loan advanced by a Lender required to comply with the relevant
requirements of the Bank of England and the Financial Services Authority of the
United Kingdom, the Mandatory Cost Rate for such Interest Period; and (ii) each
Loan that is a Base Rate Loan shall bear interest on the outstanding principal
amount thereof from the applicable borrowing date at a rate per annum equal to
the Base Rate plus the Applicable Percentage.

 

(b)                                 (i)                                     If
any amount of principal of any Loan is not paid when due (without regard to any
applicable grace periods), whether at stated maturity, by acceleration or
otherwise, such amount shall thereafter bear interest at a fluctuating interest
rate per annum at all times equal to the Default Rate to the fullest extent
permitted by applicable Law.

 

(ii)                                  If any amount (other than principal of any
Loan) payable by the Borrower under any Credit Document is not paid when due
(without regard to any applicable grace periods), whether at stated maturity, by
acceleration or otherwise, then upon the request of the Required

 

26

--------------------------------------------------------------------------------


 

Lenders, such amount shall thereafter bear interest at a fluctuating interest
rate per annum at all times equal to the Default Rate to the fullest extent
permitted by applicable Law.

 

(iii)                               Upon the request of the Required Lenders,
while any Event of Default exists, the Borrower shall, at the request of the
Required Lenders, pay interest on the principal amount of all Outstanding
Obligations hereunder at a fluctuating interest rate per annum at all times
equal to the Default Rate to the fullest extent permitted by applicable Law.

 

(iv)                              Accrued and unpaid interest on past due
amounts (including interest on past due interest) shall be due and payable upon
demand.

 

(c)                                  Interest on each Loan shall be due and
payable in arrears on each Interest Payment Date applicable thereto and at such
other times as may be specified herein. Interest hereunder shall be due and
payable in accordance with the terms hereof before and after judgment, and
before and after the commencement of any proceeding under any Debtor Relief Law.

 

2.07                        Fees.

 

(a)                                  Commitment Fee. The Borrower shall pay to
the Administrative Agent for the account of each Lender in accordance with its
Commitment Percentage, a commitment fee equal to the Applicable Percentage of
the actual daily unused amount of the Aggregate Commitments. The commitment fee
shall accrue at all times during the Commitment Period, including at any time
during which one or more of the conditions in Article IV is not met, and shall
be due and payable quarterly in arrears on the first Business Day after the end
of each March, June, September and December, commencing with the first such date
to occur after the Effective Date, and on the Termination Date (and, if
applicable, thereafter on demand). The Commitment Fee shall be calculated
quarterly in arrears, and if there is any change in the Applicable Percentage
during any quarter, the actual daily amount shall be computed and multiplied by
the Applicable Percentage separately for each period during such quarter that
such Applicable Percentage was in effect.

 

(b)                                 Other Fees.

 

(i)                                     The Borrower shall pay to the Arrangers
and the Administrative Agent for their own respective accounts fees in the
amounts and at the times specified in the Fee Letter. Such fees shall be fully
earned when paid and shall not be refundable for any reason whatsoever.

 

(ii)                                  The Borrower shall pay to the Lenders such
fees as shall have been separately agreed upon in writing in the amounts and at
the times so specified. Such fees shall be fully earned when paid and shall not
be refundable for any reason whatsoever.

 

2.08                        Computation of Interest and Fees.

 

All computations of interest for Base Rate Loans when the Base Rate is
determined by Bank of America, N.A.’s prime rate shall be made on the basis of a
year of 365 or 366 days, as the case may be, and actual days elapsed. All other
computations of fees and interest shall be made on the basis of a 360-day year
and actual days elapsed (which results in more fees or interest, as applicable,
being paid than if computed on the basis of a 365-day year) or, in the case of
interest in respect of Loans denominated in the Alternative Currency, on the
basis of a 365-day year and actual days elapsed. Interest shall accrue on each
Loan for the day on which the Loan is made, and shall not accrue on a Loan, or
any

 

27

--------------------------------------------------------------------------------


 

portion thereof, for the day on which the Loan or such portion is paid, provided
that any Loan that is repaid on the same day on which it is made shall, subject
to Section 2.09(a), bear interest for one day.

 

2.09                        Payments Generally.

 

(a)                                  All payments to be made by the Borrower
shall be made without condition or deduction for any counterclaim, defense,
recoupment or setoff. Except as otherwise expressly provided herein and except
with respect to principal of and interest on Loans denominated in the
Alternative Currency, all payments by the Borrower hereunder shall be made to
the Administrative Agent, for the account of the respective Lenders to which
such payment is owed, at the Administrative Agent’s Office in Dollars and in
Same Day Funds not later than 2:00 p.m. on the date specified herein. Except as
otherwise expressly provided herein, all payments by the Borrower hereunder with
respect to principal of and interest on Loans denominated in the Alternative
Currency shall be made to the Administrative Agent, for the account of the
respective Lenders to which such payment is owed, at the Administrative Agent’s
Office in the Alternative Currency and in Same Day Funds not later than the
Applicable Time specified by the Administrative Agent on the dates specified
herein. The Administrative Agent will promptly distribute to each Lender its Pro
Rata Share (or other applicable share as provided herein) of such payment in
like funds as received by wire transfer to such Lender’s Lending Office. All
payments received by the Administrative Agent (i) after 2:00 p.m., in the case
of payments in Dollars, or (ii) after the Applicable Time in the case of
payments in the Alternative Currency, shall in each case be deemed received on
the next succeeding Business Day and any applicable interest or fee shall
continue to accrue.

 

(b)                                 Subject to the definition of “Interest
Period”, if any payment to be made by the Borrower shall come due on a day other
than a Business Day, payment shall be made on the next following Business Day,
and such extension of time shall be reflected in computing interest or fees, as
the case may be.

 

(c)                                  Unless the Borrower or any Lender has
notified the Administrative Agent, prior to the date any payment is required to
be made by it to the Administrative Agent hereunder, that the Borrower or
Lender, as the case may be, will not make such payment, the Administrative Agent
may assume that the Borrower or Lender, as the case may be, has timely made such
payment and may (but shall not be so required to), in reliance thereon, make
available a corresponding amount to the Person entitled thereto. If and to the
extent that such payment was not in fact made to the Administrative Agent in
Same Day Funds, then:

 

(i)                                     if the Borrower failed to make such
payment, each Lender shall forthwith on demand repay to the Administrative Agent
the portion of such assumed payment that was made available to such Lender in
Same Day Funds, together with interest thereon in respect of each day from and
including the date such amount was made available by the Administrative Agent to
such Lender to the date such amount is repaid to the Administrative Agent in
Same Day Funds at the applicable Overnight Rate from time to time in effect; and

 

(ii)                                  if any Lender failed to make such payment,
such Lender shall forthwith on demand pay to the Administrative Agent the amount
thereof in Same Day Funds, together with interest thereon for the period from
the date such amount was made available by the Administrative Agent to the
Borrower to the date such amount is recovered by the Administrative Agent (the
“Compensation Period”) at a rate per annum equal to the applicable Overnight
Rate from time to time in effect. If such Lender pays such amount to the
Administrative Agent, then such amount shall constitute such Lender’s Loan
included in the applicable Borrowing. If such Lender does not pay such amount
forthwith upon the Administrative Agent’s demand therefore,

 

28

--------------------------------------------------------------------------------


 

the Administrative Agent may make a demand therefore upon the Borrower, and the
Borrower shall pay such amount to the Administrative Agent, together with
interest thereon for the Compensation Period at a rate per annum equal to the
rate of interest applicable to the applicable Borrowing. Nothing herein shall be
deemed to relieve any Lender from its obligation to fulfill its commitment or to
prejudice any rights that the Administrative Agent or the Borrower may have
against any Lender as a result of any default by such Lender hereunder.

 

A notice of the Administrative Agent to any Lender or the Borrower with respect
to any amount owing under this subsection (c) shall be conclusive, absent
manifest error.

 

(d)                                 If any Lender makes available to the
Administrative Agent funds for any Loan to be made by such Lender as provided in
the foregoing provisions of this Article II, and such funds are not made
available to the Borrower by the Administrative Agent because the conditions to
the applicable Credit Extension set forth in Article IV are not satisfied or
waived in accordance with the terms hereof, the Administrative Agent shall
return such funds (in like funds as received from such Lender) to such Lender,
without interest.

 

(e)                                  The obligations of the Lenders hereunder to
make Loans are several and not joint. The failure of any Lender to make any Loan
on any date required hereunder shall not relieve any other Lender of its
corresponding obligation to do so on such date, and no Lender shall be
responsible for the failure of any other Lender to so make its Loan.

 

(f)                                    Nothing herein shall be deemed to
obligate any Lender to obtain the funds for any Loan in any particular place or
manner or to constitute a representation by any Lender that it has obtained or
will obtain the funds for any Loan in any particular place or manner.

 

(g)                                 If at any time insufficient funds are
received by or are available to the Administrative Agent to pay fully all
amounts of principal, interest and fees then due hereunder, such funds shall be
applied (i) first, toward costs and expenses (including Attorney Costs and
amounts payable under Article III) incurred by the Administrative Agent and each
Lender, (ii) second, toward repayment of interest and fees then due hereunder,
ratably among the parties entitled thereto in accordance with the amounts of
interest and fees then due to such parties, and (iii) third, toward repayment of
principal then due hereunder, ratably among the parties entitled thereto in
accordance with the amounts of principal then due to such parties.

 

(h)                                 If funds are not available to the Borrower
to pay any Obligation in full when due, the Borrower shall cause its
Subsidiaries, to the extent permitted by law, through dividend, other equity
distribution, equity repurchase/redemption, repayment/repurchase of Funded Debt
or otherwise, to provide the Borrower with cash sufficient to pay such
Obligation in full when due, notwithstanding any Contractual Obligations
limiting the ability of the Subsidiaries to make Restricted Payments.

 

2.10                        Sharing of Payments.

 

If, other than as expressly provided elsewhere herein, any Lender shall obtain,
on account of the Loans made by it, any payment (whether voluntary, involuntary,
through the exercise of any right of set-off, or otherwise) in excess of its
ratable share (or other share contemplated hereunder) thereof, such Lender shall
immediately (a) notify the Administrative Agent of such fact, and (b) purchase
from the other Lenders such participations in the Loans made by them as shall be
necessary to cause such purchasing Lender to share the excess payment in respect
of such Loans pro rata with each of them; provided, however, that if all or any
portion of such excess payment is thereafter recovered from the

 

29

--------------------------------------------------------------------------------


 

purchasing Lender under any of the circumstances described in Section 10.05
(including pursuant to any settlement entered into by the purchasing Lender in
its discretion), such purchase shall to that extent be rescinded and each other
Lender shall repay to the purchasing Lender the purchase price paid therefore,
together with an amount equal to such paying Lender’s ratable share (according
to the proportion of (i) the amount of such paying Lender’s required repayment
to (ii) the total amount so recovered from the purchasing Lender) of any
interest or other amount paid or payable by the purchasing Lender in respect of
the total amount so recovered, without further interest thereon. The Borrower
agrees that any Lender so purchasing a participation from another Lender may, to
the fullest extent permitted by law, exercise all its rights of payment
(including the right of set-off, but subject to Section 10.08) with respect to
such participation as fully as if such Lender were the direct creditor of the
Borrower in the amount of such participation. The Administrative Agent will keep
records (which shall be conclusive and binding in the absence of manifest error)
of participations purchased under this Section 2.10 and will in each case notify
the Lenders following any such purchases or repayments. Each Lender that
purchases a participation pursuant to this Section 2.10 shall from and after
such purchase have the right to give all notices, requests, demands, directions
and other communications under this Credit Agreement with respect to the portion
of the Obligations purchased to the same extent as though the purchasing Lender
were the original owner of the Obligations purchased.

 

2.11                        Evidence of Debt.

 

The Credit Extensions made by each Lender shall be evidenced by one or more
accounts or records maintained by such Lender and by the Administrative Agent in
the ordinary course of business. The accounts or records maintained by the
Administrative Agent and each Lender shall be conclusive absent manifest error
of the amount of the Credit Extensions made by the Lenders to the Borrower and
the interest and payments thereon. Any failure to so record or any error in
doing so shall not, however, limit or otherwise affect the obligation of the
Borrower hereunder to pay any amount owing with respect to the Obligations. In
the event of any conflict between the accounts and records maintained by any
Lender and the accounts and records of the Administrative Agent in respect of
such matters, the accounts and records of the Administrative Agent shall control
in the absence of manifest error. Upon the request of any Lender made through
the Administrative Agent, the Borrower shall execute and deliver to the
Administrative Agent a Note for such Lender, which shall evidence such Lender’s
Loans in addition to such accounts or records. Each Lender may attach schedules
to its Notes and endorse thereon the date, Type (if applicable), amount and
maturity of the relevant Loans and payments with respect thereto.

 

30

--------------------------------------------------------------------------------


 

2.12                        Escrow Account.

 

The following amounts shall be deposited in the Escrow Account from time to
time: (i) the Dollar Equivalent (as reasonably determined by the Administrative
Agent) of the Net Cash Proceeds of any Reduction Event consummated prior to or
during the Certain Funds Period and (ii) any amount to be deposited therein
pursuant to Section 2.05(b). The Administrative Agent (or the financial
institution satisfactory to the Administrative Agent on whose books the Escrow
Account has been established) will invest any amounts on deposit from time to
time in the Escrow Account for the account of the Borrower and at the direction
of the Borrower (subject to the consent of the Administrative Agent, not to be
unreasonably withheld or delayed). The Borrower shall have the right to withdraw
amounts on deposit in the Escrow Account from time to time, so long as (x) the
Borrower shall have provided the Administrative Agent with at least one prior
Business Day’s notice and (y) the Borrower shall apply such amounts immediately
upon receipt thereof solely for the purposes described in Section 5.07. After
consummation of the Scheme and the Acquisition, application of the proceeds of
the Acquisition Loans to fund the consideration payable to Target shareholders
under the Scheme, and refinancing of the Specified Target Group Obligations (or
in the event that the Commitment hereunder is terminated and reduced to zero
pursuant to Section 2.05), all amounts on deposit in the Escrow Account will be
applied by the Administrative Agent (or the financial institution satisfactory
to the Administrative Agent on whose books the Escrow Account has been
established) first, to the prepayment of any outstanding Loans pursuant to
Section 2.04, and second, as instructed by the Borrower.

 

2.13                        Switch to Recommended Offer.

 

(a)                                  If (i) before the date of the vote of the
Target’s shareholders to approve the Scheme at the court meeting referred to in
paragraph 1(b) of Appendix 1 of the Press Release or (ii) within 28 days after
the date on which the High Court of Justice declines to sanction the Scheme in
the circumstances contemplated by clause 3.8 of the Implementation Agreement
referred to in the Press Release,

 

(A)                              Sabre UK and the Target agree to proceed with
the acquisition of the Target by way of recommended take-over offer rather than
by way of the Scheme (such recommended take-over offer to be implemented on the
same terms (including price) and conditions, so far as applicable, as those
which applied to the Scheme, but including an acceptance condition set at not
less than 90% and with such amendments to the terms and conditions that are not
prohibited by this Credit Agreement), and

 

(B)                                the Borrower gives at least three Business
Days notice to the Administrative Agent (or such lesser period as the
Administrative Agent may agree) of its intention to proceed by way of
recommended take -over offer and stating the date on which such agreement so to
proceed is to take effect (the “Switch Date”),

 

then on the Switch Date the amendments to this Credit Agreement set out in
Schedule 2.13 shall take immediate effect without the requirement for any
further action by any party to this Credit Agreement.

 

(b)                                 The Administrative Agent shall promptly
inform the Lenders of receipt of notice received pursuant to paragraph (a) above
or (d) below.

 

31

--------------------------------------------------------------------------------


 

(c)                                  If an offer document in respect of such
recommended take-over offer is not posted by the date falling thirty days after
the Switch Date then the Commitments shall automatically be terminated at close
of business (i.e., 5:00 pm) in New York on such thirtieth day.

 

(d)                                 Notwithstanding the provisions of paragraph
(a) above, the amendments to this Credit Agreement set out in Schedule 2.13
shall also take effect if the Borrower and the Arrangers so agree in writing
without the requirement for any further action by any party to this Credit
Agreement (the date which the Borrower informs the Administrative Agent has been
agreed by the Borrower and the Arrangers as the date on which such amendments
will come into effect being the “Switch Date” for these purposes).

 


ARTICLE III
TAXES, YIELD PROTECTION AND ILLEGALITY


 

3.01                        Taxes.

 

(a)                                  Payments Free of Taxes. Any and all
payments by or on account of any obligation of the Borrower hereunder or under
any other Credit Document shall be made free and clear of and without reduction
or withholding for any Indemnified Taxes or Other Taxes, provided that if the
Borrower shall be required by applicable law to deduct any Indemnified Taxes
(including any Other Taxes) from such payments, then (i) the sum payable shall
be increased as necessary so that after making all required deductions
(including deductions applicable to additional sums payable under this Section)
the Administrative Agent or Lender, as the case may be, receives an amount equal
to the sum it would have received had no such deductions been made, (ii) the
Borrower shall make such deductions and (iii) the Borrower shall timely pay the
full amount deducted to the relevant Governmental Authority in accordance with
applicable law.

 

(b)                                 Payment of Other Taxes by the Borrower.
Without limiting the provisions of subsection (a) above, the Borrower shall
timely pay any Other Taxes to the relevant Governmental Authority in accordance
with applicable law.

 

(c)                                  Indemnification by the Borrower. The
Borrower shall indemnify the Administrative Agent and each Lender, within 10
days after demand therefor, for the full amount of any Indemnified Taxes or
Other Taxes (including Indemnified Taxes or Other Taxes imposed or asserted on
or attributable to amounts payable under this Section) paid by the
Administrative Agent or such Lender, as the case may be, and any penalties,
interest and reasonable expenses arising therefrom or with respect thereto,
whether or not such Indemnified Taxes or Other Taxes were correctly or legally
imposed or asserted by the relevant Governmental Authority. A certificate as to
the amount of such payment or liability delivered to the Borrower by a Lender
(with a copy to the Administrative Agent), or by the Administrative Agent on its
own behalf or on behalf of a Lender, shall be conclusive absent manifest error.

 

(d)                                 Evidence of Payments. As soon as practicable
after any payment of Indemnified Taxes or Other Taxes by the Borrower to a
Governmental Authority, the Borrower shall deliver to the Administrative Agent
the original or a certified copy of a receipt issued by such Governmental
Authority evidencing such payment, a copy of the return reporting such payment
or other evidence of such payment reasonably satisfactory to the Administrative
Agent.

 

32

--------------------------------------------------------------------------------


 

(e)                                  Status of Lenders. Any Foreign Lender shall
deliver to the Borrower and the Administrative Agent (in such number of copies
as shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Credit Agreement (and from time to
time thereafter upon the request of the Borrower or the Administrative Agent,
unless such Foreign Lender is unable to provide such form due to a change in law
arising subsequent to the time at which such Foreign Lender became a Lender
hereunder), whichever of the following is applicable and which demonstrates that
such Foreign Lender is entitled to complete exemption from any United States
withholding tax with respect to payments under this Credit Agreement or any
other Credit Document:

 

(i)                                     duly completed copies of Internal
Revenue Service Form W-8BEN claiming eligibility for benefits of an income tax
treaty to which the United States is a party,

 

(ii)                                  duly completed copies of Internal Revenue
Service Form W-8ECI,

 

(iii)                               in the case of a Foreign Lender claiming the
benefits of the exemption for portfolio interest under section 881(c) of the
IRC, (x) a certificate to the effect that such Foreign Lender is not (A) a
“bank” within the meaning of section 881(c)(3)(A) of the IRC, (B) a “10 percent
shareholder” of the Borrower within the meaning of section 881(c)(3)(B) of the
IRC, or (C) a “controlled foreign corporation” described in
section 881(c)(3)(C) of the IRC and (y) duly completed copies of Internal
Revenue Service Form W-8BEN, or

 

(iv)                              any other form prescribed by applicable law as
a basis for claiming exemption from United States withholding tax duly completed
together with such supplementary documentation as may be prescribed by
applicable law to permit the Borrower to determine the withholding or deduction
required to be made.

 

Any Lender that is not a Foreign Lender shall deliver to the Borrower and the
Administrative Agent (in such number of copies as shall be requested by the
recipient) on or prior to the date on which such Lender becomes a Lender under
this Credit Agreement (and from time to time thereafter upon the request of the
Borrower or the Administrative Agent), duly completed copies of Internal Revenue
Service Form W-9.

 

(f)                                    Treatment of Certain Refunds. If the
Administrative Agent or any Lender determines, in its sole discretion, that it
has received a refund of any Taxes or Other Taxes as to which it has been
indemnified by the Borrower or with respect to which the Borrower has paid
additional amounts pursuant to this Section, it shall pay to the Borrower an
amount equal to such refund (but only to the extent of indemnity payments made,
or additional amounts paid, by the Borrower under this Section with respect to
the Taxes or Other Taxes giving rise to such refund), net of all out-of-pocket
expenses of the Administrative Agent or such Lender, as the case may be, and
without interest (other than any interest paid by the relevant Governmental
Authority with respect to such refund), provided that the Borrower, upon the
request of the Administrative Agent or such Lender, agrees to repay the amount
paid over to it (plus any penalties, interest or other charges imposed by the
relevant Governmental Authority) to the Administrative Agent or such Lender in
the event the Administrative Agent or such Lender is required to repay such
refund to such Governmental Authority. This subsection shall not be construed to
require the Administrative Agent or any Lender to make available its tax returns
(or any other information relating to its taxes that it deems confidential) to
the Borrower or any other Person.

 

3.02                        Illegality.

 

If any Lender determines that any Law has made it unlawful, or that any
Governmental Authority has asserted that it is unlawful, for any Lender or its
applicable Lending Office to make, maintain or fund

 

33

--------------------------------------------------------------------------------


 

Eurocurrency Rate Loans in the Applicable Currency, or to determine or charge
interest rates based upon the Eurocurrency Rate in the Applicable Currency, or
any Governmental Authority has imposed material restrictions on the authority of
such Lender to purchase or sell, or to take deposits of, any Applicable Currency
in the applicable interbank market, then, on notice thereof by such Lender to
the Borrower through the Administrative Agent, any obligation of such Lender to
make or continue Eurocurrency Rate Loans in the Applicable Currency or to
convert Base Rate Loans to Eurocurrency Rate Loans in the Applicable Currency
shall be suspended until such Lender notifies the Administrative Agent and the
Borrower that the circumstances giving rise to such determination no longer
exist. Upon receipt of such notice, the Borrower shall, upon demand from such
Lender (with a copy to the Administrative Agent), prepay or, if applicable,
convert all such Eurocurrency Rate Loans of such Lender to Dollar-denominated
Base Rate Loans, either on the last day of the Interest Period therefore, if
such Lender may lawfully continue to maintain such Eurocurrency Rate Loans to
such day, or immediately, if such Lender may not lawfully continue to maintain
such Eurocurrency Rate Loans. Upon any such prepayment or conversion, the
Borrower shall also pay accrued interest on the amount so prepaid or converted.
Each Lender agrees to designate a different Lending Office if such designation
will avoid the need for such notice and will not, in the good faith judgment of
such Lender, otherwise be materially disadvantageous to such Lender.

 

3.03                        Inability to Determine Rates. If the Required
Lenders determine that for any reason (i) deposits in the Applicable Currency
are not being offered to banks in the applicable offshore interbank market for
such currency for the applicable amount and Interest Period, (ii) adequate and
reasonable means do not exist for determining the Eurocurrency Base Rate for any
requested Interest Period or (iii) the Eurocurrency Rate for any requested
Interest Period does not adequately and fairly reflect the cost to such Lenders
of funding such Loan, the Administrative Agent will promptly so notify the
Borrower and each Lender. Thereafter, Eurocurrency Rate Loans made or maintained
by any Lender shall accrue interest at each applicable Lender’s cost of funds,
as reasonably determined and as notified by such Lender to the Administrative
Agent and the Borrower, plus the Applicable Percentage in respect of such
Eurocurrency Rate Loans, in each case until the Administrative Agent (upon the
instruction of the Required Lenders) revokes such notice. Upon receipt of such
notice, the Borrower may revoke any pending request for a Borrowing of,
conversion to or continuation of Eurocurrency Rate Loans.

 

3.04                        Increased Cost; Capital Adequacy; Reserves on
Eurodollar Rate Loans.

 

(a)                                  If any Lender determines that as a result
of the introduction of or any change in or in the interpretation of any Law, or
such Lender’s compliance therewith, there shall be any increase in the cost to
such Lender of agreeing to make or making, funding or maintaining Eurocurrency
Rate Loans, or a reduction in the amount received or receivable by such Lender
in connection with any of the foregoing (excluding for purposes of this
subsection (a) any such increased costs or reduction in amount resulting from
(i) taxes (including Taxes and Other Taxes), all of which are addressed in
Section 3.01 and (ii) reserve requirements contemplated by Section 3.04(c)),
then from time to time upon demand of such Lender (with a copy of such demand to
the Administrative Agent), the Borrower shall pay to such Lender such additional
amounts as will compensate such Lender for such increased cost or reduction.

 

(b)                                 If any Lender determines that the
introduction of any Law regarding capital adequacy or any change therein or in
the interpretation thereof, or compliance by such Lender (or its Lending Office)
therewith, has the effect of reducing the rate of return on the capital of such
Lender or any corporation controlling such Lender as a consequence of such
Lender’s obligations hereunder (taking into consideration its policies with
respect to capital adequacy and such Lender’s desired return on capital), then
from time to time upon demand of such Lender (with a copy of such demand to the
Administrative Agent), the Borrower shall pay to such Lender such additional
amounts as will compensate such Lender

 

34

--------------------------------------------------------------------------------


 

for such reduction, to the extent that such Lender is unable to avoid or
materially diminish or mitigate the need for payment of such additional amounts
through the use of commercially reasonable effects.

 

(c)                                  The Borrower shall pay to each Lender, as
long as such Lender shall be required to maintain reserves with respect to
liabilities or assets consisting of or including eurocurrency funds or deposits
(currently known as “eurocurrency liabilities”), additional interest on the
unpaid principal amount of each Eurocurrency Rate Loan made to it equal to the
actual costs of such reserves allocated to such Loan by such Lender (as
determined by such Lender in good faith, which determination shall be
conclusive), which shall be due and payable on each date on which interest is
payable on such Loan, provided the Borrower shall have received at least ten
days’ prior notice (with a copy to the Administrative Agent) of such additional
interest from such Lender. If a Lender fails to give notice fifteen days prior
to the relevant Interest Payment Date, such additional interest shall be due and
payable ten days from receipt of such notice.

 

3.05                        Compensation for Losses.

 

Upon demand of any Lender (with a copy to the Administrative Agent) from time to
time, the Borrower shall promptly compensate such Lender for and hold such
Lender harmless from any loss, cost or expense incurred by it as a result of:

 

(a)                                  any continuation, conversion, payment or
prepayment of any Loan other than a Base Rate Loan on a day other than the last
day of the Interest Period for such Loan (whether voluntary, mandatory,
automatic, by reason of acceleration, or otherwise);

 

(b)                                 any failure by the Borrower (for a reason
other than the failure of such Lender to make a Loan) to prepay, borrow,
continue or convert any Loan other than a Base Rate Loan on the date or in the
amount notified by the Borrower;

 

(c)                                  any failure by the Borrower to make payment
of any Loan (or interest due thereon) denominated in the Alternative Currency on
its scheduled due date or any payment thereof in a different currency; or

 

(d)                                 any assignment of a Eurocurrency Rate Loan
on a day other than the last day of the Interest Period therefore as a result of
a request by the Borrower pursuant to Section 10.13;

 

including any loss of anticipated profits, any foreign exchange loss and any
loss or expense arising from the liquidation or reemployment of funds obtained
by it to maintain such Loan or from fees payable to terminate the deposits from
which such funds were obtained. The Borrower shall also pay any customary
administrative fees charged by such Lender in connection with the foregoing.

 

For purposes of calculating amounts payable by the Borrower to the Lenders under
this Section 3.05, each Lender shall be deemed to have funded each Eurocurrency
Rate Loan made by it at the Eurocurrency Base Rate used in determining the
Eurocurrency Rate for such Loan by a matching deposit or other borrowing in the
applicable offshore interbank market for the Applicable Currency for a
comparable amount and for a comparable period, whether or not such Eurocurrency
Rate Loan was in fact so funded.

 

35

--------------------------------------------------------------------------------


 

3.06                        Matters Applicable to All Requests for Compensation.

 

A certificate of the Administrative Agent or any Lender claiming compensation
under this Article III and setting forth the additional amount or amounts to be
paid to it hereunder shall be conclusive in the absence of manifest error. In
determining such amount, the Administrative Agent or such Lender may use any
reasonable averaging and attribution methods. The Borrower shall not have any
obligation to pay any additional amounts owing under this Article III for any
period which is more than one hundred twenty (120) days prior to the date upon
which the request for payment therefore is delivered to the Borrower. Upon any
Lender making a claim for compensation under Sections 3.01 or 3.04, the Borrower
may remove and replace such Lender in accordance with Section 10.13 hereof.

 

3.07                        Survival Losses.

 

All of the Borrower’s obligations under this Article III shall survive
termination of the Aggregate Commitments and repayment of all other Obligations
hereunder.

 


ARTICLE IV
CONDITIONS PRECEDENT


 

4.01                        Conditions to Effectiveness.

 

This Credit Agreement shall become effective upon satisfaction of the following
conditions precedent:

 

(a)                                  Executed Credit Documents. The
Administrative Agent’s receipt of counterparts of this Credit Agreement and the
Notes requested by the Lenders, in each case, dated as of the Effective Date,
duly executed by a Responsible Officer of the Borrower and by each Lender party
thereto, and in form and substance satisfactory to the Administrative Agent and
each of the Lenders. Delivery of an executed counterpart of a signature page of
this Credit Agreement by telecopy shall be effective as delivery of a manually
executed counterpart of this Credit Agreement.

 

(b)                                 Organization Documents, Etc. The
Administrative Agent’s receipt of a duly executed certificate of a Responsible
Officer of the Borrower, in form and substance satisfactory to the
Administrative Agent, attaching each of the following documents and certifying
that each is true, correct and complete and in full force and effect as of the
Effective Date:

 

(i)                                     Charter Documents. Copies of its
articles of organization or formation, certified to be true, correct and
complete as of a recent date by the appropriate Governmental Authority of the
jurisdiction of its organization or formation and a copy of Sabre UK’s
memorandum of association and certificate of incorporation and any certificate
of incorporation on change of name;

 

(ii)                                  Bylaws. Copies of its bylaws and a copy of
Sabre UK’s articles of association;

 

(iii)                               Resolutions. Copies of its resolutions
approving and adopting the Credit Documents to which it is party, the
transactions contemplated therein, and authorizing the execution and delivery
thereof;

 

36

--------------------------------------------------------------------------------


 

(iv)                              Incumbency. An incumbency certificate
identifying the Responsible Officers of the Borrower that are authorized to
execute Credit Documents and to act on its behalf in connection with the Credit
Documents; and

 

(v)                                 Good Standing Certificates. A certificate of
good standing from the Borrower’s jurisdiction of organization, certified as of
a recent date by the appropriate Governmental Authority.

 

(c)                                  Opinions of Counsel. The Administrative
Agent’s receipt of duly executed favorable opinions of counsel to the Borrower,
dated as of the Effective Date, in form and substance satisfactory to the
Administrative Agent and the Lenders.

 

(d)                                 Financial Statements. The Administrative
Agent’s receipt of each of the following:

 

(i)                                     The audited consolidated balance sheet
of the Consolidated Group for the fiscal year ended December 31, 2004, together
with related consolidated statements of operations and retained earnings and of
cash flows for such fiscal year (including the notes thereto), prepared in
accordance with GAAP; and

 

(ii)                                  The unaudited consolidated financial
statements of the Consolidated Group for the fiscal quarter ended March 31,
2005, together with related consolidated statements of operations and retained
earnings and of cash flows for such fiscal quarter, prepared in accordance with
GAAP.

 

(e)                                  Officer Certificates. The Administrative
Agent’s receipt of a certificate or certificates of a Responsible Officer of the
Borrower, dated as of the Effective Date, in form and substance satisfactory to
the Administrative Agent, certifying each of the following:

 

(i)                                     Consents. No consents, licenses or
approvals are required in connection with the Transactions, other than (A) as
are in full force and effect and, to the extent requested by the Administrative
Agent, are attached thereto or (B) consents, licenses or approvals for which
failure to be in full force and effect would not reasonably be expected to have
a Material Adverse Effect or (C) consents, licenses or approvals required in
connection with the Transactions (other than the execution and delivery the
Borrower of the Credit Agreement and the other Credit Documents) and set forth
on Schedule 4.01;

 

(ii)                                  Material Adverse Effect. There has not
occurred a material adverse change since December 31, 2004 in the financial
condition, operations or properties of the Consolidated Group taken as a whole
or the ability of the Borrower to perform in any material respect under this
Credit Agreement or any of the other Credit Documents;

 

(iii)                               Financial Statements. The annual and
quarterly financial statements filed by the Parent with the SEC (A) were
prepared in accordance with GAAP consistently applied throughout the period
covered thereby, except as otherwise expressly noted therein, (B) fairly present
the financial condition of the Consolidated Group as of the date thereof and the
results of operations for the period covered thereby in accordance with GAAP
consistently applied throughout the period covered thereby, except as otherwise
expressly noted therein (and with respect to such quarterly statements, subject
to the absence of footnotes and to normal year-end accounting adjustments);

 

37

--------------------------------------------------------------------------------


 

(iv)                              Financial Covenant Calculations. In the case
of the Borrower, the calculation of the financial covenants set forth in
Section 7.05 as of the end of the most recent fiscal quarter of the Borrower
ending prior to the Effective Date; and

 

(v)                                 Debt Ratings. The current Debt Ratings.

 

(f)                                    Other. The Administrative Agent’s receipt
of such other assurances, certificates, documents, consents or opinions dated as
of the Effective Date as the Administrative Agent or the Lenders may reasonably
require.

 

(g)                                 Lenders’ Tax Forms. The Borrower’s receipt
of the applicable tax form of each Lender demonstrating that (i) it is a
domestic lender exempt from U.S. withholding taxes or (ii) it is a Foreign
Lender entitled to complete exemption from any United States withholding tax
with respect to payments under this Credit Agreement or any other Credit
Document as provided in Section 3.01(e).

 

(h)                                 Fees and Expenses. All fees and expenses
(including, unless waived by the Administrative Agent, Attorney Costs) required
to be paid on or before the Effective Date shall have been paid.

 

(i)                                     Acquisition. The structure of the
Acquisition (including without limitation the corporate, capital, organizational
and tax structure thereof, and the plans and sources of funds for the
refinancing of certain existing indebtedness of the Target and its subsidiaries
that (i) could become due and payable as a result of the consummation of the
Acquisition, or (ii) is otherwise not on terms and conditions acceptable to the
Arrangers) is in form and substance satisfactory to the Arrangers.

 

(j)                                     No Material Adverse Change. There shall
not have occurred or become known to the Lenders any material adverse condition
or material adverse change in or affecting the financial condition, operations
or properties of the Borrower and its Subsidiaries, taken as a whole, or of the
Target and its subsidiaries, taken as a whole.

 

(k)                                  No Material Litigation. There shall be no
pending or threatened litigation, proceeding or investigation which (i) could
reasonably be expected to have a material adverse effect on the financial
condition, operations or properties of the Borrower and its Subsidiaries, taken
as a whole, or of the Target and its subsidiaries, taken as a whole or (ii) in
any manner calls into question or challenges this Credit Agreement or the making
of the Loans.

 

(l)                                     Press Release. The Administrative Agent
shall have received a copy of the Press Release.

 

The Administrative Agent shall notify the Borrower and the Lenders of the
Effective Date promptly upon satisfaction of the conditions thereto, and such
notice shall be irrevocable, shall constitute conclusive evidence that the
conditions set forth in this Section 4.01 have been satisfied (or waived
pursuant to Section 10.01) and shall be binding on the Administrative Agent and
the Lenders. Notwithstanding the foregoing, the obligations of the Lenders to
make Loans hereunder shall not become effective unless each of the foregoing
conditions is satisfied (or waived pursuant to Section 10.01) at or prior to
3:00 p.m., New York City time, on May 12, 2005 (and, in the event such
conditions are not so satisfied or waived by that time, the Commitments shall
terminate at such time).

 

38

--------------------------------------------------------------------------------


 

4.02                        Borrowing of Acquisition Loans.

 

  The obligation of each Lender to honor a Loan Notice in respect of the
Borrowing of Acquisition Loans is subject to the satisfaction or waiver in
accordance with Section 10.01 of the following conditions:

 

(a)                                  The Effective Date shall have occurred.

 

(b)                                 The Administrative Agent will have received
a certificate or certificates of the Responsible Officer of the Borrower,
certifying that (i) the conditions contained in paragraphs 2(a)(i) and (ii) of
Appendix 1 to the Press Release have been satisfied and (ii) all other
regulatory approvals required in order to satisfy the conditions contained in
paragraphs 2(a)(iii) and 2(c) of Appendix 1 to the Press Release have been
obtained, except (x) such approvals the absence of which will not, in the
aggregate, have a material adverse effect on the consummation of the Acquisition
and (y) approvals set forth on Schedule 4.02.

 

(c)                                  The Scheme Effective Date shall have
occurred and the Administrative Agent shall have received a certificate or
certificates of the Responsible Officer of the Borrower:

 

(i)                                     confirming the date on which the Scheme
Effective Date occurred, and attaching a certified copy of the Court Order which
was registered with the Registrar of Companies pursuant to sub-section 3 of
section 425 of the Companies Act 1985 on the Scheme Effective Date; and

 

(ii)                                  certifying that neither the Borrower nor
any of its Subsidiaries has agreed to any arrangements with any government,
regulatory or similar authority in order to satisfy any term or condition of the
Scheme dealing with competition clearances, except any such arrangements as will
not, in the aggregate, have a Material Adverse Effect.

 

(d)                                 The representations and warranties of the
Borrower set forth in Sections 5.01, 5.02, 5.03, 5.06, 5.07 and 5.12 shall be
true and correct on and as of the date of such Borrowing in relation to the
Borrower and, to the extent applicable, Sabre UK.

 

(e)                                  No Major Default exists and is continuing
at the time of such Borrowing or would result from such Borrowing.

 

(f)                                    The Administrative Agent shall have
received a Loan Notice in accordance with the requirements hereof.

 

(g)                                 The Settlement Account shall have been
identified and the Administrative Agent shall have received written notice of
the location and account number thereof.

 

The Loan Notice shall be deemed to be a representation and warranty by the
Borrower that the conditions specified in Sections 4.02(d) and (e) have been
satisfied on and as of the date of the initial Borrowing.

 

4.03                        Conditions to Credit Extensions other than Borrowing
of Acquisition Loans.

 

The obligation of each Lender to honor any Loan Notice in respect of a proposed
Credit Extension (other than the Borrowing of Acquisition Loans) is subject to
the satisfaction of the following conditions:

 

39

--------------------------------------------------------------------------------


 

(a)                                  Both the Conditions Precedent Satisfaction
Date and the Initial Funding Date have occurred (or will occur simultaneously
with the making of such Credit Extension).

 

(b)                                 The representations and warranties of the
Borrower contained in Article V shall be true and correct on and as of the date
of such Credit Extension, except to the extent that such representations and
warranties specifically refer to an earlier date.

 

(c)                                  No Default or Event of Default exists or
would result from such proposed Credit Extension.

 

(d)                                 The Administrative Agent shall have received
a Loan Notice in accordance with the requirements hereof.

 

(e)                                  In the case of a Credit Extension to be
denominated in the Alternative Currency, there shall not have occurred any
change in national or international financial, political or economic conditions
or currency exchange rates or exchange controls which in the reasonable opinion
of the Administrative Agent or the Required Lenders would make it impracticable
for such Credit Extension to be denominated in the Alternative Currency.

 

Each Loan Notice shall be deemed to be a representation and warranty by the
Borrower that the conditions specified in Sections 4.03(b) and (c) have been
satisfied on and as of the date of the applicable Credit Extension.

 


ARTICLE V
REPRESENTATIONS AND WARRANTIES


 

The Borrower represents and warrants to Administrative Agent and Lenders that:

 

5.01                        Corporate Existence.

 

The Borrower is a corporation duly organized, validly existing and in good
standing under the laws of the State of Delaware. Sabre UK is a limited
liability company duly incorporated and validly existing under the laws of the
United Kingdom.

 

5.02                        Power and Authority.

 

The Transactions to which either the Borrower or Sabre UK is a party are within
the corporate powers of the Borrower or Sabre UK, as the case may be, have been
duly authorized by all necessary corporate action on the part of the Borrower or
Sabre UK, as the case may be (including without limitation any necessary
shareholder action), have received all third party or governmental licenses,
authorizations, consents and approvals the failure of which to receive would
reasonably be expected to have a Material Adverse Effect (other than those set
forth on (x) Part I of Schedule 5.02 for purposes of making the representation
and warranty in this Section 5.02 on the Effective Date and (y) Schedule 4.02
for purposes of making such representation and warranty at any time thereafter),
and do not and will not (i) violate any Requirements of Law which are binding on
the Borrower or any of its Subsidiaries, except to the extent that any such
violation would not reasonably be expected to have a Material Adverse Effect,
(ii) contravene or conflict with, or result in a breach of, any provision of the
certificate of incorporation,

 

40

--------------------------------------------------------------------------------


 

by-laws or other organizational documents of the Borrower or any of its
Subsidiaries or of any agreement, indenture, instrument or other document which
is binding on the Borrower or any of its Subsidiaries, except, in the case of
any such agreements, indentures, instruments or other documents, as (x) are set
forth on Part II of Schedule 5.02 or (y) would not reasonably be expected to
have a Material Adverse Effect, or (iii) result in, or require, the creation or
imposition of any Lien on any asset of the Borrower or any of its Subsidiaries,
except to the extent any of the foregoing Liens referenced in this
subsection (iii) are (x) permitted pursuant to the Credit Documents (including
pursuant to Section 7.02 hereof) or (y) would not otherwise reasonably be
expected to have a Material Adverse Effect.

 

5.03                        Enforceability.

 

This Credit Agreement and the other Credit Documents executed by the Borrower
prior to and as of such date have been duly executed and delivered and
constitute the legal, valid and binding obligation of the Borrower enforceable
against it in accordance with their terms, subject to bankruptcy, insolvency,
liquidation, reorganization, fraudulent conveyance and similar laws affecting
creditors’ rights generally, and general principles of equity.

 

5.04                        Legal Proceedings.

 

Other than as described in Schedule 5.04 hereto, there are no material actions,
suits or proceedings pending or, to its knowledge, threatened against the
Borrower in any court or before any Governmental Authority (nor would any order,
judgment or decree have been issued or proposed to be issued by any Governmental
Authority to set aside, restrain, enjoin or prevent the full performance of any
of the Transactions or any other transaction contemplated by a Credit Document)
that (i) question the validity or enforceability of any Credit Document or any
Transaction or other transaction described in the Credit Documents or (ii) shall
have or would reasonably be expected to have a Material Adverse Effect.

 

5.05                        No Material Adverse Effect.

 

Since December 31, 2004, there is no continuing event or circumstance, either
individually or in the aggregate, that has had or would reasonably be expected
to have a Material Adverse Effect.

 

5.06                        Compliance with Law.

 

The Borrower and its Subsidiaries are in compliance with applicable Requirements
of Law, except to the extent that non-compliance would not, in the aggregate, be
reasonably expected to have a Material Adverse Effect.

 

5.07                        Use of Proceeds.

 

The Borrower shall not use the proceeds of any Loan for any purpose other than
to fund the Acquisition, pay the costs, fees and expenses incurred in connection
therewith, and repay, refinance, defease or otherwise retire the Specified
Target Group Obligations.

 

5.08                        Disclosure.

 

All information other than Projections (defined below) heretofore or
contemporaneously herewith furnished by the Borrower or any of its Subsidiaries
to the Administrative Agent or any Lender for purposes of or in connection with
this Credit Agreement and the transactions contemplated hereby (in the

 

41

--------------------------------------------------------------------------------


 

case of information relating to the Target Group, to the best of the Borrower’s
knowledge) is, and all information other than Projections hereafter furnished by
or on behalf of the Borrower or any of its Subsidiaries to the Administrative
Agent or any Lender pursuant hereto or in connection herewith will be, true and
accurate in all material respects on the date as of which such information is
dated or certified (or, in the case of information relating to the Target Group,
on the date when such information is so furnished to the Administrative Agent or
any Lender), and such information (in the case of information relating to the
Target Group, to the best of the Borrower’s knowledge), taken as a whole, does
not and will not omit to state any material fact necessary to make such
information, taken as a whole, not misleading. All financial projections
concerning the Borrower and its Consolidated Subsidiaries (“Projections)
heretofore or contemporaneously herewith furnished by the Borrower or any of its
Consolidated Subsidiaries to the Administrative Agent or any Lender for purposes
of or in connection with this Credit Agreement and the transactions contemplated
hereby is, and all Projections hereafter furnished by or on behalf of the
Borrower or any of its Consolidated Subsidiaries to the Administrative Agent or
any Lender pursuant hereto or in connection herewith will be, prepared in good
faith based upon assumptions the Borrower believes are reasonable as of the date
the Projections are prepared.

 

5.09                        Absence of Default.

 

No Default or Event of Default has occurred and is continuing.

 

5.10                        ERISA Compliance.

 

(a)                                  Each Plan is in compliance in all material
respects with the applicable provisions of ERISA, the IRC and other federal or
state Laws. Each Plan that is intended to qualify under Section 401(a) of the
IRC has received a favorable determination letter from the IRS or an application
for such a letter is currently pending before the IRS with respect thereto and,
to the best knowledge of the Borrower, nothing has occurred that would prevent,
or cause the loss of, such qualification. The Borrower and each ERISA Affiliate
have made all required contributions to each Plan subject to Section 412 of the
IRC, and no application for a funding waiver or an extension of any amortization
period pursuant to Section 412 of the IRC has been made with respect to any
Plan.

 

(b)                                 There are no pending or, to the best
knowledge of the Borrower, threatened claims, actions or lawsuits, or action by
any Governmental Authority, with respect to any Plan that would be reasonably be
expected to have a Material Adverse Effect. There has been no prohibited
transaction or violation of the fiduciary responsibility rules with respect to
any Plan that has resulted or would reasonably be expected to result in a
Material Adverse Effect.

 

(c)                                  (i) No ERISA Event has occurred or is
reasonably expected to occur; (ii) as of the Effective Date, in the aggregate,
Unfunded Pension Liabilities of the Consolidated Group do not exceed $75
million; (iii) neither the Borrower nor any ERISA Affiliate has incurred, or
reasonably expects to incur, any liability under Title IV of ERISA with respect
to any Pension Plan (other than premiums due and not delinquent under
Section 4007 of ERISA); (iv) neither the Borrower nor any ERISA Affiliate has
incurred, or reasonably expects to incur, any liability (and no event has
occurred that, with the giving of notice under Section 4219 of ERISA, would
result in such liability) under Sections 4201 or 4243 of ERISA with respect to a
Multiemployer Plan; and (v) neither the Borrower nor any ERISA Affiliate has
engaged in a transaction that would reasonably be expected to be subject to
Sections 4069 or 4212(c) of ERISA.

 

42

--------------------------------------------------------------------------------


 

5.11                        Financial Condition.

 

The consolidated balance sheet of the Consolidated Group as of December 31,
2004, together with related consolidated statements of operations and retained
earnings and of cash flows for the year ended December 31, 2004 and the
consolidated balance sheet of the Consolidated Group as of March 31, 2005,
together with related consolidated statements of operations and retained
earnings and of cash flows for the quarter ended March 31, 2005, fairly present
in all material respects the consolidated financial condition of the Parent and
its Subsidiaries as at such dates and the consolidated results of the operations
of the Parent and its Subsidiaries for the periods ended on such dates, all in
accordance with GAAP, subject, with respect to the financial statements for the
quarter ended March 31, 2005, to changes resulting from audit and normal
year-end accounting adjustments.

 

5.12                        Margin Regulations; Investment Company Act; Public
Utility Holding Company Act.

 

(a)                                  The Borrower is not engaged and will not
engage, principally or as one of its important activities, in the business of
purchasing or carrying “margin stock” (within the meaning of Regulation U issued
by the FRB), or extending credit for the purpose of purchasing or carrying
margin stock. Following the application of the proceeds of each Borrowing, not
more than 25% of the value of the assets (either of the Borrower only or of the
Consolidated Group on a consolidated basis) will be margin stock.

 

(b)                                 None of the Borrower, any Person Controlling
the Borrower, or any Subsidiary (i) is a “holding company,” or a “subsidiary
company” of a “holding company,” or an “affiliate” of a “holding company” or of
a “subsidiary company” of a “holding company,” within the meaning of the Public
Utility Holding Company Act of 1935, or (ii) is or is required to be registered
as an “investment company” under the Investment Company Act of 1940.

 

5.13                        Insurance.

 

The properties of the Consolidated Group are insured with financially sound and
reputable insurance companies not Affiliates of the Borrower, in such amounts,
with such deductibles and covering such risks as are customarily carried by
companies engaged in similar businesses and owning similar properties in
localities where the applicable Borrower or Subsidiary operates; provided that
the Consolidated Group may self-insure to the extent customary among companies
engaged in similar businesses and operating in similar localities.

 


ARTICLE VI
AFFIRMATIVE COVENANTS


 

So long as any Obligation remains unpaid or unperformed, or any portion of the
Commitments remains outstanding, the Borrower shall, and shall (except in the
case of the Borrower’s reporting covenants) cause each Subsidiary to:

 

6.01                        Preservation of Existence.

 

Except as permitted by the express provisions of this Credit Agreement, preserve
and maintain its separate legal existence and all rights, franchises, licenses
and privileges necessary to the conduct of its

 

43

--------------------------------------------------------------------------------


 

business, and qualify and remain qualified as a foreign corporation (or
partnership, limited liability company or other such similar entity, as the case
may be) and authorized to do business in each jurisdiction, except to the extent
failure to do any of the foregoing would not reasonably be expected to have a
Material Adverse Effect.

 

6.02                        Payment of Taxes and Claims.

 

Pay, discharge and perform (a) all taxes, assessments and other governmental
charges or levies that may be imposed or assessed upon it or upon its income or
profits, or upon any of its property before they shall become delinquent,
(b) all lawful claims (including claims for labor, materials and supplies which,
if unpaid might give rise to a Lien upon any of its properties), (c) all other
indebtedness, obligations and liabilities in accordance with customary trade
practices, except to the extent failure to do any of the foregoing would not
reasonably be expected to have a Material Adverse Effect, except that the
Borrower and its Subsidiaries may contest any item described in this
Section 6.02 in good faith so long as adequate reserves are maintained with
respect thereto in accordance with GAAP, unless the failure to make such payment
would not be reasonably expected to have a Material Adverse Effect.

 

6.03                        Inspection Rights.

 

Provided that the Administrative Agent uses reasonable efforts to minimize
disruption to the businesses of the Borrower and its Subsidiaries (including,
without limitation, providing to the Borrower reasonable notice of visits and
inspections hereunder), permit representatives of the Administrative Agent, from
time to time and subject to the confidentiality provisions hereof, to visit and
inspect their properties and to have such access to the books and records of the
Borrower and its Subsidiaries, in each case, as reasonably requested by the
Administrative Agent for purposes of administering the credit evidenced by this
Credit Agreement, and to make photocopies or photographs thereof and to write
down and record any information such representative obtains, and the Borrower
and its Subsidiaries shall permit the Administrative Agent or its
representatives to investigate and verify the accuracy of information provided
to the Administrative Agent or the Lenders, and to discuss all such matters with
the officers, employees and representatives of such Person, except that all
intellectual property of the Borrower and its Subsidiaries is excluded from any
such inspection or investigation. Unless and until a Default or an Event of
Default shall have occurred and be continuing, each individual Lender shall be
limited to one such inspection in any calendar year and all such visitations and
inspections shall be at the expense of the respective Lender and shall be
conducted during normal business hours unless otherwise agreed by the Borrower
and the Administrative Agent; provided, however, that all such visitations and
inspections conducted after the occurrence and during the continuance of any
Default or Event of Default shall be at the Borrower’s sole cost and expense and
shall be conducted without limitation as to normal business hours.

 

6.04                        Financial Statements.

 

Deliver to the Administrative Agent and each Lender, in form and substance
reasonably satisfactory to the Administrative Agent and the Required Lenders:

 

(a)                                  As soon as available, and in any event
within 105 days after the close of each fiscal year of the Parent and its
Consolidated Subsidiaries, a consolidated balance sheet of the Parent and its
Consolidated Subsidiaries as of the end of such fiscal year, together with
related consolidated statements of operations and retained earnings and of cash
flows for such fiscal year, in each case setting forth in comparative form
consolidated figures for the preceding fiscal year, all such financial
information described above to be in reasonable form and detail and certified by
independent certified public accountants of recognized national

 

44

--------------------------------------------------------------------------------


 

standing reasonably acceptable to the Administrative Agent (provided that
Ernst & Young LLP and any other nationally recognized accounting firm shall be
deemed acceptable to the Administrative Agent), and whose opinion shall be to
the effect that such financial statements have been prepared in accordance with
GAAP (except for changes with which such accountants concur) and shall not be
limited as to the scope of the audit or qualified as to the status of the Parent
and its Consolidated Subsidiaries, on a consolidated basis, as a going concern.

 

(b)                                 As soon as available, and in any event
within 60 days after the close of each of the first three fiscal quarters of the
Parent and its Consolidated Subsidiaries, a consolidated balance sheet of the
Parent and its Consolidated Subsidiaries as of the end of such fiscal quarter,
together with related consolidated statements of operations and retained
earnings and of cash flows for such fiscal quarter, in each case setting forth
in comparative form consolidated figures for the corresponding period of the
preceding fiscal year, all such financial information described above to be in
reasonable form and detail and reasonably acceptable to the Administrative Agent
and the Required Lenders, and accompanied by a certificate of a Responsible
Officer of the Borrower to the effect that such quarterly financial statements
fairly present in all material respects the financial condition of the
Consolidated Group and have been prepared in accordance with GAAP, subject to
changes resulting from audit and normal year-end accounting adjustments.

 

6.05                        Certificates, Notices and Other Information.

 

Deliver to the Administrative Agent, in form and substance reasonably
satisfactory to the Administrative Agent and the Required Lenders:

 

(a)                                  promptly after request by the
Administrative Agent or any Lender, copies of any detailed management letters
submitted to the board of directors (or the audit committee of the board of
directors) of the Borrower by independent accountants in connection with the
accounts or books of the Borrower or any Subsidiary, or any audit of any of
them;

 

(b)                                 promptly after the occurrence thereof,
notice of any Material Adverse Effect;

 

(c)                                  promptly, notice of any announcement by
either of the Rating Services of any change in a Debt Rating if
applicable/available; and

 

(d)                                 Within ten (10) days after the date of
delivery of the annual and quarterly financial statements pursuant to
Section 6.04(a) and (b), but not in any event later than 105 days after the
close of each fiscal year and within 60 days after the close of each of the
first three fiscal quarters of the Parent and its Consolidated Subsidiaries, a
certificate of a Responsible Officer of the Borrower substantially in the form
of Exhibit 6.05(d), (i) demonstrating compliance with the financial covenants
contained in Section 7.05 by calculation thereof as of the end of each such
fiscal period and (ii) stating that no Default or Event of Default exists, or if
any Default or Event of Default does exist, specifying the nature and extent
thereof and what action the Borrower proposes to take with respect thereto.

 

(e)                                  Upon any Responsible Officer of the
Borrower obtaining knowledge thereof, the Borrower will give written notice to
the Administrative Agent promptly of (i) the occurrence of an event or condition
consisting of a Default or Event of Default, specifying the nature and existence
thereof and what action, if any, the Borrower proposes to take with respect
thereto, and (ii) the occurrence of any of the following with respect to Parent
or any Consolidated Subsidiary: (A) the pendency or commencement of any
litigation, arbitral or governmental proceeding against such Person or the
Properties which if adversely determined is likely to have a Material Adverse
Effect, unless counsel to the Borrower has reasonably determined that such
litigation, arbitral or governmental proceeding has no likelihood of being
successful, or (B) the institution of

 

45

--------------------------------------------------------------------------------


 

any proceedings against such Person with respect to, or the receipt of notice by
such Person of potential liability or responsibility for violation, or alleged
violation of any federal, state or local law, rule or regulation, including but
not limited to, Environmental Laws, if the potential penalties, judgments or
awards resulting from any such alleged violations could have a Material Adverse
Effect.

 

(f)                                    With reasonable promptness upon any such
request, such other information regarding the businesses, properties or
financial condition of the Consolidated Group as the Administrative Agent or any
Lender may reasonably request.

 

Each notice pursuant to this Section 6.05 shall be accompanied by a statement of
a Responsible Officer of the Borrower setting forth details of the occurrence
referred to therein and stating what action the Borrower has taken and proposes
to take with respect thereto. Documents required to be delivered pursuant to
Section 6.04(a) or (b) or Section 6.05(e) (to the extent any such documents are
included in materials otherwise filed with the SEC) may be delivered
electronically and if so delivered, shall be deemed to have been delivered on
the date (i) on which the Borrower posts such documents, or provides a link
thereto, on the Borrower’s website on the Internet at the website address listed
on Schedule 10.02; or (ii) on which such documents are posted on the Borrower’s
behalf on an Internet or intranet website, if any, to which each Lender and the
Administrative Agent have access (whether a commercial, third-party website or
whether sponsored by the Administrative Agent); provided that: (i) the Borrower
shall deliver paper copies of such documents to the Administrative Agent or any
Lender that requests the Borrower to deliver such paper copies until a written
request to cease delivering paper copies is given by the Administrative Agent or
such Lender and (ii) the Borrower shall notify the Administrative Agent and each
Lender (by telecopier or electronic mail) of the posting of any such documents
and provide to the Administrative Agent by electronic mail electronic versions
(i.e., soft copies) of such documents. Notwithstanding anything contained
herein, in every instance the Borrower shall be required to provide paper copies
of the Compliance Certificates required by Section 6.05(d) to the Administrative
Agent. Except for such Compliance Certificates, the Administrative Agent shall
have no obligation to request the delivery or to maintain copies of the
documents referred to above, and in any event shall have no responsibility to
monitor compliance by the Borrower with any such request for delivery, and each
Lender shall be solely responsible for requesting delivery to it or maintaining
its copies of such documents.

 

6.06                        Keeping of Records and Books of Account.

 

Keep complete and accurate books and records of its transactions in accordance
with GAAP (including the establishment and maintenance of appropriate reserves).

 

6.07                        Compliance with Laws.

 

Comply with all laws (including, without limitation, Environmental Laws), rules,
regulations and orders, and all applicable restrictions imposed by all
Governmental Authorities, applicable to it and its property (whether real,
personal or mixed, or tangible or intangible) if noncompliance with any such
law, rule, regulation, order or restriction would have a Material Adverse
Effect.

 

6.08                        Maintenance of Insurance.

 

At all times maintain in full force and effect insurance (including worker’s
compensation insurance, liability insurance, casualty insurance and business
interruption insurance) in such amounts, covering such risks and liabilities and
with such deductibles or self-insurance retentions as are in accordance with
normal industry practice for companies engaged in similar activities in similar
geographic areas as the Borrower and

 

46

--------------------------------------------------------------------------------


 

its Subsidiaries; provided that the Borrower and its Subsidiaries may
self-insure to the extent customary among companies engaged in similar
businesses and operating in similar localities.

 

6.09                        Maintenance of Properties.

 

Maintain and preserve its properties and equipment material to the conduct of
its businesses in good repair, working order and condition, normal wear and tear
and casualty and condemnation excepted, and will make, or cause to be made, in
such properties and equipment from time to time all repairs, renewals,
replacements, extensions, additions, betterments and improvements thereto as may
be needed or proper, to the extent and in the manner customary for companies in
similar businesses, unless the failure to do any of the foregoing would not have
a Material Adverse Effect.

 

6.10                        Compliance with Agreements.

 

Perform in all material respects all of its obligations under the terms of all
material agreements, indentures, mortgages, security agreements or other debt
instruments to which it is a party or by which it is bound.

 

6.11                        Use of Proceeds.

 

Use the proceeds of Credit Extensions for the purposes specified in
Section 5.07.

 

6.12                        Conduct of Acquisition; Furnishing of Scheme
Documentation and Other Reports.

 

(a)                                  Take all action necessary (or, solely in
relation to compliance with the City Code, use reasonable endeavors) to ensure
that both the conduct of the Scheme and the Scheme Documentation comply, in all
material respects, with the applicable requirements of, all Requirements of Law
applicable thereto (including, without limitation, the Companies Act 1985, the
Financial Services and Markets Act 2000 and the City Code and the rules enacted
thereunder and other applicable securities laws).

 

(b)                                 Furnish to the Administrative Agent, as
reasonably requested, periodic reports on the then current status and progress
of all material matters relating to the Acquisition.

 

(c)                                  Upon a Responsible Officer becoming aware
thereof, deliver notice to the Administrative Agent of any event or circumstance
that would entitle Sabre UK to withdraw from the Acquisition. Such notice shall
be given promptly upon a Responsible Officer becoming aware of the occurrence of
such event or circumstance and shall specify the nature of such event or
circumstance and the action (if any) proposed to be taken with respect thereto.

 

(d)                                 Furnish to the Administrative Agent,
promptly after the same becomes available, copies of the documents described in
clauses (i) and (ii) of the definition of “Scheme Documentation”, and copies of
any other documentation relating to the Acquisition as reasonably requested by
the Administrative Agent.

 

(e)

 

(i)                                     Ensure that the Scheme Documentation
contains all of the material terms and material conditions of the Acquisition
and corresponds to the Press Release in all material respects, except to the
extent that (x) the Scheme is amended or varied in a manner which is not

 

47

--------------------------------------------------------------------------------


 

prohibited by this Credit Agreement or (y) the Panel or a court having
jurisdiction in respect of the Scheme requires otherwise;

 

(ii)                                  ensure that all the obligations of Sabre
UK under the Scheme are complied with and performed in all material respects;
and

 

(iii)                               not purchase any shares in the Target, or
take any other action, in each case if to do so:

 

(a)                                  would trigger a mandatory offer by the
Borrower or Sabre UK for the Target under Rule 9 of the City Code; or

 

(b)                                 would result in the Panel requiring the
Borrower or Sabre UK to do something prohibited by sub-paragraph (a) above.

 

6.13                        Prepayment Of Loans.

 

The Borrower will, and will cause each of its Subsidiaries to, use all
reasonable efforts to effect one or more transactions in the capital markets as
promptly as practicable after the date of the first Borrowing hereunder in order
to prepay the Loans hereunder.

 


ARTICLE VII
NEGATIVE COVENANTS


 

So long as any Obligations remain unpaid or unperformed, or any portion of the
Commitments remains outstanding, the Borrower shall not, nor shall it permit any
Subsidiary to, directly or indirectly:

 

7.01                        Restricted Funded Debt.

 

Permit any of its Subsidiaries to contract, create, assume or otherwise incur
any Restricted Funded Debt if, after giving effect to any such incurrence, the
aggregate principal amount of all outstanding Restricted Funded Debt of the
Subsidiaries would exceed fifty percent (50%) of Consolidated EBITDA for the
four consecutive fiscal quarter period most recently ended prior to such
incurrence, unless such excess amount of the Restricted Funded Debt to be
incurred is subordinated (on terms and conditions reasonably satisfactory to the
Required Lenders) to the Obligations.

 

7.02                        Liens.

 

Contract, create, incur, assume or permit to exist any Lien with respect to any
of its property or assets (including stock or other securities of any Person,
including any Subsidiary), whether now owned or after acquired, except:

 

(a)                                  Liens incurred and pledges and deposits
made in the ordinary course of business in connection with worker’s
compensation, unemployment insurance, old-age pensions and other social security
laws or regulations;

 

48

--------------------------------------------------------------------------------


 

(b)           Liens securing the performance of bids, tenders, leases, contracts
(other than for the repayment of borrowed money), statutory obligations, surety,
customs and appeal bonds and other obligations of like nature, incurred as an
incident to and in the ordinary course of business;

 

(c)           Liens imposed by law, such as carriers’, warehousemen’s,
mechanics’, materialmen’s and vendors’ liens, incurred in good faith in the
ordinary course of business and securing obligations which are not yet due or
which are being contested;

 

(d)           Liens for taxes, assessments and other charges or levies not yet
due or which are being contested;

 

(e)           zoning restrictions, easements, licenses, rights, reservations,
provisions, covenants, conditions, waivers, restrictions on the use of property
or minor irregularities of title (and with respect to leasehold interests,
mortgages, obligations, liens and other encumbrances incurred, created, assumed
or permitted to exist and arising by, through or under or asserted by a landlord
or owner of the leased property, with or without consent of the lessee), none of
which materially impairs the use of any parcel of property material to the
operation of the business of the Borrower and its Subsidiaries taken as a whole;

 

(f)            Liens upon any property acquired, constructed or improved by the
Borrower or any Subsidiary which are created or incurred contemporaneously with
or within 180 days after such acquisition, construction or improvement to secure
or provide for the payment of any part of the purchase price of such property or
the cost of such construction or improvement (but no other amounts); provided
that any such Lien or security interest shall not apply to any other property of
the Borrower or any Subsidiary;

 

(g)           Liens on property existing at the time such property or the Person
owning such property is acquired by, merged into or consolidated with, the
Borrower or any Subsidiary; provided, in each case, that such liens were not
created in contemplation of the acquisition by the Borrower or any Subsidiary of
such property;

 

(h)           other Liens on assets other than inventory or accounts receivable
created, incurred, assumed or permitted to exist in the ordinary course of its
business or customary in its industry;

 

(i)            extensions, renewals and replacements of Liens referred to in
paragraphs (a)-(i) of this Section 7.02; provided, that any such extension,
renewal or replacement Lien shall be limited to the property or assets covered
by the Lien extended, renewed or replaced and that the obligations secured by
any such extension, renewal or replacement Lien shall be in an amount not
greater than the amount of the obligations secured by the Lien extended, renewed
or replaced;

 

(j)            judgment and attachment Liens not giving rise to an Event of
Default or Liens created by or existing from any litigation or legal proceeding
that are being contested in good faith through appropriate proceedings and with
respect to which adequate reserves are being maintained in accordance with GAAP;

 

(k)           Liens created or deemed to exist in connection with a Permitted
Securitization Transaction (including any related filings of any financing
statements), but only to the extent that any such Lien relates to the applicable
receivables and related property actually sold, contributed or otherwise
conveyed pursuant to such transaction;

 

(l)            any Lien against a Securitization Subsidiary pursuant to any
Permitted Securitization Transaction; and

 

49

--------------------------------------------------------------------------------


 

(m)          Liens (other than as referred to in paragraphs (a) through (m) of
this Section 7.02) existing on the date of this Credit Agreement or created from
time to time during the term of this Credit Agreement, either individually or in
the aggregate, and securing Indebtedness or other obligations in an amount not
in excess of $30 million in the aggregate.

 

7.03        Fundamental Changes.

 

Merge with or into or consolidate or combine with any other Person; except
that:  (a) any Subsidiary (direct or indirect) of the Borrower may merge with or
into or consolidate or combine with the Borrower or any other Subsidiary (direct
or indirect) of the Borrower (whether in one transaction or a series of
transactions); (b) any Subsidiary (direct or indirect) of the Borrower may
merge, consolidate or combine with any Person if the surviving Person is a
Subsidiary (direct or indirect) of the Borrower; (c) if no Default or Event of
Default shall have occurred at the time of or immediately after giving effect to
such transaction and be continuing, the Borrower may merge, consolidate or
combine with any Person if the surviving corporation is the Borrower; and
(d) any Subsidiary (direct or indirect) of the Borrower may merge, consolidate
or combine with any other Person as part of a transaction in which the surviving
Person is not a Subsidiary (direct or indirect) of the Borrower, to the extent
that the sum of (i) the aggregate net book value of such Subsidiary, plus
(ii) the aggregate net book value of all other Subsidiaries (direct or indirect)
of the Borrower previously or contemporaneously merged, consolidated or combined
pursuant to this Section 7.03(d), plus (iii) the previous or contemporaneous
Asset Dispositions pursuant to Section 7.04(v), does not exceed twenty-five
percent (25%) of the total consolidated assets of the Consolidated Group as
shown on its consolidated balance sheet for its most recent prior fiscal
quarter.

 

7.04        Asset Dispositions.

 

Make any Asset Disposition (including, without limitation, any sale/leaseback
transaction); except that the Borrower and its Subsidiaries (direct or indirect)
may make:  (i) Asset Dispositions of inventory, or used, worn-out or surplus
equipment, all in the ordinary course of business; (ii) Asset Dispositions on
reasonable commercial terms and for fair value or which would not have a
Material Adverse Effect (except that dispositions of any of the Capital Stock or
all or substantially all of the assets of any Subsidiary shall not be permitted
under this clause (ii)); (iii) Asset Dispositions to the Borrower or any of its
Subsidiaries; (iv) Asset Dispositions to any Person that becomes a Subsidiary
(direct or indirect) of the Borrower as part of a transaction or series of
transactions that includes the Asset Disposition; and (v) Asset Dispositions to
any Person where the sum of (A) the aggregate net book value of the transferred
assets, plus (B) the aggregate net book value of all transactions pursuant to
Section 7.03(d), plus (C) the aggregate net book value of the transferred assets
in all previous or contemporaneous Asset Dispositions pursuant to this
Section 7.04(v), does not exceed twenty-five percent (25%) of the total
consolidated assets of the Consolidated Group as shown on its consolidated
balance sheet for its most recent prior fiscal quarter.

 

7.05        Financial Covenants.

 

(a)           Consolidated Leverage Ratio.  Permit the Consolidated Leverage
Ratio, as of the last day of each fiscal quarter, of the Consolidated Group to
be greater than 5.0:1.0.

 

(b)           Consolidated Net Worth.  Permit Consolidated Net Worth at any time
to be less than the sum of $1.242 billion, plus, as of the end of each fiscal
quarter occurring after the Effective Date, an

 

50

--------------------------------------------------------------------------------


 

amount equal to fifty percent (50%) of Consolidated Net Income (to the extent
positive) for the fiscal quarter then ended, such increases to be cumulative,
plus, as of the end of each fiscal quarter occurring after the Effective Date,
an amount equal to fifty percent (50%) of the net proceeds from Equity
Transactions occurring during the fiscal quarter then ended, such increases to
be cumulative, minus, as of the end of each fiscal quarter occurring after the
Effective Date, an amount equal to the sum of all dividends and distributions
paid by the Parent in respect of its Capital Stock and amounts used to
repurchase or redeem Capital Stock of the Parent during the fiscal quarter then
ended, such decreases to be cumulative.

 

7.06        Permitted Securitization Transaction.

 

Enter into or permit to exist any Securitization Transaction that is not a
Permitted Securitization Transaction.

 

7.07        Transactions with Affiliates.

 

Enter into or permit to exist any transaction or series of transactions with any
officer, director, shareholder, Subsidiary or Affiliate of such Person other
than transactions which are entered into on terms and conditions substantially
as favorable to such Person as would be obtainable by it in a comparable
arms-length transaction with a Person other than an officer, director,
shareholder, Subsidiary or Affiliate; provided that this Section 7.07 does not
prohibit or restrict any transaction or series of transactions in which the
Borrower is the beneficiary of any terms and conditions otherwise prohibited or
restricted under this Section 7.07.

 

7.08        Dividends; Stock Repurchases and Redemptions.

 

Declare and make dividend payments or other distributions or purchase, redeem or
otherwise acquire shares of its Capital Stock or the Parent’s Capital Stock in
excess of $150 million during the term of this Credit Agreement (disregarding
for this purpose (x) any of the same effected as part of the Scheme and (y)
dividend payments on, or redemptions or other acquisitions of, the Capital Stock
of a Subsidiary made by such Subsidiary, so long as such dividends are paid only
to, and such Capital Stock is redeemed or acquired only from, the Borrower or
another Subsidiary).

 

7.09        Scheme Documentation.

 

The Borrower shall not without the consent of the Arrangers (acting on the
instructions of the Required Lenders):

 

(a)           increase (and shall ensure that nothing is done or omitted by or
on behalf of it or any of its Subsidiaries that would require an increase in)
the total cash consideration payable for the capital shares of Target above the
level set forth in the Press Release;

 

(b)           except to the extent required by the City Code, the Panel or any
court having jurisdiction in respect of the Scheme, waive, amend, revise or
agree not to enforce, in whole or in part, any other term or condition set out
in Appendix 1 of the Press Release or the Circular, in each case if such waiver,
amendment, revision or agreement would reasonably be expected to have a Material
Adverse Effect (it being understood, for the avoidance of doubt, that an
adjournment of the shareholder meetings to consider and, if thought fit, to
approve the Scheme shall not constitute a breach of this Section 7.09);

 

51

--------------------------------------------------------------------------------


 

(c)           except for the description thereof contained in the Scheme
Documentation or in any form 8-K, 10-Q or 10-K filed with the SEC, issue or
allow to be issued on its behalf or on behalf of any of its Subsidiaries any
press release or other publicity which refers to this Credit Agreement, the
Commitments, the Loans, the Arrangers, the Administrative Agent or any Lender
without the consent of the Arrangers (such consent not to be unreasonably
withheld or delayed), unless the publicity is required by a Requirement of Law
or the City Code, the Panel or any court having jurisdiction in respect of the
Scheme, in which case the Borrower shall, to the extent possible in the
circumstances, notify the Arrangers as soon as is practicable upon a Responsible
Officer obtaining knowledge of the requirement, consult with the Arrangers on
the terms of the reference and have regard to any timely comments of the
Arrangers.

 


ARTICLE VIII
EVENTS OF DEFAULT AND REMEDIES


 

8.01        Events of Default.

 

Any one or more of the following events shall constitute an Event of Default:

 

(a)           The Borrower fails to pay any principal on any Outstanding
Obligation (other than fees) as and on the date when due; or

 

(b)           The Borrower fails to pay any interest on any Outstanding
Obligation hereunder within three (3) Business Days after the date due; or fails
to pay any fees or other amount payable to the Administrative Agent or any
Lender under any Credit Document within five (5) days after the date due;

 

(c)           (i) The Borrower shall fail to observe or perform any term,
covenant, obligation or condition applicable to it under this Credit Agreement
or any other Credit Document other than those set forth in Sections 8.01(a) or
(b) hereof, and such failure shall continue for thirty (30) days (except for the
covenants set forth in Sections 7.01, 7.03, 7.04 and 7.05 for which there shall
be no such grace period) after notice thereof to the Borrower, or (ii) any
representation or warranty made by the Borrower set forth in this Credit
Agreement or in any other Credit Document among the Borrower and Morgan Stanley
Senior Funding, Inc. in respect of this Credit Agreement or in any document,
certificate or financial or other statement delivered in connection herewith or
therewith shall be false or inaccurate in any material respect when made;

 

(d)           The Borrower, the Parent or any of their respective Subsidiaries
shall default (beyond applicable periods of grace and/or notice and cure) in the
payment when due of any principal of or interest on any Indebtedness having an
outstanding principal amount of at least $25 million (“Material Indebtedness”)
or any other event or condition shall occur which results in the maturity of any
Material Indebtedness being accelerated other than at the option of the
Borrower, the Parent or any such Subsidiary, except, with respect to any
Subsidiary other than the Borrower, to the extent any of the foregoing does not
result in a Material Adverse Effect or any other Event of Default hereunder;

 

(e)           The liquidation or dissolution of the Borrower, the Parent or any
of their respective Subsidiaries, or the suspension of the business of the
Borrower, the Parent or any of their respective Subsidiaries, or the filing by
the Borrower, the Parent or any of their respective Subsidiaries of a voluntary
petition or an answer seeking reorganization, arrangement, readjustment of its
debts or for any other relief under the Bankruptcy Code, as amended, or under
any other insolvency act or law, state or federal, now or hereafter existing, or
any other action of the Borrower, the Parent or any of their respective
Subsidiaries indicating its consent to, approval of or acquiescence in, any such
petition or

 

52

--------------------------------------------------------------------------------


 

proceeding; the application by the Borrower, the Parent or any of their
respective Subsidiaries for, or the appointment by consent or acquiescence of
the Borrower, the Parent or any of their respective Subsidiaries of, a receiver,
a trustee or a custodian of the Borrower, the Parent or any of their respective
Subsidiaries, for all or a substantial part of its property; the making by the
Borrower, the Parent or any of their respective Subsidiaries of any assignment
for the benefit of creditors; the admission by the Borrower, the Parent or any
of their respective Subsidiaries in writing of its inability to pay its debts as
they mature, or the Borrower, the Parent or any of their respective Subsidiaries
is generally not paying its debts and other financial obligations as they become
due and payable; or the taking by the Borrower, the Parent or any of their
respective Subsidiaries of any corporate action to authorize any of the
foregoing, except, with respect to any Subsidiary other than the Borrower, to
the extent any of the foregoing does not result in a Material Adverse Effect or
any other Event of Default hereunder.  For the avoidance of doubt, the
implementation and consummation of the Scheme itself will not constitute an
Event of Default under this Section 8.01(e);

 

(f)            The filing of an involuntary petition against the Borrower, the
Parent or any of their respective Subsidiaries in bankruptcy or seeking
reorganization, arrangement, readjustment of its debts or for any other relief
under the Bankruptcy Code, as amended, or under any other insolvency act or law,
state or federal, now or hereafter existing; or the involuntary appointment of a
receiver, a trustee or a custodian of the Borrower, the Parent or any of their
respective Subsidiaries for all or a substantial part of its property; or the
issuance of a warrant of attachment, execution or similar process against any
substantial part of the property of the Borrower, the Parent or any of their
respective Subsidiaries and the continuance of any of such events for sixty (60)
days undismissed or undischarged, except, with respect to any Subsidiary other
than the Borrower, to the extent any of the foregoing does not result in a
Material Adverse Effect or any other Event of Default hereunder;

 

(g)           The adjudication of the Borrower, the Parent or any of their
respective Subsidiaries as bankrupt or insolvent, except, with respect to any
Subsidiary other than the Borrower, to the extent any of the foregoing does not
result in a Material Adverse Effect or any other Event of Default hereunder;

 

(h)           The entering of any order in any proceedings against the Borrower,
the Parent or any of their respective Subsidiaries decreeing the dissolution,
divestiture or split-up of the Borrower, the Parent or any of their respective
Subsidiaries, and such order remains in effect for more than sixty (60) days,
except, with respect to any Subsidiary other than the Borrower, to the extent
any of the foregoing does not result in a Material Adverse Effect or any other
Event of Default hereunder;

 

(i)            A final judgment or judgments for the payment of money shall be
rendered by a court or courts with competent jurisdiction against the Borrower,
the Parent or any of their respective Subsidiaries or any of their assets in
excess of $15 million in the aggregate, and (i) the same shall not be discharged
(or provision shall not be made for such discharge), or a stay of execution
thereof shall not be procured, within sixty (60) days from the date of entry
thereof, or (ii) the Borrower, the Parent or any of their respective
Subsidiaries, shall not, within said period of sixty (60) days, or such longer
period during which execution of the same shall have been stayed, appeal
therefrom and cause the execution thereof to be stayed during such appeal, or
(iii) such judgment or judgments shall not be discharged (or provisions shall
not be made for such discharge) within sixty (60) days after a decision has been
reached with respect to such appeal and the related stay has been lifted;

 

(j)            (i) An ERISA Event occurs with respect to a Pension Plan or
Multiemployer Plan that has resulted in liability of the Borrower under Title IV
of ERISA to the Pension Plan, Multiemployer Plan or the PBGC in an aggregate
amount in excess of $15 million, and the Borrower or its ERISA Affiliate fails
to pay such amount when due or (ii) the Borrower or any ERISA Affiliate fails to
pay when due, after the

 

53

--------------------------------------------------------------------------------


 

expiration of any applicable grace period, any installment payment with respect
to its withdrawal liability under Section 4201 of ERISA under a Multiemployer
Plan in an aggregate amount in excess of $15 million;

 

(k)           (i) As a result of one (1) or more transactions after the date of
this Credit Agreement, any “person” or “group” of persons shall have “beneficial
ownership” (within the meaning of Section 13(d) or 14(d) of the Securities
Exchange Act of 1934, as amended, and the applicable rules and regulations
thereunder) of thirty-five percent (35%) or more of the outstanding common stock
of the Parent; or (ii) without limiting the generality of the foregoing, during
any period of twelve (12) consecutive months, commencing after the date of this
Credit Agreement, individuals who at the beginning of such period of twelve (12)
months were directors of the Parent shall cease for any reason to constitute a
majority of the board of directors of the Parent, provided, that the
relationships among the respective shareholders of the Parent on the Effective
Date shall not be deemed to constitute all or any combination of them as a
“group” for purposes of clause (k)(i); or

 

(l)            Any Credit Document, at any time after its execution and delivery
by the Borrower and for any reason other than as expressly permitted hereunder
or satisfaction in full of all the Obligations, ceases to be in full force and
effect; or the Borrower, the Parent or any of their respective Subsidiaries
contests in any manner the validity or enforceability of any Credit Document; or
the Borrower denies that it has any or further liability or obligation under any
Credit Document, or purports to revoke, terminate or rescind any Credit
Document; or

 

(m)          The Borrower shall fail to observe or perform either the
consolidated leverage ratio financial covenant or the consolidated net worth
financial covenant contained in Section 7.05 of the Existing Credit Agreement,
as either such covenant may be amended (or renumbered or renamed) from time to
time, and (i) such failure shall not have been waived by the lenders party to
the Existing Credit Agreement in accordance with the terms of the Existing
Credit Agreement and (ii) the Borrower shall not have repaid all indebtedness
outstanding under the Existing Credit Agreement and caused the commitments of
the lenders thereunder to be terminated.

 

8.02        Remedies upon Event of Default.

 

Subject to the provisions of Section 8.03, if any Event of Default occurs and is
continuing, the Administrative Agent shall, at the request of, or may, with the
consent of, the Required Lenders, take any or all of the following actions:

 

(a)           declare the commitments of the Lenders to make Loans to be
terminated, whereupon such commitments and obligation shall be terminated;

 

(b)           declare the unpaid principal amount of all outstanding Loans, all
interest accrued and unpaid thereon, and all other amounts owing or payable
hereunder or under any other Credit Document to be immediately due and payable,
without presentment, demand, protest or other notice of any kind, all of which
are hereby expressly waived by the Borrower; and

 

(c)           exercise on behalf of itself and the Lenders all rights and
remedies available to it or to the Lenders under the Credit Documents or
applicable Law;

 

54

--------------------------------------------------------------------------------


 

provided, however, that upon the occurrence of an Event of Default under
Section 8.01(f), (g) or (h), the obligation of each Lender to make Loans shall
automatically terminate, and the unpaid principal amount of all outstanding
Loans and all interest and other amounts as aforesaid shall automatically become
due and payable, in each case without further act of the Administrative Agent or
any Lender.

 

8.03        Certain Funds; Clean-Up Period.

 

Notwithstanding anything to the contrary in this Credit Agreement or any other
Credit Document:

 

(a)  during the Certain Funds Period, subject only to satisfaction or waiver in
accordance with Section 10.01 of the conditions precedent listed in Section 4.02
and/or unless a Major Default has occurred and is continuing, neither the
Administrative Agent nor any Lender may (i) rescind this Credit Agreement or
exercise any right of rescission, cancellation, termination, acceleration,
set-off or counterclaim or similar right or remedy in respect of any Acquisition
Loan, (ii) cancel, terminate or reduce any Commitments, (iii) refuse the use or
availability of any Acquisition Loan, (iv) make or enforce any claim they may
have under this Credit Agreement if to do so would prevent or limit the making
of any Acquisition Loan during the Certain Funds Period or (v) cancel,
accelerate or cause repayment or prepayment of any Acquisition Loan. For the
avoidance of doubt, nothing in this Credit Agreement or any other Credit
Document (including without limitation, the provisions of Section 4.02 or this
Section 8.03) shall affect the rights of any Lender in respect of any
outstanding Default or Event of Default upon expiry of the Certain Funds Period
regardless of whether that Default or Event of Default occurred during the
Certain Funds Period or not; and

 

(b)           for the period from the Scheme Effective Date until the date
falling 180 days thereafter:

 

(i)             a breach of the representations and warranties specified in
Section 5.13; or

 

(ii)            a breach of the covenants specified in Sections 6.03, 6.06,
6.08, 6.10, 7.01, 7.02 or 7.07; or

 

(iii)           an Event of Default under Sections 8.01(d) or (i);

 

will be deemed not to be a breach of warranty or a breach of undertaking or an
Event of Default or a Default, as the case may be, if it would have been (but
for this Section 8.03(b)) a breach of warranty or a breach of undertaking  or an
Event of Default or a Default only by reason of circumstances relating
exclusively to any member(s) of the Target Group and which are in existence on
the Scheme Effective Date and capable of remedy before the end of the 180-day
period immediately following the Scheme Effective Date, provided that if the
relevant circumstances are continuing at the end of the relevant 180-day period
there shall be a breach of warranty, breach of undertaking, Event of Default or
Default, as the case may be.

 

8.04        Application of Funds.

 

After the exercise of remedies provided for in Section 8.02 (or after the Loans
have automatically become immediately due and payable as set forth in the
proviso to Section 8.02), any amounts received on account of the Obligations
shall be applied by the Administrative Agent in the following order:

 

55

--------------------------------------------------------------------------------


 

First, to payment of that portion of the Obligations constituting fees,
indemnities, expenses and other amounts (including Attorney Costs and amounts
payable under Article III) payable to the Administrative Agent in its capacity
as such;

 

Second, to payment of that portion of the Obligations constituting fees,
indemnities and other amounts (other than principal and interest) payable to the
Lenders (including Attorney Costs and amounts payable under Article III),
ratably among the Lenders in proportion to the amounts described in this
clause Second payable to them;

 

Third, to payment of that portion of the Obligations constituting accrued and
unpaid interest on the Loans and other Obligations, ratably among the Lenders in
proportion to the respective amounts described in this clause Third payable to
them;

 

Fourth, to (a) payment of that portion of the Obligations constituting unpaid
principal of the Loans, and (b) payment of breakage, termination or other
amounts owing in respect of any Swap Contract between the Borrower and any
Lender, or any Affiliate of a Lender, to the extent such Swap Contract is
permitted hereunder, ratably among such parties in proportion to the respective
amounts described in this clause Fourth payable to them; and

 

Last, the balance, if any, after all of the Obligations have been indefeasibly
paid in full, to the Borrower or as otherwise required by Law.

 


ARTICLE IX
ADMINISTRATIVE AGENT


 

9.01        Appointment and Authority.

 

Each of the Lenders hereby irrevocably appoints Morgan Stanley Senior
Funding, Inc. to act on its behalf as the Administrative Agent hereunder and
under the other Credit Documents and authorizes the Administrative Agent to take
such actions on its behalf and to exercise such powers as are delegated to the
Administrative Agent by the terms hereof or thereof, together with such actions
and powers as are reasonably incidental thereto.  The provisions of this
Article are solely for the benefit of the Administrative Agent and the Lenders,
and the Borrower shall have no rights as a third party beneficiary of, and no
obligations under, any of such provisions.

 

9.02        Rights as a Lender.

 

The Person serving as the Administrative Agent hereunder shall have the same
rights and powers in its capacity as a Lender as any other Lender and may
exercise the same as though it were not the Administrative Agent and the term
“Lender” or “Lenders” shall, unless otherwise expressly indicated or unless the
context otherwise requires, include the Person serving as the Administrative
Agent hereunder in its individual capacity.  Such Person and its Affiliates may
accept deposits from, lend money to, act as the financial advisor or in any
other advisory capacity for and generally engage in any kind of business with
the Borrower or any Subsidiary or other Affiliate thereof as if such Person were
not the Administrative Agent hereunder and without any duty to account therefor
to the Lenders.

 

56

--------------------------------------------------------------------------------


 

9.03        Exculpatory Provisions.

 

The Administrative Agent shall not have any duties or obligations except those
expressly set forth herein and in the other Credit Documents.  Without limiting
the generality of the foregoing, the Administrative Agent:

 

(a)           shall not be subject to any fiduciary or other implied duties,
regardless of whether a Default has occurred and is continuing;

 

(b)           shall not have any duty to take any discretionary action or
exercise any discretionary powers, except discretionary rights and powers
expressly contemplated hereby or by the other Credit Documents that the
Administrative Agent is required to exercise as directed in writing by the
Required Lenders (or such other number or percentage of the Lenders as shall be
expressly provided for herein or in the other Credit Documents), provided that
the Administrative Agent shall not be required to take any action that, in its
opinion or the opinion of its counsel, may expose the Administrative Agent to
liability or that is contrary to any Credit Document or applicable law; and

 

(c)           shall not, except as expressly set forth herein and in the other
Credit Documents, have any duty to disclose, and shall not be liable for the
failure to disclose, any information relating to the Borrower or any of its
Affiliates that is communicated to or obtained by the Person serving as the
Administrative Agent or any of its Affiliates in any capacity.

 

The Administrative Agent shall not be liable for any action taken or not taken
by it (i) with the consent or at the request of the Required Lenders (or such
other number or percentage of the Lenders as shall be necessary, or as the
Administrative Agent shall believe in good faith shall be necessary, under the
circumstances as provided in Sections 10.01 and 8.02) or (ii) in the absence of
its own gross negligence or willful misconduct.  The Administrative Agent shall
be deemed not to have knowledge of any Default unless and until notice
describing such Default is given to the Administrative Agent by the Borrower or
a Lender.

 

The Administrative Agent shall not be responsible for or have any duty to
ascertain or inquire into (i) any statement, warranty or representation made in
or in connection with this Credit Agreement or any other Credit Document,
(ii) the contents of any certificate, report or other document delivered
hereunder or thereunder or in connection herewith or therewith, (iii) the
performance or observance of any of the covenants, agreements or other terms or
conditions set forth herein or therein or the occurrence of any Default,
(iv) the validity, enforceability, effectiveness or genuineness of this Credit
Agreement, any other Credit Document or any other agreement, instrument or
document or (v) the satisfaction of any condition set forth in Article IV or
elsewhere herein, other than to confirm receipt of items expressly required to
be delivered to the Administrative Agent.

 

9.04        Reliance by Administrative Agent.

 

The Administrative Agent shall be entitled to rely upon, and shall not incur any
liability for relying upon, any notice, request, certificate, consent,
statement, instrument, document or other writing (including any electronic
message, Internet or intranet website posting or other distribution) believed by
it to be genuine and to have been signed, sent or otherwise authenticated by the
proper Person.  The Administrative Agent also may rely upon any statement made
to it orally or by telephone and believed by it to have been made by the proper
Person, and shall not incur any liability for relying thereon.  In determining
compliance with any condition hereunder to the making of a Loan that by its
terms must be fulfilled to the satisfaction of a Lender, the Administrative
Agent may presume that such condition is

 

57

--------------------------------------------------------------------------------


 

satisfactory to such Lender unless the Administrative Agent shall have received
notice to the contrary from such Lender prior to the making of such Loan.  The
Administrative Agent may consult with legal counsel (who may be counsel for the
Borrower), independent accountants and other experts selected by it, and shall
not be liable for any action taken or not taken by it in accordance with the
advice of any such counsel, accountants or experts.

 

9.05        Delegation of Duties.

 

The Administrative Agent may perform any and all of its duties and exercise its
rights and powers hereunder or under any other Credit Document by or through any
one or more sub-agents appointed by the Administrative Agent.  The
Administrative Agent and any such sub-agent may perform any and all of its
duties and exercise its rights and powers by or through their respective Related
Parties.  The exculpatory provisions of this Article shall apply to any such
sub-agent and to the Related Parties of the Administrative Agent and any such
sub-agent, and shall apply to their respective activities in connection with the
syndication of the credit facilities provided for herein as well as activities
as Administrative Agent.

 

9.06        Resignation of Administrative Agent.

 

The Administrative Agent may at any time, upon 30 days’ notice to the Lenders
and the Borrower, resign.  Upon receipt of any such notice of resignation, the
Required Lenders shall have the right, in consultation with the Borrower and
with the consent of the Borrower at all times other than during the existence of
an Event of Default, to appoint a successor, which shall be a bank with an
office in the United States, or an Affiliate of any such bank with an office in
the United States.  If no such successor shall have been so appointed by the
Required Lenders and shall have accepted such appointment within thirty
(30) days after the retiring Administrative Agent gives notice of its
resignation, then the retiring Administrative Agent may, on behalf of the
Lenders, appoint a successor Administrative Agent meeting the qualifications set
forth above; provided that if the Administrative Agent shall notify the Borrower
and the Lenders that no qualifying Person has accepted such appointment, then
such resignation shall nonetheless become effective in accordance with such
notice and (1) the retiring Administrative Agent shall be discharged from its
duties and obligations hereunder and under the other Credit Documents and
(2) all payments, communications and determinations provided to be made by, to
or through the Administrative Agent shall instead be made by or to each Lender
directly, until such time as the Required Lenders appoint a successor
Administrative Agent as provided for above in this Section.  Upon the acceptance
of a successor’s appointment as Administrative Agent hereunder, such successor
shall succeed to and become vested with all of the rights, powers, privileges
and duties of the retiring (or retired) Administrative Agent, and the retiring
Administrative Agent shall be discharged from all of its duties and obligations
hereunder or under the other Credit Documents (if not already discharged
therefrom as provided above in this Section).  The fees payable by the Borrower
to a successor Administrative Agent shall be the same as those payable to its
predecessor unless otherwise agreed between the Borrower and such successor. 
After the retiring Administrative Agent’s resignation hereunder and under the
other Credit Documents, the provisions of this Article and Section 10.04 shall
continue in effect for the benefit of such retiring Administrative Agent, its
sub-agents and their respective Related Parties in respect of any actions taken
or omitted to be taken by any of them while the retiring Administrative Agent
was acting as Administrative Agent.

 

58

--------------------------------------------------------------------------------


 

9.07        Non-Reliance on Administrative Agent and Other Lenders.

 

Each Lender acknowledges that it has, independently and without reliance upon
the Administrative Agent or any other Lender or any of their Related Parties and
based on such documents and information as it has deemed appropriate, made its
own credit analysis and decision to enter into this Credit Agreement.  Each
Lender also acknowledges that it will, independently and without reliance upon
the Administrative Agent or any other Lender or any of their Related Parties and
based on such documents and information as it shall from time to time deem
appropriate, continue to make its own decisions in taking or not taking action
under or based upon this Credit Agreement, any other Credit Document or any
related agreement or any document furnished hereunder or thereunder.

 

9.08        No Other Duties, Etc.

 

Anything herein to the contrary notwithstanding, no Arranger or Book Manager
listed on the cover page hereof shall have any powers, duties or
responsibilities under this Credit Agreement or any of the other Credit
Documents, except in its capacity, as applicable, as the Administrative Agent or
a Lender hereunder.

 

9.09        Administrative Agent May File Proofs of Claim.

 

In case of the pendency of any receivership, insolvency, liquidation,
bankruptcy, reorganization, arrangement, adjustment, composition or other
judicial proceeding relative to the Borrower, the Administrative Agent
(irrespective of whether the principal of any Loan shall then be due and payable
as herein expressed or by declaration or otherwise and irrespective of whether
the Administrative Agent shall have made any demand on the Borrower) shall be
entitled and empowered, by intervention in such proceeding or otherwise

 

(a)           to file and prove a claim for the whole amount of the principal
and interest owing and unpaid in respect of the Loans, and all other Obligations
that are owing and unpaid, with respect to the Borrower, and to file such other
documents as may be necessary or advisable in order to have the claims of the
Lenders and the Administrative Agent (including any claim for the reasonable
compensation, expenses, disbursements and advances of the Lenders and the
Administrative Agent and their respective agents and counsel and all other
amounts due the Lenders and the Administrative Agent under Sections 2.07 and
10.04) allowed in such judicial proceeding; and

 

(b)           to collect and receive any monies or other property payable or
deliverable on any such claims and to distribute the same;

 

and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender to make such payments to the Administrative Agent and, in the event
that the Administrative Agent shall consent to the making of such payments
directly to the Lenders, to pay to the Administrative Agent any amount due for
the reasonable compensation, expenses, disbursements and advances of the
Administrative Agent and its agents and counsel, and any other amounts due the
Administrative Agent under Sections 2.07 and 10.04.

 

Nothing contained herein shall be deemed to authorize the Administrative Agent
to authorize or consent to or accept or adopt on behalf of any Lender any plan
of reorganization, arrangement, adjustment or composition affecting the
Obligations or the rights of any Lender or to authorize the Administrative Agent
to vote in respect of the claim of any Lender in any such proceeding.

 

59

--------------------------------------------------------------------------------


 


ARTICLE X
MISCELLANEOUS


 

10.01      Amendments, Etc.

 

Except as otherwise expressly provided in Section 2.13, no amendment or waiver
of, or any consent to deviation from, any provision of this Credit Agreement or
any other Credit Document shall be effective unless in writing and signed by the
Borrower and the Required Lenders and acknowledged by the Administrative Agent,
and each such amendment, waiver or consent shall be effective only in the
specific instance and for the specific purpose for which it is given; provided,
however, that:

 

(a)           unless also consented to in writing by each Lender directly
affected thereby, no such amendment, waiver or consent shall:

 

(i)            extend or increase the Commitment of any Lender (or reinstate any
Commitment terminated pursuant to Section 8.02), it being understood that the
amendment or waiver of an Event of Default or a mandatory reduction or a
mandatory prepayment in Commitments shall not be considered an extension or an
increase in Commitments,

 

(ii)           waive non-payment or postpone any date fixed by this Credit
Agreement or any other Credit Document for any payment of principal, interest,
fees or other amounts due to any Lender hereunder or under any other Credit
Document,

 

(iii)          reduce the principal of, or the rate of interest specified herein
on, any Loan, or any fees or other amounts payable hereunder or under any other
Credit Document; provided, however, that only the consent of the Borrower and
the Required Lenders shall be necessary (A) to amend the definition of “Default
Rate” or to waive any obligation of the Borrower to pay interest at the Default
Rate or (B) to amend any financial covenant hereunder (or any defined term used
therein) even if the effect of such amendment would be to reduce the rate of
interest on any Loan or to reduce any fee payable hereunder; and

 

(iv)          change any provision of this Credit Agreement regarding pro rata
sharing or pro rata funding with respect to (A) the making of advances
(including participations), (B) the manner of application of payments or
prepayments of principal, interest, or fees, or (C) the manner of reduction of
commitments,

 

(v)           amend Section 1.07 or the definition of “Alternative Currency”
without the written consent of each Lender, or

 

(vi)          change any provision of this Section 10.01(a) or the definition of
“Required Lenders” or any other provision hereof specifying the number or
percentage of Lenders required to amend, waive or otherwise modify any rights
hereunder or make any determination or grant any consent hereunder; and

 

(b)           unless also consented to in writing by the Administrative Agent,
no such amendment, waiver or consent shall affect the rights or duties of the
Administrative Agent under this Credit Agreement or any other Credit Document;

 

60

--------------------------------------------------------------------------------


 

provided however, that notwithstanding anything to the contrary contained
herein, (i) no Defaulting Lender shall have any right to approve or disapprove
any amendment, waiver or consent hereunder, except that the Commitment of such
Lender may not be increased or extended without the consent of such Lender,
(ii) each Lender is entitled to vote as such Lender sees fit on any bankruptcy
or insolvency reorganization plan that affects the Loans, (iii) each Lender
acknowledges that the provisions of Section 1126(c) of the Bankruptcy Code
supersedes the unanimous consent provisions set forth herein, and (iv) the Fee
Letter may be amended, or rights or privileges thereunder waived, in a writing
executed only by the parties thereto.

 

10.02      Notices; Effectiveness; Electronic Communication.

 

(a)           Notices Generally.  Except in the case of notices and other
communications expressly permitted to be given by telephone (and except as
provided in subsection (b) below), all notices and other communications provided
for herein shall be in writing and shall be delivered by hand or overnight
courier service, mailed by certified or registered mail or sent by telecopier as
follows, and all notices and other communications expressly permitted hereunder
to be given by telephone shall be made to the applicable telephone number, as
follows:

 

(i)            if to the Borrower or the Administrative Agent, to the address,
telecopier number, electronic mail address or telephone number specified for
such Person on Schedule 10.02; and

 

(ii)           if to any Lender, to the address, telecopier number, electronic
mail address or telephone number specified in its Administrative Questionnaire.

 

Notices sent by hand or overnight courier service, or mailed by certified or
registered mail, shall be deemed to have been given when received; notices sent
by telecopier shall be deemed to have been given when sent (except that, if not
given during normal business hours for the recipient, shall be deemed to have
been given at the opening of business on the next Business Day for the
recipient).  Notices delivered through electronic communications to the extent
provided in subsection (b) below, shall be effective as provided in such
subsection (b).

 

(b)           Electronic Communications.  Notices and other communications to
the Lenders hereunder may be delivered or furnished by electronic communication
(including e-mail and Internet or intranet websites) pursuant to procedures
approved by the Administrative Agent, provided that the foregoing shall not
apply to notices to any Lender pursuant to Article II if such Lender has
notified the Administrative Agent that it is incapable of receiving notices
under such Article by electronic communication.  The Administrative Agent or the
Borrower may, in its discretion, agree to accept notices and other
communications to it hereunder by electronic communications pursuant to
procedures approved by it, provided that approval of such procedures may be
limited to particular notices or communications.

 

Unless the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement), provided that if such notice or other communication is
not sent during the normal business hours of the recipient, such notice or
communication shall be deemed to have been sent at the opening of business on
the next business day for the recipient, and (ii) notices or communications
posted to an Internet or intranet website shall be deemed received upon the
deemed receipt by the intended recipient at its e-mail address as described in
the foregoing clause (i) of notification that such notice or communication is
available and identifying the website address therefor.

 

61

--------------------------------------------------------------------------------


 

(c)           Change of Address, Etc.  Each of the Borrower and the
Administrative Agent may change its address, telecopier or telephone number for
notices and other communications hereunder by notice to the other parties
hereto.  Each other Lender may change its address, telecopier or telephone
number for notices and other communications hereunder by notice to the Borrower
and the Administrative Agent.

 

(d)           Reliance by Administrative Agent and Lenders.  The Administrative
Agent and the Lenders shall be entitled to rely and act upon any notices
(including telephonic Loan Notices) purportedly given by or on behalf of the
Borrower even if (i) such notices were not made in a manner specified herein,
were incomplete or were not preceded or followed by any other form of notice
specified herein, or (ii) the terms thereof, as understood by the recipient,
varied from any confirmation thereof.  The Borrower shall indemnify the
Administrative Agent, each Lender and the Related Parties of each of them from
all losses, costs, expenses and liabilities resulting from the reliance by such
Person on each notice purportedly given by or on behalf of the Borrower.  All
telephonic notices to and other telephonic communications with the
Administrative Agent may be recorded by the Administrative Agent, and each of
the parties hereto hereby consents to such recording.

 

10.03      No Waiver; Cumulative Remedies.

 

No failure by the Borrower, any Lender or the Administrative Agent to exercise,
and no delay by any such Person in exercising, any right, remedy, power or
privilege hereunder shall operate as a waiver thereof; nor shall any single or
partial exercise of any right, remedy, power or privilege hereunder preclude any
other or further exercise thereof or the exercise of any other right, remedy,
power or privilege.  The rights, remedies, powers and privileges herein provided
are cumulative and not exclusive of any rights, remedies, powers and privileges
provided by law.

 

10.04      Expenses; Indemnity; Damage Waiver.

 

(a)           Costs and Expenses.  The Borrower shall pay (i) all reasonable
out-of-pocket expenses incurred by the Administrative Agent and its Affiliates
(including the reasonable fees, charges and disbursements of counsel for the
Administrative Agent), in connection with the preparation, negotiation,
execution, delivery and administration of this Credit Agreement and the other
Credit Documents or any amendments, modifications or waivers of the provisions
hereof or thereof (whether or not the transactions contemplated hereby or
thereby shall be consummated), and (ii) all reasonable out-of-pocket expenses
incurred by the Administrative Agent or any Lender, including the fees, charges
and disbursements of any counsel for the Administrative Agent, or any Lender, in
connection with the enforcement or protection of its rights (A) in connection
with this Credit Agreement and the other Credit Documents, including its rights
under this Section, or (B) in connection with the Loans made hereunder,
including all such out-of-pocket expenses incurred during any workout,
restructuring or negotiations in respect of such Loans.

 

(b)           Indemnification by the Borrower.  The Borrower shall indemnify the
Administrative Agent (and any sub-agent thereof), each Lender, and each Related
Party of any of the foregoing Persons (each such Person being called an
“Indemnitee”) against, and hold each Indemnitee harmless from, any and all
losses, claims, damages, liabilities and related expenses (including the fees,
charges and disbursements of any counsel for any Indemnitee, incurred by any
Indemnitee or asserted against any Indemnitee by any third party or by the
Borrower arising out of, in connection with, or as a result of (i) the execution
or delivery of this Credit Agreement, any other Credit Document or any agreement
or instrument contemplated hereby or thereby, the performance by the parties
hereto of their respective

 

62

--------------------------------------------------------------------------------


 

obligations hereunder or thereunder or the consummation of the Transactions or
any other transactions contemplated hereby or thereby, (ii) any Loan or the use
or proposed use of the proceeds therefrom or (iii) any actual or prospective
claim, litigation, investigation or proceeding relating to any of the foregoing,
whether based on contract, tort or any other theory, whether brought by a third
party or by the Borrower, and regardless of whether any Indemnitee is a party
thereto, provided that such indemnity shall not, as to any Indemnitee, be
available to the extent that such losses, claims, damages, liabilities or
related expenses (x) arise out of a dispute solely between two or more
Indemnitees not caused by or involving an act or omission by the Borrower or any
of its Subsidiaries, (y) are determined by a court of competent jurisdiction by
final and nonappealable judgment to have resulted from the gross negligence or
willful misconduct of such Indemnitee or (z) result from a claim brought by the
Borrower against an Indemnitee for breach of such Indemnitee’s obligations
hereunder or under any other Credit Document, if the Borrower has obtained a
final and nonappealable judgment in its favor on such claim as determined by a
court of competent jurisdiction.  Notwithstanding the foregoing, the provisions
of this Section 10.04(b) shall not apply to (i) Morgan Stanley & Co.
Incorporated (“Morgan Stanley”) or (ii) any affiliate of Morgan Stanley or
(iii) any of their respective officers, directors, employees or agents or
(iv) other persons, if any, controlling Morgan Stanley or any of its affiliates,
in each case with respect to losses, claims, damages or liabilities related to,
arising out of or in connection with the Engagement, as such term is defined in
the engagement letter dated March 31, 2005 between Sabre Holdings Corporation
and Morgan Stanley (it being understood by the parties hereto that the term
“Engagement” as so defined relates to the provision of financial advisory
services and excludes loan financing services).

 

(c)           Reimbursement by Lenders.  To the extent that the Borrower for any
reason fails to indefeasibly pay any amount required under
subsection (a) or (b) of this Section to be paid by it to the Administrative
Agent (or any sub-agent thereof) or any Related Party of any of the foregoing,
each Lender severally agrees to pay to the Administrative Agent (or any such
sub-agent) or such Related Party, as the case may be, such Lender’s Commitment
Percentage (determined as of the time that the applicable unreimbursed expense
or indemnity payment is sought) of such unpaid amount, provided that the
unreimbursed expense or indemnified loss, claim, damage, liability or related
expense, as the case may be, was incurred by or asserted against the
Administrative Agent (or any such sub-agent) in its capacity as such, or against
any Related Party of any of the foregoing acting for the Administrative Agent
(or any such sub-agent) in connection with such capacity.  The obligations of
the Lenders under this subsection (c) are subject to the provisions of
Section 2.09(e).

 

(d)           Waiver of Consequential Damages, Etc.  To the fullest extent
permitted by applicable law, the Borrower shall not assert, and hereby waives,
any claim against any Indemnitee, on any theory of liability, for special,
indirect, consequential or punitive damages (as opposed to direct or actual
damages) arising out of, in connection with, or as a result of, this Credit
Agreement, any other Credit Document or any agreement or instrument contemplated
hereby, the Transactions or any other transactions contemplated hereby or
thereby, any Loan or the use of the proceeds thereof.  No Indemnitee referred to
in subsection (b) above shall be liable for any damages arising from the use by
unintended recipients of any information or other materials distributed by it
through telecommunications, electronic or other information transmission systems
in connection with this Credit Agreement or the other Credit Documents or the
transactions contemplated hereby or thereby.

 

(e)           Payments.  All amounts due under this Section shall be payable not
later than ten (10) Business Days after demand therefor.

 

(f)            Survival.  The agreements in this Section shall survive the
resignation of the Administrative Agent, the replacement of any Lender, the
termination of the Aggregate Commitments and the repayment, satisfaction or
discharge of all the other Obligations.

 

63

--------------------------------------------------------------------------------


 

10.05      Payments Set Aside.

 

To the extent that any payment by or on behalf of the Borrower is made to the
Administrative Agent or any Lender, or the Administrative Agent or any Lender
exercises its right of setoff, and such payment or the proceeds of such setoff
or any part thereof is subsequently invalidated, declared to be fraudulent or
preferential, set aside or required (including pursuant to any settlement
entered into by the Administrative Agent or such Lender in its discretion) to be
repaid to a trustee, receiver or any other party, in connection with any
proceeding under any Debtor Relief Law or otherwise, then (a) to the extent of
such recovery, the obligation or part thereof originally intended to be
satisfied shall be revived and continued in full force and effect as if such
payment had not been made or such setoff had not occurred, and (b) each Lender
severally agrees to pay to the Administrative Agent upon demand its applicable
share (without duplication) of any amount so recovered from or repaid by the
Administrative Agent, plus interest thereon from the date of such demand to the
date such payment is made at a rate per annum equal to the applicable Overnight
Rate from time to time in effect, in the applicable currency of such recovery or
payment.  The obligations of the Lenders under clause (b) of the preceding
sentence shall survive the payment in full of the Obligations and the
termination of this Credit Agreement.

 

10.06      Successors and Assigns.

 

(a)           Successors and Assigns Generally.  The provisions of this Credit
Agreement shall be binding upon and inure to the benefit of the parties hereto
and their respective successors and assigns permitted hereby, except that the
Borrower may not assign or otherwise transfer any of its rights or obligations
hereunder without the prior written consent of the Administrative Agent and each
Lender and no Lender may assign or otherwise transfer any of its rights or
obligations hereunder except (i) to an Eligible Assignee in accordance with the
provisions of subsection (b) of this Section, (ii) by way of participation in
accordance with the provisions of subsection (d) of this Section, or (iii) by
way of pledge or assignment of a security interest subject to the restrictions
of subsection (f) of this Section (and any other attempted assignment or
transfer by any party hereto shall be null and void).  Nothing in this Credit
Agreement, expressed or implied, shall be construed to confer upon any Person
(other than the parties hereto, their respective successors and assigns
permitted hereby, Participants to the extent provided in subsection (d) of this
Section and, to the extent expressly contemplated hereby, the Related Parties of
each of the Administrative Agent and the Lenders) any legal or equitable right,
remedy or claim under or by reason of this Credit Agreement.

 

(b)           Assignments by Lenders.  Any Lender may at any time assign to one
or more Eligible Assignees all or a portion of its rights and obligations under
this Credit Agreement (including all or a portion of its Commitment and the
Loans at the time owing to it); provided that

 

(i)            except in the case of an assignment of the entire remaining
amount of the assigning Lender’s Commitment and the Loans at the time owing to
it or in the case of an assignment to a Lender or an Affiliate of a Lender or an
Approved Fund with respect to a Lender, the aggregate amount of the Commitment
(which for this purpose includes Loans outstanding thereunder) or, if the
Commitment is not then in effect, the principal outstanding balance of the Loans
of the assigning Lender subject to each such assignment, determined as of the
date the Assignment and Assumption with respect to such assignment is delivered
to the Administrative Agent or, if “Trade Date” is specified in the Assignment
and Assumption, as of the Trade Date, shall not be less than $10,000,000 unless
each of the Administrative Agent and, so long as no

 

64

--------------------------------------------------------------------------------


 

Event of Default has occurred and is continuing, the Borrower otherwise consents
(each such consent not to be unreasonably withheld or delayed);

 

(ii)           each partial assignment shall be made as an assignment of a
proportionate part of all the assigning Lender’s rights and obligations under
this Credit Agreement with respect to the Loans or the Commitment assigned;

 

(iii)          any assignment of a Commitment must be approved by the
Administrative Agent unless the Person that is the proposed assignee is itself a
Lender (whether or not the proposed assignee would otherwise qualify as an
Eligible Assignee); and

 

(iv)          the parties to each assignment shall execute and deliver to the
Administrative Agent an Assignment and Assumption and the Eligible Assignee, if
it shall not be a Lender, shall deliver to the Administrative Agent an
Administrative Questionnaire.

 

Subject to acceptance and recording thereof by the Administrative Agent pursuant
to subsection (c) of this Section, from and after the effective date specified
in each Assignment and Assumption, the Eligible Assignee thereunder shall be a
party to this Credit Agreement and, to the extent of the interest assigned by
such Assignment and Assumption, have the rights and obligations of a Lender
under this Credit Agreement, and the assigning Lender thereunder shall, to the
extent of the interest assigned by such Assignment and Assumption, be released
from its obligations under this Credit Agreement (and, in the case of an
Assignment and Assumption covering all of the assigning Lender’s rights and
obligations under this Credit Agreement, such Lender shall cease to be a party
hereto) but shall continue to be entitled to the benefits of Sections 3.01,
3.04, 3.05, and 10.04 with respect to facts and circumstances occurring prior to
the effective date of such assignment.  Upon request, the Borrower (at its
expense) shall execute and deliver a Note to the assignee Lender.  Any
assignment or transfer by a Lender of rights or obligations under this Credit
Agreement that does not comply with this subsection shall be treated for
purposes of this Credit Agreement as a sale by such Lender of a participation in
such rights and obligations in accordance with subsection (d) of this Section.

 

(c)           Register.  The Administrative Agent, acting solely for this
purpose as an agent of the Borrower, shall maintain at the Administrative
Agent’s Office a copy of each Assignment and Assumption delivered to it and a
register for the recordation of the names and addresses of the Lenders, and the
Commitments of, and principal amounts of the Loans owing to, each Lender
pursuant to the terms hereof from time to time (the “Register”).  The entries in
the Register shall be conclusive, and the Borrower, the Administrative Agent and
the Lenders may treat each Person whose name is recorded in the Register
pursuant to the terms hereof as a Lender hereunder for all purposes of this
Credit Agreement, notwithstanding notice to the contrary.  The Register shall be
available for inspection by the Borrower at any reasonable time and from time to
time upon reasonable prior notice.  In addition, at any time that a request for
a consent for a material or substantive change to the Credit Documents is
pending, any Lender wishing to consult with other Lenders in connection
therewith may request and receive from the Administrative Agent a copy of the
Register.

 

(d)           Participations.  Any Lender may at any time, without the consent
of, or notice to, the Borrower or the Administrative Agent, sell participations
to any Person (other than a natural person or the Borrower or any of the
Borrower’s Affiliates or Subsidiaries) (each, a “Participant”) in all or a
portion of such Lender’s rights and/or obligations under this Credit Agreement
(including all or a portion of its Commitment and/or the Loans owing to it);
provided that (i) such Lender’s obligations under this Credit Agreement shall
remain unchanged, (ii) such Lender shall remain solely responsible to the other
parties hereto for the performance of such obligations and (iii) the Borrower,
the Administrative Agent and the

 

65

--------------------------------------------------------------------------------


 

Lenders shall continue to deal solely and directly with such Lender in
connection with such Lender’s rights and obligations under this Credit
Agreement.

 

Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Credit Agreement and to approve any amendment, modification or
waiver of any  provision of this Credit Agreement; provided that such agreement
or instrument may provide that such Lender will not, without the consent of the
Participant, agree to any amendment, waiver or other modification described in
the first proviso to Section 10.01 that affects such Participant.  Subject to
subsection (e) of this Section, the Borrower agrees that each Participant shall
be entitled to the benefits of Sections 3.01, 3.04 and 3.05 to the same extent
as if it were a Lender and had acquired its interest by assignment pursuant to
subsection (b) of this Section.  To the extent permitted by law, each
Participant also shall be entitled to the benefits of Section 10.08 as though it
were a Lender, provided such Participant agrees to be subject to Section 2.10 as
though it were a Lender.

 

(e)           Limitation upon Participant Rights.  A Participant shall not be
entitled to receive any greater payment under Section 3.01 or 3.04 than the
applicable Lender would have been entitled to receive with respect to the
participation sold to such Participant.  A Participant that would be a Foreign
Lender if it were a Lender shall not be entitled to the benefits of Section 3.01
unless the Borrower is notified of the participation sold to such Participant
and such Participant agrees, for the benefit of the Borrower, to comply with
Section 3.01(e) as though it were a Lender.

 

(f)            Certain Pledges.  Any Lender may at any time pledge or assign a
security interest in all or any portion of its rights under this Credit
Agreement (including under its Note(s), if any) to secure obligations of such
Lender, including any pledge or assignment to secure obligations to a Federal
Reserve Bank; provided that no such pledge or assignment shall release such
Lender from any of its obligations hereunder or substitute any such pledgee or
assignee for such Lender as a party hereto.

 

(g)           Electronic Execution of Assignments.  The words “execution”,
“signed”, “signature”, and words of like import in any Assignment and Assumption
shall be deemed to include electronic signatures or the keeping of records in
electronic form, each of which shall be of the same legal effect, validity or
enforceability as a manually executed signature or the use of a paper-based
recordkeeping system, as the case may be, to the extent and as provided for in
any applicable law, including the Federal Electronic Signatures in Global and
National Commerce Act, the New York State Electronic Signatures and Records Act,
or any other similar state laws based on the Uniform Electronic Transactions
Act.

 

10.07      Treatment of Certain Information; Confidentiality.

 

Each of the Administrative Agent and the Lenders agrees to maintain the
confidentiality of the Information (as defined below), except that Information
may be disclosed (a) to its Affiliates and to its and its Affiliates’ respective
partners, directors, officers, employees, agents, advisors and representatives
(it being understood that all Persons to whom such disclosure is made will be
informed of the confidential nature of such Information and instructed to keep
such Information confidential), (b) to the extent requested by any regulatory
authority purporting to have jurisdiction over it (including any self-regulatory
authority, such as the National Association of Insurance Commissioners), (c) to
the extent required by applicable laws or regulations or by any subpoena or
similar legal process, (d) to any other party hereto, (e) in connection with the
exercise of any remedies hereunder or under any other Credit Document or any
action or proceeding relating to this Credit Agreement or any other Credit
Document or the enforcement of rights hereunder or thereunder, (f) subject to an
agreement containing the provisions of this Section, to (i) any assignee of or
Participant in, or any prospective assignee of or Participant in, any of its
rights or obligations under this Credit Agreement or (ii) any actual or
prospective counterparty (or its advisors) to

 

66

--------------------------------------------------------------------------------


 

any swap or derivative transaction relating to the Borrower and its obligations,
(g) with the consent of the Borrower or (h) to the extent such Information (x)
becomes publicly available other than as a result of a breach of this Section or
(y) becomes available to the Administrative Agent, any Lender or any of their
respective Affiliates on a nonconfidential basis from a source other than the
Borrower.

 

For purposes of this Section, “Information” means all information received from
the Borrower or any Subsidiary relating to the Borrower or any Subsidiary or any
of their respective businesses, other than any such information that is
available to the Administrative Agent or any Lender on a nonconfidential basis
prior to disclosure by the Borrower or any Subsidiary, provided that, in the
case of information received from the Borrower or any Subsidiary after the date
hereof, such information is clearly identified at the time of delivery as
confidential.  Any Person required to maintain the confidentiality of
Information as provided in this Section shall be considered to have complied
with its obligation to do so if such Person has exercised the same degree of
care to maintain the confidentiality of such Information as such Person would
accord to its own confidential information.

 

10.08      Right of Setoff.

 

Subject to the provisions of Section 8.03, if an Event of Default shall have
occurred and be continuing, each Lender and each of its Affiliates is hereby
authorized at any time and from time to time, to the fullest extent permitted by
applicable law, to set off and apply any and all deposits (general or special,
time or demand, provisional or final, in whatever currency) at any time held and
other obligations (in whatever currency) at any time owing by such Lender or any
such Affiliate to or for the credit or the account of the Borrower against any
and all of the obligations of the Borrower now or hereafter existing under this
Credit Agreement or any other Credit Document to such Lender, irrespective of
whether or not such Lender shall have made any demand under this Credit
Agreement or any other Credit Document and although such obligations of the
Borrower may be contingent or unmatured or are owed to a branch or office of
such Lender different from the branch or office holding such deposit or
obligated on such indebtedness.  The rights of each Lender and its Affiliates
under this Section are in addition to other rights and remedies (including other
rights of setoff) that such Lender or its Affiliates may have.  Each Lender
agrees to notify the Borrower and the Administrative Agent promptly after any
such setoff and application, provided that the failure to give such notice shall
not affect the validity of such setoff and application.

 

10.09      Interest Rate Limitation.

 

Notwithstanding anything to the contrary contained in any Credit Document, the
interest paid or agreed to be paid under the Credit Documents shall not exceed
the maximum rate of non-usurious interest permitted by applicable Law (the
“Maximum Rate”).  If the Administrative Agent or any Lender shall receive
interest in an amount that exceeds the Maximum Rate, the excess interest shall
be applied to the principal of the Loans or, if it exceeds such unpaid
principal, refunded to the Borrower.  In determining whether the interest
contracted for, charged, or received by the Administrative Agent or a Lender
exceeds the Maximum Rate, such Person may, to the extent permitted by applicable
Law, (a) characterize any payment that is not principal as an expense, fee, or
premium rather than interest, (b) exclude voluntary prepayments and the effects
thereof, and (c) amortize, prorate, allocate, and spread in equal or unequal
parts the total amount of interest throughout the contemplated term of the
Obligations hereunder.

 

67

--------------------------------------------------------------------------------


 

10.10      Counterparts; Integration.

 

This Credit Agreement may be executed in counterparts (and by different parties
hereto in different counterparts), each of which shall constitute an original,
but all of which when taken together shall constitute a single contract.  This
Credit Agreement and the other Credit Documents constitute the entire contract
among the parties relating to the subject matter hereof and supersede any and
all previous agreements and understandings, oral or written, relating to the
subject matter hereof.

 

10.11      Survival of Representations and Warranties.

 

All representations and warranties made hereunder and in any other Credit
Document or other document delivered pursuant hereto or thereto or in connection
herewith or therewith shall survive the execution and delivery hereof and
thereof.  Such representations and warranties have been or will be relied upon
by the Administrative Agent and each Lender, regardless of any investigation
made by the Administrative Agent or any Lender or on their behalf and
notwithstanding that the Administrative Agent or any Lender may have had notice
or knowledge of any Default at the time of any Credit Extension, and shall
continue in full force and effect as long as any Loan or any other Obligation
hereunder shall remain unpaid or unsatisfied.

 

10.12      Severability.

 

If any provision of this Credit Agreement or the other Credit Documents is held
to be illegal, invalid or unenforceable, (a) the legality, validity and
enforceability of the remaining provisions of this Credit Agreement and the
other Credit Documents shall not be affected or impaired thereby and (b) the
parties shall endeavor in good faith negotiations to replace the illegal,
invalid or unenforceable provisions with valid provisions the economic effect of
which comes as close as possible to that of the illegal, invalid or
unenforceable provisions.  The invalidity of a provision in a particular
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.

 

10.13      Replacement of Lenders.

 

If any Lender requests compensation under Section 3.04, or if the Borrower is
required to pay any additional amount to any Lender or any Governmental
Authority for the account of any Lender pursuant to Section 3.01, or if any
Lender is a Defaulting Lender, then the Borrower may, at its sole expense and
effort, upon notice to such Lender and the Administrative Agent, require such
Lender to assign and delegate, without recourse (in accordance with and subject
to the restrictions contained in, and consents required by, Section 10.06), all
of its interests, rights and obligations under this Credit Agreement and the
related Credit Documents to an assignee that shall assume such obligations
(which assignee may be another Lender, if a Lender accepts such assignment),
provided that:

 

(a)           the Borrower shall have paid to the Administrative Agent the
assignment fee specified in Section 10.06(b);

 

(b)           such Lender shall have received payment of an amount equal to the
aggregate outstanding principal of its Loans, accrued interest thereon, accrued
fees and all other amounts payable to it hereunder and under the other Credit
Documents (including any amounts under Section 3.05) from the assignee (to the
extent of such outstanding principal and accrued interest and fees) or the
Borrower (in the case of all other amounts);

 

68

--------------------------------------------------------------------------------


 

(c)           in the case of any such assignment resulting from a claim for
compensation under Section 3.04 or payments required to be made pursuant to
Section 3.01, such assignment will result in a reduction in such compensation or
payments thereafter; and

 

(d)           such assignment does not conflict with applicable Laws.

 

A Lender shall not be required to make any such assignment or delegation if,
prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling the Borrower to require such assignment and delegation
cease to apply.

 

10.14      Governing Law; Jurisdiction; Etc.

 

(a)           GOVERNING LAW.  THIS CREDIT AGREEMENT SHALL BE GOVERNED BY, AND
CONSTRUED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.

 

(b)           SUBMISSION TO JURISDICTION.  THE BORROWER IRREVOCABLY AND
UNCONDITIONALLY SUBMITS, FOR ITSELF AND ITS PROPERTY, TO THE NONEXCLUSIVE
JURISDICTION OF THE COURTS OF THE STATE OF NEW YORK SITTING IN THE BOROUGH OF
MANHATTAN AND OF THE UNITED STATES DISTRICT COURT FOR THE SOUTHERN DISTRICT OF
SUCH STATE AND ANY APPELLATE COURT FROM ANY THEREOF, IN ANY ACTION OR PROCEEDING
ARISING OUT OF OR RELATING TO THIS CREDIT AGREEMENT OR ANY OTHER CREDIT
DOCUMENT, OR FOR RECOGNITION OR ENFORCEMENT OF ANY JUDGMENT, AND EACH OF THE
PARTIES HERETO IRREVOCABLY AND UNCONDITIONALLY AGREES THAT ALL CLAIMS IN RESPECT
OF ANY SUCH ACTION OR PROCEEDING MAY BE HEARD AND DETERMINED IN SUCH NEW YORK
STATE COURT OR, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, IN SUCH
FEDERAL COURT.  EACH OF THE PARTIES HERETO AGREES THAT A FINAL JUDGMENT IN ANY
SUCH ACTION OR PROCEEDING SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN OTHER
JURISDICTIONS BY SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY LAW. 
NOTHING IN THIS CREDIT AGREEMENT OR IN ANY OTHER CREDIT DOCUMENT SHALL AFFECT
ANY RIGHT THAT THE ADMINISTRATIVE AGENT OR ANY LENDER MAY OTHERWISE HAVE TO
BRING ANY ACTION OR PROCEEDING RELATING TO THIS CREDIT AGREEMENT OR ANY OTHER
CREDIT DOCUMENT AGAINST THE BORROWER OR ITS PROPERTIES IN THE COURTS OF ANY
JURISDICTION.

 

(c)           WAIVER OF VENUE.  THE BORROWER IRREVOCABLY AND UNCONDITIONALLY
WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY OBJECTION THAT IT
MAY NOW OR HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY ACTION OR PROCEEDING
ARISING OUT OF OR RELATING TO THIS CREDIT AGREEMENT OR ANY OTHER CREDIT DOCUMENT
IN ANY COURT REFERRED TO IN PARAGRAPH (B) OF THIS SECTION.  EACH OF THE PARTIES
HERETO HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE
LAW, THE DEFENSE OF AN INCONVENIENT FORUM TO THE MAINTENANCE OF SUCH ACTION OR
PROCEEDING IN ANY SUCH COURT.

 

(d)           SERVICE OF PROCESS.  EACH PARTY HERETO IRREVOCABLY CONSENTS TO
SERVICE OF PROCESS IN THE MANNER PROVIDED FOR NOTICES IN SECTION 10.02.  NOTHING
IN THIS CREDIT AGREEMENT WILL AFFECT THE RIGHT OF ANY PARTY HERETO TO SERVE
PROCESS IN ANY OTHER MANNER PERMITTED BY APPLICABLE LAW.

 

69

--------------------------------------------------------------------------------


 

10.15      Waiver of Jury Trial.

 

EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING
DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING TO THIS CREDIT AGREEMENT OR
ANY OTHER CREDIT DOCUMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY
(WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY).  EACH PARTY HERETO
(A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PERSON HAS
REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PERSON WOULD NOT, IN THE
EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES
THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS CREDIT
AGREEMENT AND THE OTHER CREDIT DOCUMENTS BY, AMONG OTHER THINGS, THE MUTUAL
WAIVERS AND CERTIFICATIONS IN THIS SECTION.

 

70

--------------------------------------------------------------------------------


 

10.16      USA PATRIOT Act Notice.

 

Each Lender that is subject to the Act (as hereinafter defined) and the
Administrative Agent (for itself and not on behalf of any Lender) hereby
notifies the Borrower that pursuant to the requirements of the USA Patriot Act
(Title III of Pub. L. 107-56 (signed into law October 26, 2001)) (the “Act”), it
is required to obtain, verify and record information that identifies the
Borrower, which information includes the name and address of the Borrower and
other information that will allow such Lender or the Administrative Agent, as
applicable, to identify the Borrower in accordance with the Act.

 

10.17      Judgment Currency.

 

If, for the purposes of obtaining judgment in any court, it is necessary to
convert a sum due hereunder or any other Credit Document in one currency into
another currency, the rate of exchange used shall be that at which in accordance
with normal banking procedures the Administrative Agent could purchase the first
currency with such other currency on the Business Day preceding that on which
final judgment is given.  The obligation of the Borrower in respect of any such
sum due from it to the Administrative Agent or the Lenders hereunder or under
the other Credit Documents shall, notwithstanding any judgment in a currency
(the “Judgment Currency”) other than that in which such sum is denominated in
accordance with the applicable provisions of this Credit Agreement (the
“Agreement Currency”), be discharged only to the extent that on the Business Day
following receipt by the Administrative Agent of any sum adjudged to be so due
in the Judgment Currency, the Administrative Agent may in accordance with normal
banking procedures purchase the Agreement Currency with the Judgment Currency. 
If the amount of the Agreement Currency so purchased is less than the sum
originally due to the Administrative Agent from the Borrower in the Agreement
Currency, the Borrower agrees, as a separate obligation and notwithstanding any
such judgment, to indemnify the Administrative Agent or the Person to whom such
obligation was owing against such loss.  If the amount of the Agreement Currency
so purchased is greater than the sum originally due to the Administrative Agent
in such currency, the Administrative Agent agrees to return the amount of any
excess to the Borrower (or to any other Person who may be entitled thereto under
applicable law).

 

71

--------------------------------------------------------------------------------


 

10.18      ENTIRE AGREEMENT.

 

THIS CREDIT AGREEMENT AND THE OTHER CREDIT DOCUMENTS REPRESENT THE FINAL
AGREEMENT AMONG THE PARTIES AND MAY NOT BE CONTRADICTED BY EVIDENCE OF PRIOR,
CONTEMPORANEOUS, OR SUBSEQUENT ORAL AGREEMENTS OF THE PARTIES.  THERE ARE NO
UNWRITTEN ORAL AGREEMENTS AMONG THE PARTIES.

 

72

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Credit Agreement to be
duly executed as of the date first above written.

 

 

BORROWER:

SABRE INC.

 

 

 

 

 

 

 

By:

 

/S/ JEFFERY M. JACKSON

 

 

Name:

Jeffery M. Jackson

 

Title:

Executive Vice President and Chief Financial Officer

 

 

 

 

 

[Signatures Continue on Following Pages]

 

--------------------------------------------------------------------------------


 

ADMINISTRATIVE AGENT:

MORGAN STANLEY SENIOR FUNDING, INC.,

 

as Administrative Agent

 

 

 

 

 

By:

 

/S/ TODD VANNUCCI

 

 

Name:

Todd Vannucci

 

Title:

Executive Director

 

 

 

 

 

[Signatures Continue on Following Pages]

 

--------------------------------------------------------------------------------


 

LENDERS:

MORGAN STANLEY SENIOR FUNDING, INC.,

 

as a Lender

 

 

 

 

 

By:

 

/S/ TODD VANNUCCI

 

 

Name:

Todd Vannucci

 

Title:

Executive Director

 

 

 

 

 

[Signatures Continue on Following Pages]

 

--------------------------------------------------------------------------------


 

 

BEAR STEARNS CORPORATE LENDING INC.

 

as a Lender

 

 

 

 

 

By:

 

/S/ RICHARD BRAM SMITH

 

 

Name:

Richard Bram Smith

 

Title:

Vice President

 

 

 

 

 

[Signatures Continue on Following Pages]

 

--------------------------------------------------------------------------------


 

ARRANGERS:

MORGAN STANLEY SENIOR FUNDING,

 

INC., as an Arranger

 

 

 

 

 

By:

 

/S/ TODD VANNUCCI

 

 

Name:

Todd Vannucci

 

Title:

Executive Director

 

 

 

 

 

[Signatures Continue on Following Pages]

 

--------------------------------------------------------------------------------


 

 

BEAR, STEARNS & CO. INC., as an Arranger

 

 

 

 

 

By:

 

/S/ RICHARD BRAM SMITH

 

 

Name:

Richard Bram Smith

 

Title:

Senior Managing Director

 

--------------------------------------------------------------------------------


 

Schedule 2.01

 

Lenders and Commitments

 

Name of Lender

 

Commitment Amount

 

 

 

 

 

Morgan Stanley Senior Funding, Inc.

 

$

480,000,000

 

 

 

 

 

Bear Stearns Corporate Lending Inc.

 

$

320,000,000

 

 

 

 

 

Total Amount:

 

$

800,000,000

 

 

--------------------------------------------------------------------------------


 

Schedule 2.13

 

1.                                      SWITCH DATE

 

With effect from the Switch Date (as defined in Section 2.13), the amendments to
the Credit Agreement set out in this Schedule 2.13 shall take immediate effect.

 

2.                                      AMENDMENTS

 

2.1                               Defined terms

 

The following new definitions shall be inserted in Section 1.01:

 

“Compulsory Acquisition Procedures” means the procedures for the compulsory
acquisition of minority shares set out in sections 428-430 of the Companies Act
1985.

 

“Offer” means the offer for the Shares to be made on the terms and conditions
described in Section 2.13(a)(A) by Sabre UK (or on its behalf) to shareholders
of the Target, as that offer may be amended in a manner or to an extent that is
not prohibited under this Credit Agreement.

 

“Offer Document” means the offer document issued or to be issued by Sabre UK to
shareholders of the Target in respect of the Offer.

 

“Offer Expiry Date” means the date upon which the Offer lapses, terminates or is
withdrawn.

 

“Offer Press Release” means the press release to be made by or on behalf of
Sabre UK announcing the terms of the Offer.

 

“Section 429 Notice” means a notice under Section 429(2) of the Companies Act
1985 to a shareholder of the Target who has not accepted the Offer compulsorily
acquiring the Shares of that shareholder.

 

“Shares” means all the issued shares in the capital of the Target (including any
shares of the Target issued or to be issued whilst the Offer remains open for
acceptance).

 

“Unconditional Date” means the date on which the Offer becomes or is declared
unconditional by Sabre UK in all respects.

 

2.2                               Amendments to defined terms

 

The following existing definitions in Section 1.01 shall be amended to read as
set out below:

 

“Acquisition Loan” means a Loan used, or to be used, in or towards funding the
consideration payable by Sabre UK to Target shareholders under the Offer,
including consideration payable under the procedures in Sections 428-430 of the
Companies Act 1985.

 

“Certain Funds Period” means the period beginning on the date of the Offer Press
Release  and ending on the earliest of:

 

(a)                                  the Offer Expiry Date;

 

--------------------------------------------------------------------------------


 

(b)                                 if Sabre UK has not given a Section 429
Notice by then, the date falling four months and three Business Days after the
date of posting of the Offer Document (or such later date as the Arrangers may
agree);

 

(c)                                  if Sabre UK has given a Section 429 Notice
by the date falling four months and three Business Days after the date of
posting of the Offer Document (or such later date as the Arrangers may agree),
the later of:

 

(i)                                     the first Business Day after the expiry
of eight weeks from the date on which the first Section 429 Notice is given by
Sabre UK; or

 

(ii)                                  if an application to court is made under
section 430C(1) of the Companies Act 1985 in relation to any Section 429 Notice,
the first Business Day after the last day on which that application is disposed
of;

 

(d)                                 the date falling six months after the date
of the issue of the Offer Press Release (or such later date as the Arrangers may
agree); and

 

(e)                                  subject to Section 8.03(a), the date of
termination of the Commitments in accordance with this Credit Agreement.

 

“Initial Funding Date” means the date on which the first Borrowing of
Acquisition Loans occurs.

 

“Settlement Account” means the bank account either in the name of the Borrower,
Sabre UK, the Target’s registrar or the receiving bank appointed in connection
with the Offer and held with an entity acceptable to the Administrative Agent
(acting reasonably) (provided that if the account is in the name of the Target’s
registrar, such registrar has agreed to hold moneys standing to the credit of
that account on trust for the Borrower or Sabre UK pending their application in
accordance with the provisions of the Offer Document), as being the account into
which the payments relating to the Shares pursuant to the Offer are to be made.

 

“Transactions” means the execution, delivery and performance by the Borrower of
this Credit Agreement and the other Credit Documents, the borrowing of Loans,
the use of the proceeds thereof, the consummation of the Acquisition and the
other transactions contemplated by the Offer.

 

2.3                               Section 2.02

 

The penultimate sentence of Section 2.02 shall be amended to read as follows:

 

Each Borrowing, conversion or continuation shall be in a principal amount of
(i) with respect to Eurocurrency Rate Loans denominated in Dollars, $5 million
or a whole multiple of $1 million in excess thereof or (ii) with respect to
Eurocurrency Rate Loans denominated in the Alternative Currency, £3 million or a
whole multiple of £1 million in excess thereof or (iii) with respect to Base
Rate Loans, $1 million or a whole multiple of $100,000 in excess thereof.

 

2.4                               Section 2.12

 

The last sentence of Section 2.12 shall be amended to read as follows:

 

--------------------------------------------------------------------------------


 

“After consummation of the Offer and the Acquisition, application of the
proceeds of the Acquisition Loans to fund the consideration payable to Target
shareholders under the Offer and if applicable, as a result of the Compulsory
Acquisition Procedures, and refinancing of the Specified Target Group
Obligations (or in the event that the Commitment hereunder is terminated and
reduced to zero pursuant to Section 2.05), all amounts on deposit in the Escrow
Account will be applied by the Administrative Agent first, to the prepayment of
any outstanding Loans pursuant to Section 2.04, and second, as instructed by the
Borrower.”

 

2.5                               Section 4.02

 

Section 4.02 shall be amended in its entirety to read as follows:

 

“The obligation of each Lender to honor a Loan Notice in respect of the
Borrowing of Acquisition Loans is subject to the satisfaction or waiver in
accordance with Section 10.01 of the following conditions:

 

(a)                                  The Effective Date shall have occurred.

 

(b)                                 In the case of the Borrowing on the Initial
Funding Date, the Administrative Agent will have received a certificate or
certificates of the Responsible Officer of the Borrower, certifying that (i) the
conditions to the Offer which are equivalent to those contained in paragraphs
2(a)(i) and (ii) of Appendix 1 to the Press Release have been satisfied and
(ii) all other regulatory approvals required in order to satisfy the conditions
to the Offer which are equivalent to those conditions contained in paragraphs
2(a)(iii) and 2(c) of Appendix 1 to the Press Release have been obtained, except
(x) such approvals the absence of which will not, in the aggregate, have a
material adverse effect on the consummation of the Acquisition and (y) approvals
set forth on Schedule 4.02.

 

(c)                                  The Unconditional Date shall have occurred
and, in the case of the Borrowing on the Initial Funding Date, the
Administrative Agent shall have received a certificate or certificates of the
Responsible Officer of the Borrower:

 

(i)                                     confirming the date on which the
Unconditional Date occurred; and

 

(ii)                                  certifying that neither the Borrower nor
any of its Subsidiaries has agreed to any arrangements with any government,
regulatory or similar authority in order to satisfy any term or condition of the
Offer dealing with competition clearances, except any such arrangements as will
not, in the aggregate, have a Material Adverse Effect.

 

(d)                                 The representations and warranties of the
Borrower set forth in Sections 5.01, 5.02, 5.03, 5.06, 5.07 and 5.12 shall be
true and correct on and as of the date of such Borrowing in relation to the
Borrower and, to the extent applicable, Sabre UK.

 

(e)                                  No Major Default exists and is continuing
at the time of such Borrowing or would result from such Borrowing.

 

(f)                                    The Administrative Agent shall have
received a Loan Notice in accordance with the requirements hereof.

 

--------------------------------------------------------------------------------


 

(g)                                 The Settlement Account shall have been
identified and the Administrative Agent shall have received written notice of
the location and account number thereof.

 

(h)                                 The Loan Notice shall be deemed to be a
representation and warranty by the Borrower that the conditions specified in
Sections 4.02(d) and (e) have been satisfied on and as of the date of the
initial Borrowing.”

 

2.6                               Section 6.12

 

Section 6.12 shall be amended to read as follows:

 

“Conduct of Acquisition; Furnishing of Offer Documents and Other Reports.

 

(a)                                  Take all action necessary (or, solely in
relation to compliance with the City Code, use reasonable endeavors) to ensure
that both the conduct of the Offer, the Offer Press Release, the Offer Document
and any other document required pursuant to the City Code in relation to the
Offer, comply, in all material respects, with the applicable requirements of,
all Requirements of Law applicable thereto (including, without limitation, the
Companies Act 1985, the Financial Services and Markets Act 2000 and the City
Code and the rules enacted thereunder and other applicable securities laws).

 

(b)                                 Furnish to the Administrative Agent, as
reasonably requested, periodic reports on the then current status and progress
of all material matters relating to the Acquisition.

 

(c)                                  Upon a Responsible Officer becoming aware
thereof, deliver notice to the Administrative Agent of any event or circumstance
that would entitle Sabre UK to withdraw from the Acquisition.  Such notice shall
be given promptly upon a Responsible Officer becoming aware of the occurrence of
such event or circumstance and shall specify the nature of such event or
circumstance and the action (if any) proposed to be taken with respect thereto.

 

(d)                                 Furnish to the Administrative Agent,
promptly after the same becomes available, a copy of the Offer Press Release and
the Offer Document and copies of any other documentation relating to the
Acquisition as reasonably requested by the Administrative Agent.

 

(i)            Ensure that the Offer Document contains all of the material terms
and material conditions of the Acquisition and is on the same terms and
conditions, so far as applicable, as those which applied to the Scheme (but
including an acceptance condition set at 90%), except to the extent that (x) the
Offer is amended or varied in a manner which is not prohibited by this Credit
Agreement or (y) the Panel or a court having jurisdiction in respect of the
Offer requires otherwise;

 

(ii)                                  ensure that all the obligations of Sabre
UK in connection with the Offer are complied with and performed in all material
respects; and

 

(iii)                               not purchase any shares in the Target, or
take any other action, in each case if to do so:

 

--------------------------------------------------------------------------------


 

(A)                                       would trigger a mandatory offer by the
Borrower or Sabre UK for the Target under Rule 9 of the City Code; or

 

(B)                                         would result in the Panel requiring
the Borrower or Sabre UK to do something prohibited by sub-paragraph (A) above.”

 

2.7                               Section 7.09

 

Section 7.09 shall be amended in its entirety to read as follows:

 

“Offer

 

The Borrower shall not without the consent of the Arrangers (acting on the
instructions of the Required Lenders):

 

(a)                                  increase (and shall ensure that nothing is
done or omitted by or on behalf of it or any of its Subsidiaries that would
require an increase in) the total cash consideration payable for the Shares
above the level set forth in the Press Release;

 

(b)                                 except to the extent required by the City
Code, the Panel or any court having jurisdiction in respect of the Offer, waive,
amend, revise or agree not to enforce, in whole or in part, any other term or
condition set out in Appendix 1 of the Offer Press Release or the Offer Document
or agree to extend the time for acceptance of the Offer, in each case if such
waiver, amendment, revision, agreement or extension would reasonably be expected
to have a Material Adverse Effect; or

 

(c)                                  except for the description thereof
contained in the Offer Press Release, the Offer Document or in any form 8-K,
10-Q or 10-K filed with the SEC, issue or allow to be issued on its behalf or on
behalf of any of its Subsidiaries any press release or other publicity which
refers to this Credit Agreement, the Commitments, the Loans, the Arrangers, the
Administrative Agent or any Lender without the consent of the Arrangers (such
consent not to be unreasonably withheld or delayed), unless the publicity is
required by a Requirement of Law or the City Code, the Panel or any court having
jurisdiction in respect of the Offer, in which case the Borrower shall, to the
extent possible in the circumstances, notify the Arrangers as soon as is
practicable upon a Responsible Officer obtaining knowledge of the requirement,
consult with the Arrangers on the terms of the reference and have regard to any
timely comments of the Arrangers.”

 

2.8                               Section 8.03

 

Each reference to “Scheme Effective Date” in Section 8.03(b) shall be deleted
and replaced with a reference to the “Unconditional Date”.

 

--------------------------------------------------------------------------------


 

Schedule 3.03

 

Mandatory Cost Rate

 

1.                                      General

 

The Mandatory Cost Rate for a Loan by a Lender is the rate calculated below by
the Administrative Agent on the first day of an Interest Period for that Loan.

 

2.                                      For a Lender lending from a
Euro-Currency Lending Office in the U.K.

 

(a)                                  The relevant rate for a Lender lending from
a Euro-Currency Lending Office in the U.K. is calculated in accordance with the
following formula:

 

For a Loan in the Alternative Currency:

 

AB + C(B – D) + E x 0.01

 

per cent per annum

100 – (A + C)

 

For any other Loan:

 

E x 0.01

 

per cent per annum

300

 

where on the day of application of the formula:

 

A                                      is the percentage of that Lender’s
eligible liabilities (in excess of any stated minimum) which the Bank of England
requires it to hold on a non-interest-bearing deposit account in accordance with
its cash ratio requirements;

 

B                                        is the London Interbank Offered Rate
for that Interest Period;

 

C                                        is the percentage of that Lender’s
eligible liabilities which the Bank of England requires it to place as a special
deposit;

 

D                                       is the interest rate per annum allowed
by the Bank of England on a special deposit; and

 

E                                         is the charge payable by that Lender
to the Financial Services Authority under the fees rules (but, for this purpose,
ignoring any minimum fee required under the fees rules) and expressed in pounds
per £1 million of the tariff base of that Lender.

 

(b)           For the purposes of this paragraph 2.

 

--------------------------------------------------------------------------------


 

(i)                                     eligible liabilities and special deposit
have the meanings given to them by the Bank of England at the time of
application of the formula;

 

(ii)                                  fees rules means the then current rules on
periodic fees in the Supervision Manual of the FSA Handbook; and

 

(iii)                               tariff base has the meaning given to it in
the fees rules.

 

(c)                                 (i)                                      In
the application of the formulae, A, B, C and D are included as figures and not
as percentages (e.g. if A = 0.5% and B = 15%, AB is calculated as 0.5 x 15).  A
negative result obtained by subtracting D from B is taken as zero.

 

(ii)                                  Each rate calculated in accordance with
the formulae is, if necessary, rounded upward to four decimal places.

 

(d)                                (i)                                      Each
Lender must supply to the Administrative Agent the information required by it to
make a calculation of the rate for that Lender.  The Administrative Agent may
assume that this information is correct in all respects.

 

(ii)                                  If a Lender fails to do so, the
Administrative Agent may assume that the Lender’s obligations in respect of cash
ratio deposits, special deposits and the fees rules are the same as those of a
typical bank from its jurisdiction of incorporation with a Euro-Currency Lending
Office in the U.K.

 

(iii)                               The Administrative Agent shall have no
liability to any party if its calculation over or under compensates any Lender.

 

3.                                      For a Lender lending from a
Euro-Currency Lending Office in a Participating Member State

 

(a)                                  The relevant rate for a Lender lending from
a Euro-Currency Lending Office in a Participating Member State is the percentage
rate per annum notified by that Lender to the Administrative Agent as its cost
of complying with the minimum reserve requirements of the European Central Bank.

 

(b)                                 If a Lender fails to specify a rate under
subparagraph (a) of this paragraph 3, the Administrative Agent shall assume that
the Lender has not incurred any such cost.

 

(c)                                  For purposes of this paragraph 3,
Participating Member State means a member state of the European Communities that
adopts or has adopted the euro as its lawful currency under the legislation of
the European Union for European Monetary Union.

 

4.                                      Changes

 

The Administrative Agent may, after consultation with the Borrower and the
Lenders, notify all the parties of any amendment to this Exhibit which is
required to reflect:

 

--------------------------------------------------------------------------------


 

(a)           any change in law or regulation; or

 

(b)                                 any requirement imposed by the Bank of
England, the Financial Services Authority or the European Central Bank (or, in
any case, any successor authority).

 

Any notification shall be, in the absence of manifest error, conclusive and
binding on all the parties.

 

--------------------------------------------------------------------------------


 

Schedule 4.01

 

Certain Consents and Approvals

 

1.             Consents, licenses and approvals required in connection with
implementation of the Scheme and/or Offer including, but not limited to,
consents and approvals from the shareholders of the Target and from the court
and the Panel.

 

2.             Consents and approvals required from the holders of €102,582,000
6 per cent. convertible bonds due 12 September 2008 issued by the Target and
constituted by a trust deed dated 11 September 2003 (as amended).

 

3.             German competition clearance under the German Act Against
Restraints of Competition

 

Clearance is given by (a) the German Federal Cartel Office (the
“Bundeskartellamt”) notifying the parties that the conditions for a prohibition
are not satisfied; or (b) the Bundeskartellamt clearing the notified
concentration by a formal decision ; or (c) the Bundeskartellamt not informing
the parties within one month from the receipt of the complete notification that
it has opened an in-depth investigation; or (d) the Bundeskartellamt, having
entered into in-depth investigations, not prohibiting the Acquisition by
decision within four months of receipt of the complete notification.

 

4.             Norwegian competition clearance under the Norwegian Competition
Act 2004 (the “Norwegian Competition Act”)

 

Clearance is given by (a) the Norwegian Competition Authority (the “NCA”)
issuing a decision of non-intervention; or (b) the NCA not intervening in the
Acquisition within the relevant time periods under the Norwegian Competition
Act; or (c) any other approvals required under the Norwegian Competition Act
having been obtained to the reasonable satisfaction of the parties.

 

5.             Consents required under the Existing Credit Agreement in
connection with the Transactions (other than the execution and delivery by the
Borrower of the Credit Agreement and the other Credit Documents).

 

--------------------------------------------------------------------------------


 

Schedule 4.02

 

1.  German competition clearance under the German Act Against Restraints of
Competition

 

Clearance is given by (a) the German Federal Cartel Office (the
“Bundeskartellamt”) notifying the parties that the conditions for a prohibition
are not satisfied; or (b) the Bundeskartellamt clearing the notified
concentration by a formal decision; or (c) the Bundeskartellamt not informing
the parties within one month from the receipt of the complete notification that
it has opened an in-depth investigation; or (d) the Bundeskartellamt, having
entered into in-depth investigations, not prohibiting the Acquisition by
decision within four months of receipt of the complete notification.

 

2.  Norwegian competition clearance under the Norwegian Competition Act 2004
(the “Norwegian Competition Act”)

 

Clearance is given by (a) the Norwegian Competition Authority (the “NCA”)
issuing a decision of non-intervention; or (b) the NCA not intervening in the
Acquisition within the relevant time periods under the Norwegian Competition
Act; or (c) any other approvals required under the Norwegian Competition Act
having been obtained to the reasonable satisfaction of the parties.

 

--------------------------------------------------------------------------------


 

Schedule 5.02

 

Specified Consents, Approvals and Agreements

 

Part I

 

1.             Consents, licenses and approvals required in connection with
implementation of the Scheme and/or Offer including, but not limited to,
consents and approvals from the shareholders of the Target and from the court
and the Panel.

 

2.             Consents and approvals required from the holders of €102,582,000
6 per cent. convertible bonds due 12 September 2008 issued by the Target and
constituted by a trust deed dated 11 September 2003 (as amended).

 

3.             German competition clearance under the German Act Against
Restraints of Competition

 

Clearance is given by (a) the German Federal Cartel Office (the
“Bundeskartellamt”) notifying the parties that the conditions for a prohibition
are not satisfied; or (b) the Bundeskartellamt clearing the notified
concentration by a formal decision ; or (c) the Bundeskartellamt not informing
the parties within one month from the receipt of the complete notification that
it has opened an in-depth investigation; or (d) the Bundeskartellamt, having
entered into in-depth investigations, not prohibiting the Acquisition by
decision within four months of receipt of the complete notification.

 

4.             Norwegian competition clearance under the Norwegian Competition
Act 2004 (the “Norwegian Competition Act”)

 

Clearance is given by (a) the Norwegian Competition Authority (the “NCA”)
issuing a decision of non-intervention; or (b) the NCA not intervening in the
Acquisition within the relevant time periods under the Norwegian Competition
Act; or (c) any other approvals required under the Norwegian Competition Act
having been obtained to the reasonable satisfaction of the parties.

 

5.             Consents required under the Existing Credit Agreement in
connection with the Transactions (other than the execution and delivery by the
Borrower of the Credit Agreement and the other Credit Documents).

 

Part II

 

None.

 

--------------------------------------------------------------------------------


 

Schedule 5.04

 

Legal Proceedings

 

The Borrower is party to two lawsuits (which have now been consolidated in
federal court in Fort Worth, Texas) involving Northwest Airlines, Inc.
(“Northwest”) related to Northwest’s implementation of a fare supplement in
breach of the parties’ Participating Carrier Distribution and Services Agreement
(“PCA”), as amended by the DCA 3-Year Option Agreement.

 

The Company sued Northwest on August 24, 2004 in Sabre Inc. v. Northwest
Airlines, Inc., Civil Action 4-04-CV-612-Y in the Fort Worth Division of the
United States District Court for the Northern District of Texas (hereinafter the
“Fort Worth Action”), alleging that Northwest breached the PCA, as amended by
the DCA 3-Year Option Agreement.

 

On August 25, 2004, Northwest sued Sabre Holdings Corporation, Borrower and
Sabre Travel International Ltd. in a separate action styled Northwest Airlines
Corporation v. Sabre Inc. et al., Cause No. 04-CV-03889 in Minneapolis federal
court (hereinafter the “Minneapolis Action”), alleging that the Borrower
breached its PCA with Northwest by its actions in response to Northwest’s breach
of the PCA.

 

The two cases have now been consolidated before the Court in Fort Worth.

 

We are unable to estimate the amount of the loss, if any, that might arise from
this litigation.

 

--------------------------------------------------------------------------------


 

Schedule 10.02

 

Notice Addresses

 

If to the Borrower:

 

Attn: Treasurer

Sabre Inc.

3150 Sabre Drive

Southlake, TX  76092-2103

Tel: 682-605-1742

Fax: 682-605-7711

Email:  Fred.Pensotti@sabre-holdings.com

Website Address:  www.sabre-holdings.com

 

If to the Administrative Agent:

 

Attn:  Larry Benison

Morgan Stanley Senior Funding, Inc.

1633 Broadway – 25th Floor

New York, NY 10019

Phone: 212-537-1439

Fax: 212-537-1867 / 1866

 

--------------------------------------------------------------------------------